        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 1 of 216




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

                Plaintiff,
v.
                                          CASE NO: 20-cv-3109
JULIA PORTER, HAMILTON FOX III, and
LAWRENCE BLOOM

                 Defendants.




      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR INJUNCTION
         AGAINST VEXATIOUS LITIGATION BY PLAINTIFF, REQUEST FOR
     EVIDENTIARY HEARING OR TRIAL, AND CROSS MOTION FOR SANCTIONS
        UNDER 28 U.S.C. § 1927 AND THE COURT’S INHERENT AUTHORITY



       Date: May 10, 2021                 Respectfully submitted,

                                            /s/ Larry Klayman
                                          Larry Klayman
                                          7050 W. Palmetto Park Rd
                                          Boca Raton, FL, 33433
                                          Tel: (561)-558-5336
                                          Email: leklayman@gmail.com

                                          Plaintiff Pro Se




                                      1
            Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 2 of 216




                                                     TABLE OF CONTENTS


INTROUCTION AND STATEMENT OF RELEVANT FACTS .................................................1
THE LAW ......................................................................................................................................16
           The Court Should Sanction Defendants Pursuant to 28 U.S.C. § 1927 and/or its Inherent
           Authority ............................................................................................................................22
           An Evidentiary Hearing,Trial or at a Minimum Discovery is Needed As a Matter of Due
           Process ...............................................................................................................................24
CONCLUSION .............................................................................................................................27




                                                                        2
            Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 3 of 216




                                                TABLE OF AUTHORITIES

CASES
Alyeska Pipeline Service Co. v. Wildnerness Society, 421 U.S. 240, (1975 ..................................23
Am. Hosp. Ass’n v. Sullivan, 938 F.2d 216 (D.C. Cir. 1991) ........................................................23
Christiansburg Garment Co. v. Equal Employment Opportunity Comm’n,
434 U.S. 412 (1978) .......................................................................................................................21
Cobell v. Norton, 391 F.3d 251 (D.C. Cir. 2004) ..........................................................................25
De Long v. Hennessey, 912 F.2d 1144 (9th Cir. 1990)..................................................................21
DSE, Inc. v. United States, 169 F.3d 21 (D.C. Cir.) .....................................................................25
Duru v. Mitchell, 289 F. Supp. 3d 112, 117 (D.D.C. 2018) ..............................................16, 17, 20
Hall v. Cole, 412 U.S. 1 (1973) .....................................................................................................23
In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982) ..............................................................................17
In re Powell, 851 F.2d 427 (D.C. Cir. 1985) .....................................................................17, 20, 21
Manzanita Band of the Kumeyaay Nation v. Wolf, 2020 U.S. Dist. LEXIS 192507 .....................25
Microsoft Corp. v. Motorola, Inc., 696 F.3d 872 (9th Cir. 2012) ..................................................21
Moy v. United States, 906 F.2d 467 (9th Cir. 1990) ......................................................................21
NOW v. Operation Rescue, 747 F. Supp. 772 (D.D.C.).................................................................25
Page Communications Engineers, Inc. v. Froehlke, 475 F.2d 994 (D.C. Cir.) .............................25
Pavilonis v. King, 626 F.2d 1075(1st Cir. 1980) ...........................................................................17
Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99 (2d Cir. 2002).........................23
Roger v. Johnson-Norman, 514 F. Supp. 2d 50 (D.D.C. 2007)...................................18, 19, 20, 21
Ruderer v. United States, 462 F.2d 897(8th Cir. 1972) .................................................................21
Shepherd v. American Broad. Cos., 62 F.23d 1469 (D.C. Cir. 1995) ..........................................22
Speleos v. McCarthy, 201 B.R. 325 (D.D.C. 1996) ................................................................19, 20
Truax v. Corrigan, 257 U.S. 312 (1921).......................................................................................27
United States v. Wallace, 964 F.2d 1214 (D.C. Cir. 1992)...........................................................22
Urban v. United Nations, 768 F.2d 1497 (D.C. Cir. 1985) ...........................................................17


STATUTES
28 U.S.C. § 1927 ............................................................................................................................22




                                                                     3
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 4 of 216




                                  MEMORANDUM OF ALW

       Plaintiff Larry Klayman (“Mr. Klayman”) hereby responds to Defendants Lawrence

Bloom, Hamilton Fox, and Julia Porter’s (“ODC Defendants”) Motion for Injunction Against

Vexatious Litigation by Plaintiff, ECF No. 21. Matthew Kaiser has sought to intervene join in

the ODC Defendants’ motion as well, which is pending before this Court. Should the Court

allow Mr. Kaiser’s intervention joinder, Mr. Klayman adopts the arguments contained herein as

to Mr. Kaiser, and respectfully requests leave to supplement with regard to Mr. Kaiser

specifically and the Defendants generally concerning any such joinder through intervention.

I.     INTRODUCTION AND STATEMENT OF RELEVANT FACTS

       The history of the present King of Great Britain is a history of repeated Injuries
       and usurpations, all having in direct object the establishment of an absolute
       Tyranny over these States. To prove this, let Facts be submitted to a candid world

                                             Declaration of Independence, July 4, 1776

       While the District of Columbia Bar Disciplinary Counsel (“ODC”) is not the King of

Great Britain, as a self-styled king which believes it is sovereign over members of the bar, it acts

as if it is absolutely under all circumstances immune from the legal consequences of its myriad

of seemingly never ending, contrived and tyrannical efforts to unethically remove from the

practice of law conservative and Republican Party lawyers who it’s leftist leadership despise if

not loathe. Plaintiff, the founder of both Judicial Watch, Inc. and later Freedom Watch, Inc., a

former federal prosecutor in the Antitrust Division of the U.S. Department of Justice on the trial

team that succeeded in breaking up the AT&T telecommunications monopoly, and a former

Republican candidate for the U.S. Senate in Florida, and private practitioner, is just one of

ODC’s many proliferating partisan targets ever since the former Bar Disciplinary Counsel

Wallace “Gene” Schipp, an honest and ethical man, retired. See Exhibit 8; Klayman Bio.




                                                1
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 5 of 216




       During the Trump years in particular, ethics complaints were filed, accepted and initiated

against Trump White House Counsellor Kellyanne Conway1 over remarks she made on cable

news, against former Trump Attorney General William Barr2 (the complaint was outrageously

and incredibly filed by all prior presidents of the bar as well as a former senior bar counsel) for

withdrawing the indictment of General Mike Flynn and for remarks he made on Fox News,

Senators Ted Cruz3 and Josh Hawley4 over their role in advocating for President Trump in the

last election, and of course former U.S. Attorney Rudy Giuliani 5 over his representation of

President Trump, to name just a few. To the contrary, when a complaint was filed against fellow

leftist Democrat lawyer David Kendall of Williams & Connolly over his admitted involvement

in the destruction of Hillary Clinton’s 33,000 emails, many classified, and illegally retained on a

private server, which complicity is not even in dispute, ODC summarily and quickly rejected a

complaint filed by conservative lawyer and public interest advocate Ty Clevenger, who was also

pursued by ODC with the goal of disbarring him as well. 6



1https://www.washingtonpost.com/politics/law-professors-file-misconduct-complaint-against-
kellyanne-conway/2017/02/23/442b02c8-f9e3-11e6-bf01-d47f8cf9b643_story.html
2https://thehill.com/regulation/court-battles/508489-more-than-two-dozen-dc-bar-members-
urge-disciplinary-probe-of-ag
3 https://www.texasstandard.org/stories/lawyers-law-students-officially-file-grievances-seeking-
to-disbar-senator-ted-cruz/
4https://thehill.com/homenews/state-watch/534783-attorneys-urge-missouri-supreme-court-to-
probe-hawleys-actions
5 https://www.law.com/newyorklawjournal/2021/03/03/nyc-bar-details-complaints-calling-for-
full-attorney-discipline-investigation-of-
giuliani/#:~:text=Under%20the%20New%20York%20state,censured%20or%20receive%20no%
20punishment.
6 Ty Clevenger, State bar prosecutors are flouting the law, protecting Hillary Clinton and her

lawyers, LawFlog, available at: https://lawflog.com/?p=1389



                                                2
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 6 of 216




       This comes as no surprise, since all of officials of the DC Bar’s Disciplinary Apparatus,

including Chairman Matthew Kaiser of the overseeing Board of Professional Responsibility,

support and have donated heavily to Democrats and while Plaintiff Klayman is non-partisan in

his public interest advocacy – having even sued President George W. Bush and Vice President

Dick Cheney at Judicial Watch, and later Freedom Watch, he notably has also filed high profile

complaints against many of the persons who these bar officials support and have handsomely

donated to, namely former President Bill and First Lady Hillary Clinton, former President

Barack Obama and the current President Joe Biden. See Exhibit 1 - Federal Election

Commission records of the “new” Bar Disciplinary Counsel Defendant Hamilton Fox and

Chairman of the Board of Professional Responsibility Mathew Kaiser, the latter of whom also

has penned articles for the ultra-leftist legal publication “Above the Law,” extolling the virtues

and “honesty” of Hillary Clinton and trashing Donald Trump. 7 It is no coincidence that

references to Mr. Klayman’s alleged “fixation” toward and with the Clintons appear in various

hearing committee and Board recommendations advocating suspensions for Plaintiff.

       This leftist and Democrat control of the DC Bar’s Disciplinary Apparatus even actually

resulted in an avowed and proud communist, Michael Tigar, being somehow placed on a Hearing

Committee, along with another very partisan leftist lawyer, the chair of the Hearing Committee,

Anthony Fitch, which issued a recommendation to suspend Plaintiff Klayman for 33 months with

a prohibitive career ending reinstatement recommendation. This matter is currently before the

Court of Appeals for the District of Columbia after Chairman Kaiser effectively rubber stamped

the recommendation with little to no review of the record before him, again with irrelevant and



7https://abovethelaw.com/2016/08/hillary-clinton-truthfulness-and-bias-in-white-collar-cases/;
https://abovethelaw.com/2016/07/trump-and-tyranny/



                                                3
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 7 of 216




inappropriate references to Mr. Klayman’s public advocacy to hold Hillary Clinton to the rule of

law. See Exhibit 2 – Documentation showing Tigar’s communist ideology and activism.

       The DC Bar’s Disciplinary Apparatus, falsely hiding behind claims of “absolute

immunity’ – immunity which was accorded to them not legally through legislation by the District

of Columbia City Council, but which they conveniently, brazenly and illegally created out of

whole cloth ultra-vires - acts as if they are unaccountable for any of their vindictive if not

tyrannical actions, much like the King of Great Britain. But the law is clear, that when any

government official or employee, contractor or agent acts outside of the scope of his or her

authority, abuses process, or violates constitutional rights, they lose any such claim, however

ultra vires, to immunity, much more “absolute immunity.” Indeed, even President Biden, during

a quasi-state of the union speech to Congress, recently declared that even the amendments to our

Constitution are not absolute in application. To wax philosophical and spiritual, nothing on this

earth is absolute except the word of the Father and his Son.

       Contrary to Defendants attempts to smear Plaintiff Klayman with a few decades old

irrelevant other cases in its Defendant’s Motion for An Injunction Against Vexatious Litigation

by Plaintiff (hereinafter “Defendants’ PI Motion”) – and Plaintiff has been engaged in the legal

practice in good standing for nearly forty five (45) years in his home state of Florida and until

only recently in the District of Columbia—the only two cases now before this honorable Court

revolve around just the latest abuses and “injuries and usurpations,” as Jefferson put it, by the

DC Bar’s Disciplinary Apparatus and it’s ODC. Here, without authority to tortiously interfere

with Plaintiff’s court admissions and thus on-going cases with clients in other jurisdictions, ODC

sent ex-parte letters to these other courts and jurisdictions seeking to have reciprocal discipline

imposed on Mr. Klayman, when they lacked the jurisdiction and thus authority to do so under the




                                                4
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 8 of 216




District of Columbia Rules of Professional Conduct, but only as a vindictive act to injure and

severely damage Mr. Klayman and his clients. Defendants counsel, Mark MacDougall of the

mega- Democrat law firm of Akin, Gump, Strass, Hauer and Feld, who has shown hostility and

disrespect not just to Mr. Klayman, but also his associate, admitted as much Defendants’ PI

Motion when at page he strangely writes “….Mr. Klayman’s contention that the D.C. Rules of

Professional Conduct to not expressly authorize notification of his suspension to other courts is

inapposite.” ECF No. 21 at 19. The key word is “inapposite” in the context Defendants’ tortious

interference with Mr. Klayman’s representation of his clients in other jurisdictions which do not

concern them. Its use is simply meaningless and only an incoherent dodge to try to legitimize a

bogus and failed argument that has no legal basis.

       And indeed, Mr. Klayman only learned of the Defendants secret and undisclosed ex-parte

communications when he was provided notice of them by a judge in the U.S. District Court for

the Northern District of Texas, where he has been a member in good standing for many years.

Importantly, as the relevant DC disciplinary matter is now twelve (12) years old, the statute of

limitations in Texas bars disciplinary proceeding older than four years. Gamez v. State Bar of

Tex., 765 S.W.2d 827, 833 (Tex. App.—San Antonio 1988, writ denied) (“All matters involved

in the Azteca grievance arose in 1984 and 1985. The October 15, 1985 notice to Gamez had

attached to it a copy of the grievance. It is clear that the alleged misconduct did not occur more

than four years before the allegation was brought to the attention of grievance committee

counsel. It is that counsel who must have knowledge of the complaint within four years after the

occurrence—not the attorney who is the subject of the grievance.”) Id. So, to put it most

succinctly and in every day parlance, ODC had no authority to secretly stick its partisan

vindictive nose, albeit and egregiously without authority to do so, into another jurisdiction’s




                                                5
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 9 of 216




business with the purpose of harming and damaging Mr. Klayman and his clients.

       When Plaintiff learned of this unauthorized attempt to tortiously interfere in Mr.

Klayman’s legal representation of clients before the Northern District of Texas, as well as the

Western District of Texas, he asked Defendants to disclose the correspondence that had been

secretly sent ex-parte to this court, which incredibly and arrogantly they refused to do. Included

in the several requests was later also a plea for Chairman Mathew Kaiser to order Defendants to

disclose, and he, the titular head of the DC Bar’s Disciplinary Apparatus, also refused,

compounding ODC’s misconduct. Further, without belaboring all of the misconduct and

unethical actions of ODC, Mr. Klayman also asked Chairman Kaiser to undertake an internal

review, so the Board could police its underlings at ODC. This was refused as well. To put it most

simply, Plaintiff Klayman thus had no choice but to initiate suit, since he had exhausted all other

attempted remedies within the DC Bar’s Disciplinary Apparatus, and was instead given the back

of its arrogant and unaccountable hand.

     Importantly, the previous website of the District of Columbia Bar promised equal treatment

to both complainants and those members of the bar who are subjected to, in this case, unfounded

and largely time-barred complaints. It read:

       In this capacity, the Office of Disciplinary Counsel has and claims and admits to
       have a dual function: to protect the public and the courts from unethical conduct
       by members of the D.C. Bar and to protect members of the D.C. Bar from
       unfounded complaints.

       Unequal treatment and this same unethical misconduct by the Defendants was repeated

with the other related case before this honorable Court, this time involving the U.S. District

Court for the Northern District of California. The same scenario unfolded and ODC and the DC

Bar Disciplinary Apparatus again defiantly refused again to even reveal their ex-parte secret

correspondence with that California federal court, much less take any remedial action, internally



                                                6
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 10 of 216




or otherwise.

       Attached as Exhibit 3 is documentation showing how Plaintiff Klayman attempted to

resolve these matters amicably with ODC and Chairman Kaiser, but was arrogantly rebuffed,

which result is also discussed in Plaintiff Klayman’s Opposition to Defendants’ Motion to

Dismiss, which is being filed concurrently with this pleading.

       As far as the reasons that Plaintiff Klayman had to bring other complaints in court against

ODC, he refers this honorable Court to the docket and record in these cases, and a review will

sustain the good faith grounds upon which Mr. Klayman has been forced to defend himself from

those who claim to be able to act as they please, not just against him but other targets such as Ms.

Conway, Mr. Barr, Senators Cruz and Hawley and Mr. Giuliani. But again, this has no relevance

to the cases before this honorable Court. Nevertheless the foregoing is a brief summary of these

cases and the reasons why Plaintiff Klayman was forced into defending himself:

   1. In Re Larry Klayman, 18-BG-100 (D.C. App.) - A thirteen (13) year old case, originally

       filed by non-lawyer Tom Fitton of Judicial Watch in retaliation over matters after I left

       Judicial Watch to run for the U.S. Senate in Florida, that renowned professional ethics

       and constitutional law professor and scholar Ronald Rotunda, found to have no merit.

       Importantly, the genesis of this bar disciplinary proceeding was an order by the

       Honorable Royce C. Lamberth disqualifying Mr. Klayman primarily from representation

       in a case involving an abandoned client of Judicial Watch. But Judge Lamberth testified

       at the Hearing Committee that he did not view the disqualification as a reason to refer the

       matter to Bar Disciplinary Counsel, and that the matter should have ended there. Plaintiff

       Klayman’s contends with backup proof that the case was pursued for political extra-

       judicial reasons. See Exhibit 6; Ethics Opinion of Professor Rotunda, who rendered it




                                                7
   Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 11 of 216




   pro bono finding no ethics violation.

2. In Re Klayman, 20-BG-583 (DC. App.) – Despite The Florida Bar and Pennsylvania Bars

   having dismissed identical complaints nine (9) years ago, filed by an Iranian female client

   of Mr. Klayman, this bar disciplinary proceeding was resurrected under the direction of

   Defendants Fox and Porter after it had been for six (6) years abandoned by the

   complainant, and continues on twelve (12) years later. This is the case where communist

   Michael Tigar was inserted to sit on the Hearing Committee, along with the nearly

   equally leftist chair Anthony Fitch. See Exhibit 6; Ethics Opinion of Professor Ronald

   Rotunda, rendered pro bono finding no ethics violation.

3. In Re Klayman, 18-BD-070 (Board on Prof. Resp.) – This second ethics complaint was

   not coincidentally also gratuitously filed by Tom Fitton of Judicial Watch, who has

   always felt competitive with Mr. Klayman since he is not a lawyer, in a case that neither

   he nor Judicial Watch had any involvement or interest, and concerns allegations by

   federal judge Gloria Navarro in the now famous criminal prosecution of Cliven Bundy

   and his sons, Nevada ranchers, who peacefully stood down the Obama Bureau of Land

   Management, who attempted to seize his cattle to pay alleged grazing fees. Navarro

   found that Mr. Klayman had not accurately characterized the state of the bar disciplinary

   proceeding discussed in 1.) above, on my application pro hac vice to enter as trial counsel

   for Cliven Bundy. However, the Honorable Ronald Gould of the U.S. Court of Appeals

   for the Ninth Circuit, an honest liberal jurist, found that I disclosed all that I was required

   to disclose. In this case, the Hearing Committee could not find clear and convincing

   evidence after the hearing concluded, but ODC is challenging this and continuing to

   pursue me nevertheless. Incredibly, ODC though Defendant Porter, who prosecuted this




                                             8
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 12 of 216




       bogus case, argued at the hearing that I be disbarred over this, incredibly and vindictively

       stating that Mr. Klayman “should not continue to have the privilege of being a lawyer.”

       See Exhibit 7; Hearing transcript excerpt.

   4. Finally, there are two frivolous complaints sitting before ODC which it refuses to dismiss

       that have zero merit, and they are obviously holding them in abeyance in case they do not

       get their desired result of disbarment in the other initiated and pending matters. They

       concern a recognized con man and fraudster Dennis Montgomery and a convicted felon

       Pete Santilli, the latter of which Plaintiff Klayman never even legally represented. Both

       were paid by convicted felon Roger Stone to file these nuisance complaints, after Mr.

       Klayman sued Stone over defamation of his client Dr. Jerome Corsi and himself. The

       obvious reason for failing to dismiss these matters, as well as pursing the other stale

       and/or unwarranted cases, is an admitted longstanding agenda under Defendants Fox and

       Porter     to remove Plaintiff Klayman from the practice of law. At the requested

       evidentiary hearing, Mr. Klayman will present evidence of this agenda through legal one

       party consent recorded audio admissions of former Deputy Bar Disciplinary Counsel

       Elizabeth Herman and now retired Assistant Bar Disciplinary Counsel H. Clay Smith, III,

       notwithstanding Defendant Porter’s offensive and revealing non-sensical but wholly

       vindictive argument before the Hearing Committee in paragraph 3, above.

    Notwithstanding the inordinate and unconscionable delay and substantive lack of merit in

these proceedings, all designed to end Plaintiff Klayman’s distinguished career as a conservative

public interest advocate and private practitioner to hold the leftist establishment to the rule of law

(as Mr. Klayman has also done with Republicans and others), and has sued former and current

presidents of both parties, is the sheer cost in terms of time, legal fees and expenses, not to




                                                 9
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 13 of 216




mention emotional distress to him and his family, that they have caused him in defense of his

interests and livelihood. In Mr. Klayman’s reasoned opinion, these unjustified actions, most of

which would be time-barred in other jurisdictions, are cleverly calculated to severely financially

harm if not bankrupt Plaintiff, even if and when ODC does not get it desired result.

       Consistent with ODC’s and the DC Bar’s Disciplinary Apparatus’s unethical and

dishonest misconduct to try to remove Mr. Klayman from the practice of law, Defendants’ PI

Motion is also rife with false and misleading statements and frankly absurd pathetic and bizarre

claims that Mr. Klayman has inflicted pain and emotional distress on the Defendants, when in

fact their literal jihad to try to remove him from the practice of law worked just the opposite

condition on Plaintiff, his colleagues and his family. To the contrary, ODC’s unjustified pursuit

against Mr. Klayman has cost him hundreds of thousands of dollars in lost time, and when he

could afford it legal fees to outside attorneys and expenses, and retarded his pubic interest and

private practice advocacy. It also amounts to chutzpah of the highest order for Defendants

counsel to disingenuously cry about having to allegedly represent their clients pro bono, when it

is Mr. Klayman who has been relegated, with one associate, to defend himself against ODC’s

onslaught to remove him from the practice of law. And, that this is the mission of ODC under its

“new leadership” following the ethical and honest leadership of its prior Bar Disciplinary

Counsel Wallace “Gene” Schipp, will be proven at a requested and necessary evidentiary hearing

or trial on Defendants’ PI Motion, given the attempt by Defendants to effectively extinguish Mr.

Klayman’s right under the Sixth Amendment to the Constitution to due process and his

concomitant right to protect his law practice and he, his colleagues, and his family’s well- being

generally by regrettably having to file suit pro se.

       Of particular significance with regard to the unethical and patently false statements




                                                  10
          Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 14 of 216




contained in Defendants’ PI Motion are the sworn affidavits of ODC’s Senior Staff Attorney

Lawrence Bloom and Deputy Bar Disciplinary Counsel Julia Porter, Defendant Fox’s highly

partisan “right hand supervisor.” Ms. Porter, not coincidentally, should be under an internal

review for her false statements and unethical conduct concerning another conservative lawyer,

J.P. Szymkowicz-, the only Republican official in DC government. See Exhibit 5-2. This

internal review was ordered by the prior Chairman of the Board Robert Bernius, but under the

new Board Chairman Mathew Kaiser, it has been deep sixed despite inquiries and polite requests

by J.P. Szymkowicz that Kaiser get the proverbial “show on the road.” This matter has now sat

with Kaiser for several years, with no action taken, consistent with other unethical misconduct by

bar officials and ODC when it comes to conservative and Republican lawyer members of the bar.

Put succinctly, the DC Bar Disciplinary Apparatus, led by Chairman Kaiser and Bar Disciplinary

Counsel Defendant Fox, refuse to police themselves, with no claimed recourse to bar members

other than to file suit.

        In the affidavit of Defendant Bloom attached to Defendants’ PI Motion for instance,

obviously prepared in conjunction with his counsel Mark McDougall and his associate, he falsely

swears:

          Paragraph 6 “Mr. Klayman has ignored my attorneys numerous written requests to serve

any legal process on his firm by electronic mail. Despite the risks associated with COVID-19,

Mr. Klayman continues to send process servers to my home. Typically I am in bed by 8:00 p.m. I

live in a building with predominantly older individuals and young families who also do not want

to be disturbed at night. Nevertheless, on at least three occasions, the process server came to my

home between 8:15 and 9:15 p.m.”

          Paragraph 7 “The process server also refuses to legally enter my secure condominium




                                                11
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 15 of 216




building. To gain access, guests much use a directory at the front door to call the unit that they

are visiting, at which point the resident can unlock the front door. The process server, however,

continues to circumvent the call box and break into my building, always in the evening, and beat

on my door for the obvious purpose to make his presence known to all of my neighbors. When I

requested that the process server stop entering my building without calling, he ignored the

request and walked away.”

       The sworn affidavit of Defendant Julia Porter likewise swears and complains at

Paragraph 6 about being served at home as well, and add for good measure that this “causes

continued disruption to my household and embarrassment to me in the presence to me in the

presence of my neighbors.”

      Not to be outdone by his underlings Bloom and Porter, Bar Disciplinary Counsel

Hamilton P. Fox, III weighs in with his affidavit, also obviously prepared with his counsel Mark

MacDougall and his associate. He declares under oath:

      Paragraph 6. “… Mr. Klayman ignores my attorney’s written requests instructing Mr.

Klayman to effect service on my behalf via electronic mail. Instead, Mr. Klayman insists on

sending a process server to my house who serves my wife.

      Paragraph 7. It has been difficult and distressing watching my deputy, Julia Porter, deal

with meritless lawsuits challenging her ethics and professionalism for the past two years. Mr.

Klayman should not be permitted to continue to file frivolous lawsuits that disrupt my life and

that of my colleagues.”

       While the real disruption of life and concomitant emotional distress had been inflicted on

Mr. Klayman, his colleagues and his family, financially and emotionally – as Mr. Klayman had

been a member in continuous good standing of the bar for over 40 years - Mr. Bloom, the person




                                                12
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 16 of 216




who was directed to send the secret ex-parte letters to the federal courts in Texas and California

and tortiously interfere, is simply not telling the truth and instead perjuring himself. Attached and

set forth below is a sworn affidavit of Branden Snesko, an owner and manager of Same Day

Process, a well -respected prominent process server in the district, that his process server did not

force his way into the building, did wear a mask, and did not commit the other atrocities which

Mr. Bloom disingenuously cries about. Exhibit 4. But in the words of Eva Peron, “don’t cry for

me Argentina!” Bloom’s sworn claims that he lives in a condominium, where consent is needed

to enter, is also false as he instead lives in an apartment, where no prior consent is needed under

DC law as the tenants are not owners of the building. Id. The entirety of Mr. Snesko’s affidavit

reads;

               1.      I am one of the owners of Same Day Process along with my father,
         Tony Snesko, and I manage it’s day to day operations.

               2.      I have reviewed the declarations of Lawrence Bloom, Julia Porter
         and Hamilton P. Fox, III and they are false in several respects.

                 3.      First, my process server Kion Lathan and all of my process servers
         are instructed to and do wear masks when affecting service of process and they
         will testify that they did so in serving process on Mr. Bloom and Ms. Porter. He
         was in each instance instructed, as the audio recording on our telephone
         answering message states and confirms, to follow all social distancing norms and
         Covid-19 safety protocols and did so in serving process for Mr. Klayman.

                4.      Second, Mr. Lathan did not “force his way into or break into” Mr.
         Bloom’s building, which contrary to Mr. Bloom’s false representations is not a
         condominium but an apartment building, which under the law does not require
         authorization to enter to affect service of process. Moreover, federal law prohibits
         a person inhibiting, obstructing and preventing service of process at 18 U.S. Code
         1501.

                5.      Third, my process server who served Mr. Fox had been met with
         and subjected to profanity by Mr. Fox’s wife, including use of the “F” word. To
         the contrary, he had been courteous and respectful of her and Mr. Fox.

                6.     Fourth, having hired and supervised Mr. Lathan, I have never
         received a complaint that he was rude, disrespectful and violated any law.



                                                 13
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 17 of 216




               7.     Fifth, before COVID-19, we had tried to affect service of process
       on Mr. Fox and Ms. Porter in the past for Mr. Klayman at the offices of the
       District of Columbia Bar Disciplinary Counsel at 515 Fifth Street, N.W., Building
       A, Suite 117, Washington, D.C. 20001, and my process servers have been
       prevented from making service there, which is the place of business of Mr. Fox
       and Ms. Porter.

              8.      Finally, during COVID-19, as persons work from home, including
       Bar Disciplinary Counsel, one can only affect service of process at their
       residence. This has become both necessary and routine.

SWORN TO UNDER PENALTY OF PERJURY THIS 10th DAY OF MAY 2021.

                                                             Brandon Snesko

Exhibit 4

       What none of the Defendants will discuss, is that they had previously evaded service of

process, when process servers were turned away from serving Mr. Fox and Ms. Porter at the

office of the ODC at 515 5th Street, N.W., Building A, Suite 117, Washington, D.C. 20001.

Finally the reason that service was made by hand, rather than through acceptance by email, was

that in the later event, Defendants would have had 60 days with a service waiver by email to file

a responsive pleading to the complaints and time was of the essence to get the case moving

before more unauthorized secret ex parte letters were sent to other courts, which in fact did occur

in any event. All of which has distracted Mr. Klayman and caused him not just distress but

compromised other client interests in their on-going litigation.

       Moreover, logically Defendants could not have been served in their office after COVID-

19 hit, as they were presumably working at home.

       And finally, the Same Day process server was not disrespectful to any of those served. To

the contrary, the wife of Defendant Fox cursed at the process server, by using the “F” word. Id.

       Further, as pled in a related companion case which is not before this honorable Court,



                                                 14
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 18 of 216




Defendants acted in concert with the leftist publication “Politico” in defaming Mr. Klayman and

publicizing to the legal community and current and prospective clients that Mr. Klayman would

be removed from the practice of law. This has severely harmed Mr. Klayman. Attached as

Exhibit 5 is the complaint in that regrettable but necessary action. And, not coincidentally this

same vindictive tactic and outrage occurred with J.P. Szymkowicz, even after he and his father

John Szymkowicz had prevailed in a frivolous and wrongly brought bar proceeding prosecuted

by none other than Defendant Porter, which lasted thirteen (13) years and brought this father and

son small law firm to the brink of bankruptcy. See Exhibit 5-2.

       Thus, the Defendants phony cries of emotional distress, the result their own improper,

unauthorized and unethical actions, are not only ridiculous, pathetic and contrived, but even if

true – which they obviously are not -- were caused by their own misconduct and illegal actions.

       When Defendants are put under oath at the requested upcoming evidentiary hearing, trial

or discovery on their PI Motion, it will be even more apparent that they are simply not telling the

truth and have no credibility. And why should they tell the truth about virtually anything.

According to them and their “overlord and master” Chairman Kaiser, they have “absolute

immunity” and can do as they please.

       At this evidentiary hearing, trial or during discovery, Plaintiff Klayman, Same Day

Process and other material witnesses look forward to testifying and being cross examined by

defense counsel and if desired this honorable Court. Given the stakes involved, which would

effectively nullify Mr. Klayman ability to bring legal redress pro se under the Sixth Amendment

to protect the interests of himself, his colleagues, his family’s well-being and last but hardly

least his clients, an evidentiary hearing or trial is an absolute necessity as a matter of due process

as well as well as the rules if not procedures of this honorable Court and the Federal Rules of




                                                 15
          Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 19 of 216




Civil Procedure, particularly under these extreme circumstances where Defendants shamelessly

ask for Mr. Klayman’s constitutional rights to be abridged, more as a tactic to smear and

prejudice Plaintiff before this Court, rather than with having any valid factual or legal basis to do

so. Importantly, Defendants’ motion appears to ask for a permanent injunction rather than even a

preliminary injunction, which would require discovery and then trial to adjudicate. However,

since Defendants’ motion is purposely vague, Plaintiff has argued convincingly for an

evidentiary hearing, discovery and later a trial whether their prayer if for a preliminary and/or

permanent injunction. And if what Defendants want is a preliminary injunction, they have not

shown irreparable jury or for that matter any of the other factors required for such extraordinary

relief.

II.       THE LAW

          The law is clear that to enjoin a pro se plaintiff’s right to file suit to seek redress of his

grievances, requires an extremely high threshold of proof that he or she is a vexatious litigant.

Hypocritically and paradoxically, it is Defendants and their counsel who have ironically

vexatiously litigated against Mr. Klayman, multiplying pleadings, disparaging him in pleadings

and participating in the public defamation of Politico, a highly leftist publication. Exhibit 5.

Their over 400-plus page behemoth of a PI Motion is a testament to their multiplying pleadings

needlessly, as this honorable Court is competent to adjudicate their defenses without trying to

grossly overreach to try cut off Plaintiff Klayman’s constitutional rights and smear and prejudice

him before this honorable Court in the process. In the words of William Shakespeare, Defendants

and their counsel doth protest too much, the equivalent of the pot calling the kettle black.

          Defendants are tasked with the very heavy if not insurmountable burden of showing that

Plaintiff Klayman is a vexatious litigant, an “extreme remedy” in any event. Duru v. Mitchell,




                                                    16
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 20 of 216




289 F. Supp. 3d 112, 117 (D.D.C. 2018). A vexatious litigant injunction, such as the one

Defendants attempt here, is an “extreme sanction and should be imposed in only the most

egregious cases.” In re Powell, 851 F.2d 427, 434 (D.C. Cir, 1988); see also In re Oliver, 682

F.2d 443, 445 (3d Cir. 1982) (an injunction “is an extreme remedy, and should be used only in

exigent circumstances.”). Such injunctions should “remain very much the exception to the

general rule of free access to the courts . . .” In re Powell, 851 F.2d at 431; see also Pavilonis v.

King, 626 F.2d 1075, 1079 (1st Cir. 1980) (same).

       The D.C. Circuit has, accordingly, “established a few basic guidelines for [such]

injunction[s].” In re Powell, 851 F.2d at 431. In particular, the Court must “look to both the

number and content of the filings as indicia of frivolousness or harassment” and must “make

substantive findings as to the frivolous or harassing nature of the litigant’s actions.” Id. In order

for a Court to consider this type of injunction, the “orderly and expeditious administration of

justice” must have been “so impeded as to require such an extreme sanction.” Id. at 435 (citing

Urban v. United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985)).

       In re Powell, 851 F.2d 427 (D.C. Cir, 1988), for example, two federal prisoners filed

numerous civil actions in the district courts involving Freedom of Information Act (“FOIA”)

requests and other issues. In re Powell, 851 F.2d at 428-29. Within only two years, one prisoner

filed sixteen actions in district court. Id. at 428, 433. Even though the D.C. Circuit found

Powell’s filings to “suggest a litigious propensity, about which [the Court was] duly concerned,”

because it found that Powell’s sixteen filings were not “so clearly harassment of the district court

as to warrant issuing an injunction[,]” it reversed the district court’s order enjoining the prisoners

from filing new civil actions. Id. at 433.




                                                 17
           Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 21 of 216




           Similarly, in the recent case of Duru v. Mitchell, 289 F. Supp. 3d 112 (D.D.C. 2018), the

plaintiff filed an action against nearly thirty defendants concerning a financial dispute that led to

a separate action. Id. at 113. Six of the defendants filed motions to dismiss asserting various

defenses and several other defendants moved that the court declare plaintiff a vexatious litigant.

The court advised plaintiff that she needed to respond to defendants’ motions and that she had an

opportunity to be heard in opposition to defendants on the vexatious litigant issue. Plaintiff failed

to respond to the motions to dismiss or the vexatious litigant motion and instead filed more than

twenty motions for default judgment. Id. After the court denied the motions for default judgment,

attaching a copy of Federal Rule of Civil Procedure 4 to its order, it gave plaintiff another

opportunity to effect service on defendants, even though the deadline to serve had elapsed

several months earlier. The court gave plaintiff a new deadline and mailed a copy of its order to

her home. Two days later, the court received a notice of change of address and because she

might not have received the court’s order before, the court again extended the deadline and

directed the Clerk to mail the order to plaintiff’s new address. The plaintiff never responded at

all. Id.

           There, even though the plaintiff never opposed the defendants’ motion to declare her a

vexatious litigant, even though the court “concluded that [the plaintiff’s] claims in [that] action

[were] frivolous,” and even though the defendants pointed out to the judge that a Texas court had

already found the plaintiff to be a vexatious litigant, the court still declined to enjoin the plaintiff

from filing further lawsuits because of that high threshold. Id. at 117 (emphasis in original).

           Further, in Roger v. Johnson-Norman, 514 F. Supp. 2d 50 (D.D.C. 2007), the defendant

sought an award of attorneys’ fees and costs under the Fair Credit Reporting Act (“FCRA”) as

well as an order declaring the plaintiff a vexatious litigant. Id. at 51. For a period between 1998




                                                  18
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 22 of 216




and 2000, the parties had a romantic relationship and the district court had found that the instant

case was “the latest chapter in a lengthy saga of alleged harassment and related litigation . . .”

Roger v. Johnson-Norman, 466 F. Supp. 2d 162, 165 (D.D.C. 2006). While the court found that

the plaintiff engaged in harassing conduct during the course of litigation, it still declined to

enjoin him from filing future suits, cautioning that although it found the plaintiff’s conduct

harassing, “defendant has not demonstrated that plaintiff has engaged in the kind of pattern of

harassment that warrants issuance of an injunction.” Roger, 514 F. Supp. 2d at 53.

       In Speleos v. McCarthy, 201 B.R. 325 (D.D.C. 1996), an appellant debtor challenged an

order of the U.S. Bankruptcy Court for the District of Columbia that limited a trustee’s

obligations to provide her with certain information relating to her bankruptcy and required her to

seek leave before filing suit (an order declaring her a vexatious litigant). Id. at 327. The

bankruptcy court found that the plaintiff’s complaint was “barred by collateral estoppel based on

numerous orders giving [the trustee] authority to take the actions complained of” and was

“frivolous and failed to meet the standards of Rule 9011.” Id. The court further found that the

case was “unnecessarily prolonged by the plaintiffs’ frivolous objections to practically every step

the trustee has taken,” that “[the plaintiff] has a history of filing frivolous lawsuits and

objections,” and that the plaintiff’s actions “imposed upon the strained resources of the court.”

Id. at 328. The court’s opinion concluded that, in addition to a monetary sanction, “a sufficient

pattern of repeated frivolous conduct has been laid to warrant a limited injunction to protect the

estate and its representatives against the prospect of further litigation and in the exercise of its

discretion. . . [the Court] will impose an injunction.” Id.

       There, the district court reversed the bankruptcy court, finding that although “[the

plaintiff’s] conduct in the bankruptcy case suggests a litigious propensity worthy of concern[,]”




                                                  19
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 23 of 216




that concern “does not support the issuance of an injunction.” Id. at 331. The court found that the

debtor’s conduct, while vexatious, fell “well below the level of abuse found by other courts to

have warranted limitations on the right of access to the courts.” Id. (emphasis added).

        The plaintiffs in In re Powell, Duru, Rogers, and Speleos come much closer to reaching

the high threshold of being considered vexatious litigants than Plaintiff Klayman, even though he

is no such thing. Still, the courts refused to declare them as such. Plaintiff Klayman, a pro se

party, has been forced to exercise his constitutional right to seek redress against Defendants

because of their continued pattern and practice of unethical misconduct and continuing

illegalities. Plaintiff did not engage in improper tactics and had a reasonable factual basis for

filing his claims.

        Defendants reference an irrelevant order by the U.S. District Court for the Southern

District of Florida which declared Plaintiff Klayman a vexatious litigant in an unrelated case

concerning his former wife. Defendants fail to mention that the parties there were engaged in a

decade-long custody battle where his wife kept his children away from him and made seriously

false allegations against him, and bore “false witness.” Divorce and custody battles can be ugly.

It’s even uglier when children are involved. A Southern District of Florida ruling shows nothing

about this case or the Defendants’ own bad behavior here. Indeed, Defendants’ fixation if not

obsession with Plaintiff Klayman and his family and the misfortunate events that occurred

between him and his former wife is another example of their unbridled animus toward Mr.

Klayman, as they have demonstrated with other conservative/Republican public figures and legal

advocates, while looking the other way with regard to their leftist brethren such as David

Kendall.   More importantly, however, here as elsewhere, the law is not on Defendants’ side.




                                                20
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 24 of 216




       Here, Plaintiff Klayman never “so impeded [the system] as to require such an extreme

sanction [as an injunction],” In re Powell, 851 F.2d at 435, and never “so clearly harass[ed] [] the

district court as to warrant issuing an injunction.” Id. at 433. Even the court in Rogers found that

while the plaintiff engaged in “harassing conduct” during the course of the litigation, it declined

to enjoin him from filing future suits. Rogers, 514 F. Supp. 2d at 53. Plaintiff Klayman has not

engaged in harassing conduct, but simply sought to use legal recourse to defend himself, his

colleagues and his family from run at the hand of Defendants.

       Indeed, litigiousness alone does not support an issuance of an injunction. In re Powell,

851 F.2d at 434; see also Moy v. United States, 906 F.2d 467, 470 (9th Cir. 1990) (the plaintiff’s

claims must not only be numerous but also patently without merit); Ruderer v. United States, 462

F.2d 897, 899 (8th Cir. 1972). The focus must be on the number of suits that were frivolous or

harassing in nature rather than on the number of suits that were simply adversely decided. See De

Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir. 1990). Indeed, the mere fact that a plaintiff

has had numerous suits dismissed against him is an insufficient ground upon which to make a

finding of vexatiousness. See Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 886 (9th Cir.

2012). The U.S. Supreme Court cautioned against courts concluding that a case is meritless just

because it was dismissed.

       [I]t is important that a district court resist the understandable temptation to
       engage in post hoc reasoning by concluding that, because a plaintiff did not
       ultimately prevail, his action must have been unreasonable or without
       foundation. This kind of hindsight logic could discourage all but the most airtight
       claims, for seldom can a prospective plaintiff be sure of ultimate success. No
       matter how honest one’s belief that he has been the victim of discrimination, no
       matter how meritorious one’s claim may appear at the outset, the course of
       litigation is rarely predictable. Decisive facts may not emerge until discovery or
       trial. The law may change or clarify in the midst of litigation. Even when the law
       or the facts appear questionable or unfavorable at the outset, a party may have an
       entirely reasonable ground for bringing suit.




                                                21
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 25 of 216




Christiansburg Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412 (1978)

(emphasis added).

        This case is important as, yet again, Defendants have been caught lying, secreting

correspondence to other courts where they have no, repeat no authority and jurisdiction to do so,

and taking retaliatory actions when Mr. Klayman had no option but to pursue legal remedies for

their unethical and illegal actions.

        A.     The Court Should Sanction Defendants Pursuant to 28 U.S.C. § 1927 and/or
               its Inherent Authority

        Because of Defendants’ frivolous PI Motion, Plaintiff Klayman put Defendants’ counsel

on notice that he would seek sanctions (see Exhibit 9) pursuant to 28 U.S.C. § 1927:

        Any attorney or other person admitted to conduct cases in any court of the United
        States or any Territory thereof who so multiplies the proceedings in any case
        unreasonably and vexatiously may be required by the court to satisfy personally
        the excess costs, expenses, and attorneys’ fees reasonably incurred because of
        such conduct.

28 U.S.C. § 1927. See Exhibit 9; email correspondence with Defendants’ counsel regarding

cross-motion for sanctions. Indeed, any attorney who “so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess of

costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” Id. The

purpose of 28 U.S.C. § 1927 is to allow the Court “to access attorney’s fees against an attorney

who frustrates the progress of judicial proceedings.” United States v. Wallace, 964 F.2d 1214,

1218 (D.C. Cir. 1992).

        Defendants and their counsel’s bad faith and frivolous filing of this PI Motion is precisely

the kind of vexatious misconduct 28 U.S.C. § 1927 seeks to protect against. Here, all the

elements are met. Defendants and their counsel acted unreasonably and vexatiously when they




                                                 22
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 26 of 216




strategically filed their PI Motion which they knew or had reason to know is contrary to law.

Undoubtedly, the PI Motion “multiplie[d] the proceedings[.]” 28 U.S.C. § 1927.

      In addition to the powers deriving from 28 U.S.C. § 1927, it is well established in the D.C.

Circuit that when “rules alone do not provide courts with sufficient authority to protect their

integrity and prevent abuses of the judicial process,” courts have an inherent power to impose

sanctions for abusive litigation practices. Shepherd v. American Broad. Cos., 62 F.23d 1469,

1474 (D.C. Cir. 1995). Courts also have inherent authority to sanction litigation misconduct

when a party has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Alyeska

Pipeline Service Co. v. Wildnerness Society, 421 U.S. 240, 258-59 (1975). 8 Such power is

government “by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.

32, 42 (1991). The Court’s inherent authority is most commonly invoked when there is no court

order in place regarding the conduct at issue. See, e.g., Residential Funding Corp. v. DeGeorge

Fin. Corp., 306 F.3d 99, 106-07 (2d Cir. 2002) (“[e]ven in the absence of a discovery order, a

court may impose sanctions on a party for misconduct in discovery under its inherent power to

manage its own affairs”).

       Bad faith “may be found, not only in the actions that led to the lawsuit, but in the conduct

of the litigation.” Hall v. Cole, 412 U.S. 1, 4 (1973); see also Am. Hosp. Ass’n v. Sullivan, 938

F.2d 216, 219-20 (D.C. Cir. 1991) (bad faith includes “the filing of a frivolous complaint or

meritless motion, or discovery-related misconduct”).

       Here, when Defendants and their counsel multiplied the pleadings herein that were

unnecessary and non-meritorious – and contrary to fact and law – requiring Plaintiff Klayman,


8 Importantly, Plaintiff Klayman has engaged in no alleged litigation misconduct in the two
related cases before this Court.


                                                23
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 27 of 216




acting pro se, to spend a considerable amount of time and financial resources preparing a

response, Defendants and their counsel acted in bad faith for strategic reasons. Defendants’ do

not mind forcing Mr. Klayman to expend still more time and expense, in order to attempt to

drive him and his legal practice, if not family, into virtual bankruptcy.

       In short, Defendants filed their unconstitutional Motion PI as a tactic to only to run up

unnecessary time, legal fees and costs. This also wastes the valuable resources of this honorable

Court. This misconduct is sanctionable and Defendants and their counsel should respectfully

have their Motion stricken and an order entered against them, sanctioning them by paying for

Plaintiff Klayman’s reasonable fees and costs in having to respond to such a frivolous motion.

       Plaintiff Klayman consulted with counsel for Defendants and asked for consent to file

this cross-motion for sanctions, but Mr. MacDougall would not agree. See Exhibit 9.

       B.      An Evidentiary Hearing or at a Minimum Discovery is Needed As a Matter
               of Due Process

       Plaintiff Klayman’s claims that forced him to pursue his legal rights in court are bona

fide and substantial. They should not serve as a frivolous basis to abridge his constitutional rights.

    Rule 65 of the Federal Rules of Civil Procedure contemplates an evidentiary hearing when

substantial constitutional rights are implicated, such by abridging Plaintiff’s right to file suit pro

se under the Sixth Amendment to the Constitution. And, in granting such an evidentiary hearing,

the Court may in fact accelerate the final adjudication of the case, saving valuable resources for

itself and the parties. For instance, subpart (a) (2) to Rule 65 provides:

       Consolidating the Hearing with the Trial on the Merits. Before or after the
       beginning the hearing on a motion for a preliminary injunction, the court may
       advance the trial on the merits and consolidate it with the hearing. Even when
       consolidation is not ordered, evidence that is received on the motion and that
       would be admissible at trial becomes part of the trial record and need not be
       repeated at trial. But the court must preserve any party’s right to a jury trial.”




                                                  24
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 28 of 216




Subpart (c) to Rule 65, which would be applicable in the unlikely event this honorable Court

overrides Plaintiff Klayman’s constitutional rights, provides:

         SECURITY. The court may issues a preliminary injunction only if the movant
         gives security in an amount that the court considers proper to pay the costs and
         damages sustained by any party found to have been wrongfully enjoined or
         restrained. The United States, its officers, and its agencies are not required to
         give security.

As Defendants herein are not the “United States, its officers, and its agencies,” they must give

security for the projected costs and damages to Mr. Klayman in the unlikely event that a

preliminary injunction restraining his sacrosanct constitutional rights is entered.

         The right to a full hearing in even just a preliminary injunction action is well-established

under the Federal Rules of Civil Procedure and binding common law. This is even further

amplified when the movant seeks a permanent injunction, as is the case here. As a matter of

course, no permanent injunction can issue without first a preliminary injunction, and/or a full

trial.

         The Court in Manzanita Band of the Kumeyaay Nation v. Wolf, 2020 U.S. Dist. LEXIS

192507 found:

         A court can grant a preliminary injunction "based on less formal procedures and
         on less extensive evidence than in a trial on the merits, but if there are genuine
         issues of material fact raised in opposition to a motion for a preliminary
         injunction, an evidentiary hearing is required.

See also Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (“A preliminary injunction may

be granted based on less formal procedures and on less extensive evidence than in a trial on the

merits, but if there are genuine issues of material fact raised in opposition to a motion for

a preliminary injunction, an evidentiary hearing is required. Particularly when a court must make

credibility determinations to resolve key factual disputes in favor of the moving party, it is an

abuse of discretion for the court to settle the question on the basis of documents alone, without



                                                  25
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 29 of 216




an evidentiary hearing.”); see also Page Communications Engineers, Inc. v. Froehlke, 475 F.2d

994 (D.C. Cir.); NOW v. Operation Rescue, 747 F. Supp. 772 (D.D.C.); DSE, Inc. v. United

States, 169 F.3d 21 (D.C. Cir.).

       There are numerous fact-intensive issues that must be resolved, and which can only be

done so via an evidentiary hearing. First, there are numerous questions of fact that need to be

resolved with regard to the numerous old cases that Defendants have brought to the Court’s

attention in their 400 plus page PI, which are not relevant to this instant matter in any event. If

Defendants are relying on these old cases as part of their request for injunctive relief, Mr.

Klayman must also be allowed an evidentiary hearing to fully flush out and make a factual

record concerning these old cases. Second, numerous questions of fact pervade this instant action,

as Defendants have sent out ex parte letters to numerous courts all around the country with no

notice to Mr. Klayman in order to tortiously interfere with him. An evidentiary hearing or trial is

needed to fully develop exactly why Mr. Klayman had no choice but to file these instant actions.

Third, an evidentiary hearing or trial is necessary with regard to Defendants’ falsified affidavits,

which have been unmasked as false and perjurious by Mr. Snesko’s affidavit. Exhibit 4. Fourth,

as Defendants have invoked Mr. Klayman’s constitutional due process rights by attempting to

deprive him of the ability to defend himself from their gross misconduct, Mr. Klayman must be

afforded an evidentiary hearing.

       Further, an evidentiary hearing or trial is necessary, not just because constitutional rights

are implicated in Defendants gambit to obtain an injunction, but because as shown herein, their

credibility and truthfulness is implicated. Plaintiff, his colleagues, and his process servers are

more than willing to testify under oath about the events which gave rise to this litigation, and

Defendants, who claim to be public servants, but instead falsely and deceitfully vindictively act




                                                26
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 30 of 216




as if they are above the law and “absolutely immune” from scrutiny for their actions, should also

be put under oath on a witness stand, to also judge their demeanor and credibility at a minimum.

       And, if this honorable Court does not grant an evidentiary hearing and immediate trial,

then at least it should allow for discovery in the form of document requests and depositions.

       For all of these compelling, where constitutional rights are implicated, Plaintiff deserves

and requires due process of law. Defendants secret ex parte communications with other

jurisdictions – where they have no authority to act -- vindictively designed to tortiously harm Mr.

Klayman, his colleagues and his family and his clients before those courts, which they still refuse

to disclose, underscore why full due process rights must be according and why there must be an

evidentiary hearing or trial, or at least discovery prior to this honorable Court’s disposition of

the PI Motion. Lastly, as it is unclear whether Defendants seek a permanent or preliminary

injunction, to the extent that Defendants seek a permanent injunction, this matter must be

decided at trial.

III.    CONCLUSION

        “The due process clause requires that every man shall have the protection of his day in

court. Truax v. Corrigan, 257 U.S. 312, 332 (1921) (citing Hurtado v. California, 110 U.S. 516,

535 (1884)). Plaintiff Klayman, acting pro se and having addressed the issues raised by

Defendants in this instant motion, has shown that Defendants’ PI Motion is baseless, frivolous,

filed in bad faith and for an improper purpose, with an intent to delay justice, harass, hold up to

false light and defame again Plaintiff Klayman, underscoring why Plaintiff Klayman has

regrettably been forced to bring suit. Plaintiff Klayman has acted in good faith, with a legitimate

reason for filing cases against Defendants, and treated his duty to the courts with integrity.




                                                27
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 31 of 216




Plaintiff Klayman respectfully requests that this Court deny Defendants’ PI Motion and award

sanctions in the form of attorneys’ fees and costs to him.



Date: May 10, 2021                                   Respectfully submitted,

                                                       /s/ Larry Klayman
                                                     Larry Klayman
                                                     7050 W. Palmetto Park Rd
                                                     Boca Raton, FL, 33433
                                                     Tel: (561)-558-5336
                                                     Email: leklayman@gmail.com

                                                     Plaintiff Pro Se




                                                28
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 32 of 216




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, hereby certify that on this day, May 10, 2021 a copy of the foregoing

was filed via this Court’s e-filing system and served upon all parties and/or counsel of record

through Notices of Electronic Filing.


                                                          /s/ Larry Klayman__________
                                                          Larry Klayman




                                              1
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 33 of 216




             EXHIBIT 1
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 34 of 216




    Individual Contributions Arranged By Type, Giver, Then Recipient

   Contributions to All Other Political Committees Except Joint Fundraising
   Committees
    Contributor Name City                    State ZIP Code Employer                   Occupation Committee Name Transaction Date Amount Image Number
                                                                                                       OBAMA, BARACK /
                                                                                                       JOSEPH R. BIDEN
    FOX, HAMILTON           WASHINGTON DC            20002       SUTHERLAND             LAWYER                         09/10/2008    2300.00   11972515694
                                                                                                       VIA OBAMA FOR
                                                                                                       AMERICA
                                                                                                       WATT, MELVIN L
                                                                 SOUTHERLAND
                                                                                                       VIA MEL WATT
    FOX, HAMILTON           WASHINGTON DC            20004       ASBILL &                                               09/12/1998   1000.00   98033684253
                                                                                                       FOR CONGRESS
                                                                 BRENNEN
                                                                                                       COMMITTEE
                                                                                                       ACKERSON, NELS
                                                                 SUTHERLAND,
    FOX, HAMILTON P.                                                                                   VIA NELS
                     WASHINGTON DC                   20002       ASBILL &               ATTORNEY                        08/05/2008   1000.00   28933533701
    III                                                                                                ACKERSON FOR
                                                                 BRENNAN
                                                                                                       CONGRESS
                                                                                                       MURPHY, KEVIN
    FOX, HAMILTON P.                                             SUTHERLAND                            VIA KEVIN
                     WASHINGTON DC                   20002                              ATTORNEY                        06/25/2003   1000.00   23991832436
    MR.                                                          ASBILL                                MURPHY FOR
                                                                                                       CONGRESS
                                                                                                       MURPHY, KEVIN
    FOX, HAMILTON P.                                             SUTHERLAND                            VIA KEVIN
                     WASHINGTON DC                   20002                       ATTORNEY                               09/08/2003   1000.00   23992122376
    MR.                                                          ASBILL/ATTORNEY                       MURPHY FOR
                                                                                                       CONGRESS

                                                                                              Total Contributions: 6300.00


                                              TRY A: NEW QUERY RETURN TO: FEC HOME PAGE


  Generated Thu May 10 18:33:30 2018


Federal Election Commission, 999 E Street, NW, Washington, DC 20463 (800) 424­9530 In Washington (202) 694­1100
For the hearing impaired, TTY (202) 219­3336 Send comments and suggestions about this site to: webmaster@fec.gov.
10/6/2020               Case 1:20-cv-03109-DLF Document     46 Filed
                                                  Browse Individual          05/10/21
                                                                    contributions | FEC Page 35 of 216
            An official website of the United States government
            Here's how you know




Home › Campaign finance data › Browse data › Individual contributions


  Individual contributions
  Viewing 49 filtered results for: Reset filters

      "Matthew Kaiser"                  Maryland


  Contributor                                                                                                      Receipt
  name                  Recipient                                      State       Employer                        date         Amount

  KAISER,
                        BIDEN FOR PRESIDENT                            MD          TMAC                            08/13/2020     $100.00
  MATTHEW


  KAISER,                                                                          KAISERDILLON
                        BIDEN FOR PRESIDENT                            MD                                          08/05/2020   $2,800.00
  MATTHEW                                                                          PLLC


  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         07/27/2020      $25.00
  MATTHEW


  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         07/11/2020     $100.00
  MATTHEW


  KAISER,
                        BIDEN FOR PRESIDENT                            MD          TMAC                            07/11/2020     $100.00
  MATTHEW


  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         06/13/2020     $100.00
  MATTHEW


  KAISER,
                        BIDEN FOR PRESIDENT                            MD          TMAC                            06/13/2020     $100.00
  MATTHEW




https://www.fec.gov/data/receipts/individual-contributions/?contributor_name=Matthew+Kaiser&contributor_state=MD                            1/5
10/6/2020               Case 1:20-cv-03109-DLF Document     46 Filed
                                                  Browse Individual          05/10/21
                                                                    contributions | FEC Page 36 of 216
  Contributor           Recipient                                      State       Employer                        Receipt      Amount
  name                                                                                                             date

  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         05/15/2020     $100.00
  MATTHEW


  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         04/20/2020      $15.00
  MATTHEW


  KAISER,
                        ACTBLUE                                        MD          PRIVATE                         04/14/2020      $50.00
  MATTHEW


  KAISER,               GINA ORTIZ JONES FOR                                       KAISER LEGRAND
                                                                       MD                                          10/24/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        HEIDI FOR SENATE                               MD                                          10/18/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        MCCASKILL FOR MISSOURI                         MD                                          10/18/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        GILLIBRAND FOR SENATE                          MD                                          10/18/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               DNC SERVICES CORP./DEM.                                    ZUCKERMAN
                                                                       MD                                          09/30/2018     $500.00
  MATTHEW               NAT'L COMMITTEE                                            SPAEDER LLP


  KAISER,                                                                          KAISER LEGRAND
                        BETO FOR TEXAS                                 MD                                          09/28/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        LIZ FOR INDIANA                                MD                                          09/25/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        DEBBIE FOR CONGRESS                            MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        SUSIE LEE FOR CONGRESS                         MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        XOCHITL FOR NEW MEXICO                         MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


https://www.fec.gov/data/receipts/individual-contributions/?contributor_name=Matthew+Kaiser&contributor_state=MD                            2/5
10/6/2020               Case 1:20-cv-03109-DLF Document     46 Filed
                                                  Browse Individual          05/10/21
                                                                    contributions | FEC Page 37 of 216
  Contributor                                                                                                      Receipt
  name                  Recipient                                      State       Employer                        date         Amount


  KAISER,                                                                          KAISER LEGRAND
                        EASTMAN FOR CONGRESS                           MD                                          09/10/2018   $1,000.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        EASTMAN FOR CONGRESS                           MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               DR KIM SCHRIER FOR                                         KAISER LEGRAND
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        JESSE COLVIN FOR CONGRESS                      MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               LAUREN UNDERWOOD FOR                                       KAISERDILLON
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               CONGRESS                                                   PLLC


  KAISER,                                                                          KAISER LEGRAND
                        LIZ FOR INDIANA                                MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        LIZ FOR INDIANA                                MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               ELIZABETH PANNILL FLETCHER                                 KAISER LEGRAND
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               FOR CONGRESS                                               & DILLON


  KAISER,               HALEY STEVENS FOR                                          KAISER LEGRAND
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


  KAISER,               JESSICA MORSE FOR                                          KAISER LEGRAND
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        FRIENDS OF JAHANA HAYES                        MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        FRIENDS OF DANA BALTER                         MD                                          09/10/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               GINA ORTIZ JONES FOR                                       KAISER LEGRAND
                                                                       MD                                          09/10/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


https://www.fec.gov/data/receipts/individual-contributions/?contributor_name=Matthew+Kaiser&contributor_state=MD                            3/5
10/6/2020               Case 1:20-cv-03109-DLF Document     46 Filed
                                                  Browse Individual          05/10/21
                                                                    contributions | FEC Page 38 of 216
  Contributor           Recipient                                      State       Employer                        Receipt      Amount
  name                                                                                                             date

  KAISER,                                                                          KAISERDILLON
                        LAUREN BAER FOR CONGRESS                       MD                                          09/06/2018     $500.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          KAISERDILLON
                        CINDY AXNE FOR CONGRESS                        MD                                          09/06/2018     $500.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          KAISERDILLON
                        CINDY AXNE FOR CONGRESS                        MD                                          07/11/2018     $500.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          KAISERDILLON
                        LAUREN BAER FOR CONGRESS                       MD                                          07/10/2018     $500.00
  MATTHEW                                                                          PLLC


  KAISER,               ELIZABETH PANNILL FLETCHER                                 KAISER LEGRAND
                                                                       MD                                          06/04/2018     $500.00
  MATTHEW               FOR CONGRESS                                               & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        FINKENAUER FOR CONGRESS                        MD                                          06/04/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,                                                                          KAISER LEGRAND
                        DEBBIE FOR CONGRESS                            MD                                          06/04/2018     $500.00
  MATTHEW                                                                          & DILLON


  KAISER,               GINA ORTIZ JONES FOR                                       KAISER LEGRAND
                                                                       MD                                          06/04/2018     $500.00
  MATTHEW               CONGRESS                                                   & DILLON


  KAISER,               KEN HARBAUGH FOR
                                                                       MD          KAISERDILLON                    05/29/2018     $250.00
  MATTHEW               CONGRESS


  KAISER,                                                                          KAISERDILLON
                        ACTBLUE                                        MD                                          11/15/2016     $100.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          KAISERDILLON
                        HILLARY FOR AMERICA                            MD                                          08/01/2016   $2,700.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          KAISERDILLON
                        HILLARY VICTORY FUND                           MD                                          08/01/2016   $2,700.00
  MATTHEW                                                                          PLLC


  KAISER,                                                                          ZUCKERMAN
                        OBAMA FOR AMERICA                              MD                                          10/16/2008     $200.00
  MATTHEW                                                                          SPAEDER LLP


https://www.fec.gov/data/receipts/individual-contributions/?contributor_name=Matthew+Kaiser&contributor_state=MD                            4/5
10/6/2020               Case 1:20-cv-03109-DLF Document     46 Filed
                                                  Browse Individual          05/10/21
                                                                    contributions | FEC Page 39 of 216
  Contributor                                                                                                      Receipt
  name                  Recipient                                      State       Employer                        date          Amount


  KAISER,                                                                          ZUCKERMAN
                        OBAMA FOR AMERICA                              MD                                          09/30/2008        $30.00
  MATTHEW                                                                          SPAEDER LLP


  KAISER,                                                                          ZUCKERMAN
                        OBAMA FOR AMERICA                              MD                                          01/27/2008       $500.00
  MATTHEW                                                                          SPAEDER LLP


  KAISER,                                                                          ZUCKERMAN
                        OBAMA FOR AMERICA                              MD                                          01/04/2008        $50.00
  MATTHEW                                                                          SPAEDER LLP


Results per page:          50



                                                                                                                        Showing 1 to 49 of 49 entries




https://www.fec.gov/data/receipts/individual-contributions/?contributor_name=Matthew+Kaiser&contributor_state=MD                                  5/5
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 40 of 216




             EXHIBIT 2
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 41 of 216




'Free speech' advocate works to
silence Larry Klayman
Exclusive: Jack Cashill exposes radical ideology of lawyer pushing
punishment
       By Jack Cashill


Published January 1, 2020 at 5:38pm



In July of 2019, a hearing committee of the District of Columbia Bar Board of
Professional Responsibility made a recommendation that Judicial Watch
founder Larry Klayman be suspended, a recommendation now under appeal,
from the practice of law in the district for 33 months.

The three-person committee strangely and inexplicably included only two
attorneys, both of whom are of the left, and one of whom, Michael Tigar, is
proudly far left.

How far left? Consider the following review on the jacket of Tigar's most
recent book: "'An incisive, unsparing, creative, brilliant critique of capitalist
law and its dire human consequences.' – BERNARDINE DOHRN, co-editor
with Bill Ayers, Race Discourse: Against White Supremacy."

In the book, "Mythologies of State and Monopoly Power," Tigar emphasizes
the Marxist notion that "the law is not what is says but what it does." Not
liking the "dire human consequences" of the law as it exists, Tigar is not above
twisting the law to his own ends.

Klayman suspects that Tigar, something of a superstar in Marxist circles, was
recruited by the committee chairman, Anthony Fitch to sit on the committee
with him. The two appeared chummy throughout the proceeding, and Fitch
seemed downright deferential.

Throughout the proceeding, Tigar could barely conceal his disdain for the
conservative, pro-capitalist, pro-Israel, pro-Trump activist Klayman.
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 42 of 216




In testifying as to why he founded Judicial Watch, Klayman explained his
objections to the fact that federal judges were often chosen on the basis of
political contributions by their law firms, labor unions or corporations.

As a result, said Klayman, "the best and the brightest" do not always make
their way onto the bench. At this, Tigar grew visibly angry and shot back that
his son, Jon Tigar, also a graduate of Berkeley Law School, was a federal judge.

President Barack Obama had appointed young Tigar to the federal bench in
San Francisco. Klayman said he did not mean to impugn Tigar's son, but
Judge Tigar deserved impugning. Tigar is the same federal judge who willy-
nilly enjoined President Trump's asylum policy for illegal immigrants.

In its article on Klayman's recommended suspension, the Washington Post
observed, that the "conservative" Klayman "is a notably combative litigant
whose no-holds-barred tactics and robust use of the Freedom of Information
Act have made him a dreaded – and sometimes loathed – inquisitor."

The Post also noted that Klayman writes for "WorldNetDaily, a right-wing
news aggregator site." As to the left-wing politics of Fitch and Tigar, the Post
predictably made no mention at all and failed to take seriously Klayman's
claim that "It was a very politicized hearing committee."

The case itself has little to do with politics. It involves Klayman's pro-bono
defense of a female Persian broadcaster at Voice of America. When she did not
get the result she wanted, she turned on Klayman.

Both the Florida and Pennsylvania Bars dismissed identical complaints six
years earlier. Following Trump's election, the head of the D.C. Bar Disciplinary
Counsel resurrected the complaint six years after the woman had abandoned
it.

Klayman believes that it was his high-profile legal advocacy on Trump's behalf
that awakened legal radicals to the political potential of what is now a 10-year-
old case.
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 43 of 216




"For Tigar, I am a conservative scalp," says Klayman, who is still able to
practice law in D.C. during the appeal, "and one that he obviously harbors an
animus toward, particularly given my support of Trump."

The 78-year-old Tigar has been an
unapologetic disciple of the hard left from his
student days. In his memoir, he boasts of his
fond feelings for the brothers Castro and his
attendance at the notorious Soviet-sponsored
World Festival of Youth and Students in
Helsinki in 1962.

Tigar's radicalism alarmed even liberal
Supreme Court Chief Justice Earl Warren.
According to Tigar, in 1965 Warren ordered
Justice William Brennan to fire Tigar, then
clerking for Brennan, and Brennan did just
                                                   Michael Tigar with Ramon Castro, the
that.
                                                   oldest of the Castro brothers, in 1978.

Tigar has not mellowed as he has grown older.
In fact, he has turned as the larger progressive movement has from defending
free speech to suppressing it.

"Of all the remarkable developments of the past decade," argues British author
Frank Furedi, "none has been more sinister than the West's gradual surrender
of mankind's most important values: the twin ideals of freedom of speech and
expression."

In Washington, that "surrender" has been imposed almost exclusively on the
political right. Enforcing it are attorneys like Tigar and Fitch, the Democrats in
Congress, federal judges of the Jon Tigar mold, and the intel agencies, all with
the indispensable support of an increasingly leftist media.

The same Michael Tigar who supported the free speech movement while a law
student at Berkeley in the 1960s is now working actively to silence Larry
Klayman. It is hard to interpret Tigar's behavior otherwise.
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 44 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 45 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 46 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 47 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 48 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 49 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 50 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 51 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 52 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 53 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 54 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 55 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 56 of 216
1/7/2020                                                  Case 1:20-cv-03109-DLF       Document
                                                                          Attorney Michael              46 Filed
                                                                                           Tigar: The Mythologies of State05/10/21       Page
                                                                                                                           and Monopoly Power    57 of 216
                                                                                                                                              • KKFI




                            Listen                                                                                                                                   




   LAW AND DISORDER : NATIONAL • NEWS & PUBLIC AFFAIRS




   Attorney Michael Tigar: The Mythologies of
   State and Monopoly Power
              00:00                                                                                                                                          00:00


   Podcast: Play in new window | Download (Duration: 57:21 — 65.6MB) | Embed




   LISTEN LIVE ON KKFI                                Attorney Michael Tigar: The Mythologies of State and Monopoly Power
   Every Tuesday at
   9:00am
                                                      The American criminal justice system is buttressed, sustained and perpetuated by
                                                      various myths. These myths dominate legal ideology. The most important of these
   ABOUT THE SHOW                                     myths concern racism, criminal justice, free expression, workers rights, and
                                                      international human rights. Ordinary private law categories of property, contract, and
                                                      tort perform the same social function, Michael Tigar writes in his important new book
                                                      Mythologies of State and Monopoly Power.


   Law and Disorder                                   Michael Tigar has worked for more than 50 years with movements for social change as
   Law and Disorder is a                              a human rights lawyer, law professor, and writer. He believes that busting these myths
   weekly, independent
   radio program airing on                            is the work of movement lawyers.
   several stations across
   the United States. Law
                                                      Noam Chomsky has written that for anyone concerned with the rule of law, or more
   and Disorder gives
   listeners access to rare                           generally with the real significance of freedom and justice, Michael Tigars book is a
   legal perspectives on
                                                      highly informed and carefully argued study that should be essential reading.                                       
   issues concerning civil
https://kkﬁ.org/program-episodes/attorney-michael-tigar-mythologies-state-monopoly-power/                                                                                    1/3
1/7/2020                                                  Case 1:20-cv-03109-DLF       Document
                                                                          Attorney Michael              46 Filed
                                                                                           Tigar: The Mythologies of State05/10/21       Page
                                                                                                                           and Monopoly Power    58 of 216
                                                                                                                                              • KKFI
   liberties, privacy, right                          The book is beautifully written, learned, and profoundly insightful. In a better world
   to dissent and the
   horrendous practices of                            Michael Tigar would be a justice of the United States Supreme Court.
   torture exercised by the
   US government.
                                                      http://tigarbytes.blogspot.com/

                                                      Guest ” Michael Tigar,emeritus professor of law at Duke University and at Washington
                                                      College of Law. He has been a lawyer working on social change issues since the 1960s.
                                                      He has argued numerous cases in United States Supreme Court and many Circuit
                                                      Courts of Appeal. His books include Law and the Rise of Capitalism, Fighting Injustice ,
                                                      and the forthcoming Mythologist of State and Monopoly Power.

                                                      Law & Disorder host Michael Steven Smith, Michael Tiger and guest host attorney Jim
                                                      Lafferty


                                                                                                                                                             SHARE THIS
                                                                                                                                                             EPISODE




       ON-AIR GUIDE

       PROGRAMS
       Music
       News & Public Affairs
       Arts & Culture

       EVENTS

       SUPPORT
       Donate
       Underwriting
       Fundraisers

       VOLUNTEER

       ABOUT

       CONTACT

       WEBSITE ISSUE

       Office: (816) 931.3122
       On-Air Studio: (816) 931.KKFI (5534)
       Toll-Free: (888) 931.0901
       Fax: (816) 931.7078
                                                                                                                                                                          

https://kkﬁ.org/program-episodes/attorney-michael-tigar-mythologies-state-monopoly-power/                                                                                     2/3
1/9/2020              Case 1:20-cv-03109-DLF Document  46 Filed 05/10/21 Page 59 of 216
                                                  ramon_castro_1978-1.jpeg




https://mail.google.com/mail/u/0/#search/tigar/FFNDWLHxxzqqCbcJrRdPdnmjscQPbBKg?projector=1&messagePartId=0.3   1/1
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 60 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 61 of 216
                                         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 62 of 216
My Dear friend Tigar,
I feel truly sorry with you. I would have liked to write to you immediately to express my utmost confidence in thanks for. His
gesture omitted or and sincere to send to our country a magnificent example. Saint Gertrude I can assure you that multiple
obligations and responsibilities have occupied my attention and all my time during these months, which prevented me from
personally expressing my greatest recognition. Did you still ask for the generosity to excuse us for this involuntary delay?
As you will know, the "Phoenix bull ", which he sent us, arrived in Cuba in good condition, after several long and inevitable
periods of quarantine. His state of health is satisfactory, he adapts reliably, and we think he will soon be, in conditions of enter
production, I think it will be a valuable contribution to the development of our mass of Santa Gertrudis, which we take care of
with care, and the father of high quality animals, I am informed of all the effort and concerns caused by bringing our country to
this stallion so select. That is why, although your gift is very valuable, even more valuable and more important for us is your
gesture of friendship and sympathy. Believe me that I feel in a debt of deep and sincere gratitude towards you.
I would have liked to greet you personally, along with other distinguished friends, on my recent visit to New York, but, as you
know, the circumstances were not the most favorable. I confess that we will find the opportunity to hold this meeting, It may be
in your own country. Why not in Cuba?
Receive crying cordial greetings from your friend,
Fidel Castro Ruz


   Muy estimado amigo ligar:

   Me siento verdaderamente apenado con usted. Hubiere deseado escribirle de inmediato para expresarle mi más pro fiando
   agradecimiento por. su gesto omitios o y sincero de enviar a nuestro pais un magnifiieo ejemplar. Santa Gertrudis. Puedo
   asegurarle que múltiples obligaciones y responsabilidades kan ocupado mi atención y todo mi tiempo durante estos meses, lo
   que impidió expresarle de manera personal mi mayor reconocimiento ¿PocLró pedirle aun la generosidad de que nos
   disculpe por esta demora involuntaria?

   Como ya conocerá, el toro Phoenix", que nos envió, llegó a Cuba con buenas condiciones, después de varios largos e
                               v



   inevitables periodos de cuarentena. Su estado de salud es satisfiactorio, se adapta fiavorablemente, y pensamos que pronto
   estará, en condiciones de entrar en producción. Creo que será un aporte de gran valor al desarrollo de nuestra masa de
   Santa Gertrudis, que cuidamos con esmero, y padre de animales de gran calidad. Estoy infiormado de todo el esfiuerzo y las
   preocupaciones que le ocasionó el hacer llegar a nuestro pais a este semental tan selecto. Por eso, aunque su obsequio es
   valiosísimo, todavía más valioso y más importante es para nosotros su gesto de amistad y de simpatía. Créeme que me siento
   en una deuda de profiunda y sincera gratitud hacia usted.

   Habría deseado saludarle personalmente, junto a otros distinguidos amigos, en mi reciente visita a Nueva Vork, pero, como
   sabe, las circunstancias no fiueron entonces las más propicias. Confilo en que hallaremos la oportunidad para sostener este
   encuentro, Quizás sea en su propio pais. ¿V por qué no en Cuba?

   Reciba clamáis cordial saludo de su amigo,
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 63 of 216
1/7/2020                 Case 1:20-cv-03109-DLF Document  46TigarFiled
                                                     Michael             05/10/21 Page 64 of 216
                                                                  - Wikipedia




  Michael Tigar
  Michael Edward Tigar (born January 18, 1941 in Glendale,
                                                                                     Michael Tigar
  California)[1] is an American criminal defense attorney known for
  representing controversial clients. He is also an emeritus (retired)       Born          January 18, 1941
  member of the Duke Law School and American University,                     Nationality   United States
  Washington College of Law faculties.                                       Alma mater University of
                                                                                        California, Berkeley
                                                                                           (B.A., J.D)

     Contents                                                                Occupation Lawyer

     Early life and education
     Career in law
     Notable cases and clients
     Personal life
     Books
     Notes
     References
     External links


  Early life and education
  Tigar earned his Bachelor of Arts from the University of California, Berkeley in 1962 and his J.D. from
  the University of California, Berkeley School of Law in 1966. As an undergraduate, he was elected to
  the ASUC (Associated Students of the University of California) Senate as a SLATE candidate. He also
  ran unsuccessfully for Student Body President. He interviewed Bertrand Russell during the 1962
  Cuban Missile Crisis for Pacifica Radio. In law school he was a member of Order of the Coif and served
  as editor-in-chief of the California Law Review.


  Career in law
  In 1966, he was hired as a law clerk by Justice William J. Brennan of the United States Supreme
  Court. Brennan, however, fired him the week he began his job, following complaints made by
  conservative columnists and FBI director J. Edgar Hoover, because of Tigar's activist
  background.[2][3] Tigar taught at the UCLA School of Law during the period 1968-1972. He taught
  evidence courses and a course in Selective Service Law. In 1967, he became the first Editor-in-Chief of
  the Selective Service Law Reporter (Public Law Education Institute, 1968–1973).[4] Tigar was a
  partner in the firm of Williams & Connolly of Washington, DC (1975–'78), where he worked closely
  with legendary trial attorney Edward Bennett Williams. He then formed his own firm with partner
  Samuel J. Buffone.[5] Tigar was a professor of law at the University of Texas School of Law from 1983
  to 1998, holding the Joseph D. Jamail Centennial Chair in Law from '87-'98.[6] With a grant from

https://en.wikipedia.org/wiki/Michael_Tigar                                                                    1/4
1/7/2020        Case 1:20-cv-03109-DLF Document          46TigarFiled
                                                    Michael             05/10/21 Page 65 of 216
                                                                 - Wikipedia

  Texas plaintiffs' lawyers he and Jane B. Tigar founded the UNROW Human Rights Impact Litigation
  Clinic, where he served as the Clinic's first Executive Director and Supervising Attorney. He was then
  a professor at American University's Washington College of Law starting in 1998,[7] and later also at
  Duke Law School.

  In his teaching, Tigar has worked with law students in clinical programs where students are counsel or
  law clerks in significant human rights litigation. He has made several trips to South Africa, working
  with organizations of African lawyers engaged in the struggle to end apartheid, and after the release of
  Nelson Mandela from prison, to lecture on human rights issues and to advise the African National
  Congress on issues in drafting a new constitution. He has been actively involved in efforts to bring to
  justice members of the Chilean junta, including former President Pinochet. Of Tigar's career, Justice
  William J. Brennan has written that his "tireless striving for justice stretches his arms towards
  perfection."

  In 1999, the California Attorneys for Criminal Justice held a ballot for "Lawyer of the Century." Tigar
  was third in the balloting, behind Clarence Darrow and Thurgood Marshall. In 2003, the Texas Civil
  Rights Project named its new building in Austin, Texas, (purchased with a gift from attorney Wayne
  Reaud) the "Michael Tigar Human Rights Center."

  In retirement, Tigar is professor of the practice of law emeritus at Duke Law School,[8] and research
  professor emeritus at the American University, Washington College of Law.[9] He has been visiting
  professor at the law faculty of the Paul Cézanne University, Aix-en-Provence, and has lectured at law
  schools in several countries.

  In 2016, Tigar donated his papers to the University of Texas Law School Library, which held a
  symposium to launch the collection in 2018.[10]


  Notable cases and clients
        Fernando Chavez, Cesar Chavez's son, who refused induction into the military based on his
        paciﬁst beliefs.
        Lynne Stewart, who was charged with conspiracy and providing material support to terrorists
        Terry Nichols, of the Oklahoma City bombing
        Angela Davis, activist charged with murder, kidnapping, and conspiracy for her alleged
        involvement in the death of Judge Harold Haley[11]
        Kiko Martinez, Chicano activist
        John Demjanjuk, a Ukrainian-born immigrant accused of having been "Ivan the Terrible," a
        notorious Nazi concentration camp guard, whose conviction by courts in Israel was overturned but
        was stripped of U.S. citizenship on other grounds. He was retried by the U.S. Justice department
        and was convicted. Tiger represented Demjanjuk at the trial and appeal. Demjanjuk was deported
        to Germany where he died in prison.
        Scott McClellan, former press secretary to President George W. Bush, who testiﬁed before
        Congress regarding the role of the Bush Administration in the leak regarding the identity of former
        CIA agent Valerie Plame.
  Tigar has argued seven cases before the United States Supreme Court,[12] and over 100 federal
  appellate cases. He has tried cases in all parts of the United States. In addition to activist clients, he
  has represented Sen. Kay Bailey Hutchison, Rep. Ronald Dellums, Rep. John M. Murphy (during the
  Abscam scandal), former Gov. John Connally, Fantasy Films and Mobil Oil.
https://en.wikipedia.org/wiki/Michael_Tigar                                                                   2/4
1/7/2020                 Case 1:20-cv-03109-DLF Document  46TigarFiled
                                                     Michael             05/10/21 Page 66 of 216
                                                                  - Wikipedia


  Personal life
  Tigar has been married four times. He has been married to journalist-turned-attorney Jane
  Blanksteen Tigar since 1996.[3] He has three children by previous marriages,[13] including United
  States Federal Judge Jon S. Tigar.[14], addiction medicine specialist and capital case mitigation expert
  Katherine McQueen, M.D., and business consultant Elizabeth Torrey Tigar.


  Books
        A Practice Manual of Selective Service Law (1968)
        Law Against the People (1971) (co-author)
        Law and the Rise of Capitalism (1978) (co-author) review (https://www.jstor.org/pss/1340351)
        The ministry of culture: Connections among art, money and politics (1980) (contributor)
        Federal Appeals: Jurisdiction and Practice (1993)
        Persuasion: the Litigator's Art (1999, 2003)
        Fighting Injustice (2002)
        Examining Witnesses (2d ed., 2003). ISBN 1-59031-256-2
        Thinking about Terrorism: The Threat to Civil Liberties in Times of National Emergency (2007)
        Trial Stories (2008) (with Davis, ed.)
        Nine Principles of Litigation and Life (2009)
        Mythologies of State and Monopoly Power (2018) ISBN 978-1-58367-743-8


  Notes
   1. Vile, J.R. (2001). Great American Lawyers: An Encyclopedia (https://books.google.com/books?id=
      XR1NPiqp5aQC). 1. ABC-CLIO. p. 663. ISBN 9781576072028. Retrieved December 13, 2014.
   2. Bob Woodward, The Brethren: Inside the Supreme Court (1979), p. 77.
   3. Romano, Lois (1997-09-29). "A Man of Independent Means" (https://www.washingtonpost.com/wp
      -srv/national/longterm/oklahoma/stories/tn-lawyer.htm). Washington Post. Retrieved August 4,
      2014.
   4. LLMC, Book Preservation. "Military Law" (http://www.llmc.com/Historical_Millaw.asp#page_21).
      LLMC Central. Law Library Microform Consortium. Retrieved July 28, 2014.
   5. BuckleySandler, Professionals. "Samuel J. Buffone" (http://www.buckleysandler.com/professionals
      -bio-detail/samuel-j-buffone). buckleysandler.com. BuckleySandler LLP. Retrieved September 1,
      2014.
   6. "http://www.utexas.edu/student/registrar/gopherﬁles/catalog/cat-law/The_Faculty" (https://web.arc
      hive.org/web/20160124025050/http://www.utexas.edu/student/registrar/gopherﬁles/catalog/cat-la
      w/The_Faculty). utexas.edu. Archived from the original (http://www.utexas.edu/student/registrar/go
      pherﬁles/catalog/cat-law/The_Faculty) on January 24, 2016. Retrieved December 13, 2014.
      External link in |title= (help)
   7. Association of American Law Schools Directory of Law Teachers 2007-08, p. 1095
   8. "Michael E. Tigar | Duke University School of Law" (http://www.law.duke.edu/fac/tigar/).
      law.duke.edu. Retrieved December 13, 2014.
   9. "Tigar, Michael - Faculty - American University Washington College of Law" (http://www.wcl.americ
      an.edu/faculty/tigar/). wcl.american.edu. Retrieved December 13, 2014.
  10. "The Michael Tigar Papers" (https://law.utexas.edu/tigar-event/). School of Law. University of
      Texas at Austin. Retrieved 22 November 2018.
https://en.wikipedia.org/wiki/Michael_Tigar                                                              3/4
1/7/2020           Case 1:20-cv-03109-DLF Document        46TigarFiled
                                                     Michael             05/10/21 Page 67 of 216
                                                                  - Wikipedia

  11.   "Judge removes himself in Angela Davis case" (https://news.google.com/newspapers?id=hLkqAA
        AAIBAJ&sjid=S2YEAAAAIBAJ&pg=7271%2C480811). Sarasota Herald-Tribune. Sarasota,
        Florida. AP. March 18, 1971. p. 5-A.
  12.   using search term "Tigar" (http://www.oyez.org)
  13.   Vile, John R. Great American Lawyers. New York: ABC-CLIO, 2001.
  14.   Yulico, Nick (December 28, 2001). "Davis Nominates Santa Clara Judge to Sixth District Court of
        Appeal" (http://www.metnews.com/articles/judg122801.htm). Metropolitan News-Enterprise.
        Retrieved December 22, 2012.


  References
        Browning, John G. "Legally Speaking: When a Lawyer Goes Too Far" (http://www.setexasrecord.c
        om/arguments/202358-legally-speaking-when-a-lawyer-goes-too-far), "At trial, [Lynne Stewart] was
        represented by noted defense attorney Michael Tigar (a favorite of the left whose past clients have included '60s
        radical Angela Davis and Oklahoma City bombing defendant Terry Nichols), who argued..." Southeast Texas
        Record, 2007-10-10. Retrieved 2007-10-20.
        The Professional Education Group https://www.proedgroup.com/michael-tigar


  External links
        Books by Michael Tigar (https://books.google.com/books?as_auth=Michael+E+Tigar&ots=brvvr9t
        US1&sa=X&oi=print&ct=title&cad=author-navigational)
        Washington College of Law, American Univ., faculty page (http://www.wcl.american.edu/faculty/tig
        ar)
        Duke Law School faculty page (http://law.duke.edu/fac/tigar)
        TigarBytes (blog) (http://tigarbytes.blogspot.com)

  Retrieved from "https://en.wikipedia.org/w/index.php?title=Michael_Tigar&oldid=933036534"


  This page was last edited on 29 December 2019, at 16:51 (UTC).

  Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this
  site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia Foundation,
  Inc., a non-proﬁt organization.




https://en.wikipedia.org/wiki/Michael_Tigar                                                                                 4/4
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 68 of 216




             EXHIBIT 3
5/8/2021             Case 1:20-cv-03109-DLF Document     46YourFiled
                                               Gmail - Fwd:    letter of 05/10/21
                                                                         August 4 Page 69 of 216


                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



  Fwd: Your letter of August 4
  Larry Klayman <klaymanlaw@gmail.com>                                                            Sun, Aug 9, 2020 at 5:06 PM
  To: Phil Fox <FoxP@dcodc.org>, "Julia L. Porter" <porterj@dcodc.org>, "Julia L. Porter" <PorterJ@dcobc.org>, Clay Smith
  <smithc@dcodc.org>
  Cc: Oliver Peer <oliver.peerfw@gmail.com>

    Mr. Fox:

    Again, I ask you to provide me with the authority in writing concerning your sending letters to courts and others informing
    them of the June 11, 2020 opinion of the District of Columbia Court of Appeals, which ruling I was contesting. Moreover,
    why was I not copied ) (cc'd) on these letters, and why did I only learn of them when the U.S. District Court for the
    Northern District of Texas put Mr. Bloom's letter on its "docket," after I asked if ex parte communications had been sent to
    this court.

    It is clear that Mr. Bloom's letters have been written at your direction and the direction, at a minimum, of your deputy bar
    counsel Ms. Julia Porter, who is now under an internal bar ethics review herself, as recently confirmed to Mr. J.P.
    Szymkowicz by the Chairman of the Board of Professional Responsibility, for alleged unethical and illegal conduct in a
    thirteen year old proceeding that fortunately ended in Mr. Szymkowicz's and his father John's favor, but not without much
    emotional distress and great loss of time and expense. It would also appear that Ms. Porter either directed or put Mr.
    Michael Frisch, formerly of your office and now a Georgetown law professor, to defame him publicly after Mr. Syzkowicz
    and his father had been cleared of any unethical wrongoing. This is simply not only unethical, but also despicable.

    Given the lack of cited authority and the failure to even copy me on Mr. Bloom's letters, I can only conclude that this not
    only constitutes yet another abuse of process by Bar Disciplinary Counsel, but also amounts to tortious interference in my
    legal practice outside of the District of Columbia, for which you have no authority or jurisdiction.

    If you and your colleagues find the time to do your research, you would have learned that Texas has a four (4) year statute
    of limitations on ethics complaints, and the matter for which you took it upon yourself to try to harm my client, Buzz Photo
    and me, with regard to an on-going class action lawsuit against Communist China over the release of the COVID-19 virus,
    would be time barred in this state.

    Moreover, I am a member of The Florida Bar, as you know, and Florida too generally does not countenance proceedings
    that are now about twelve years old, such as the instant proceeding that is the subject of the District of Columbia Court of
    Appeals order of June 11, 2020, as Professor Rotunda wrote in his opinion which found that I had not engaged in
    sanctionable conduct.

    Notwithstanding the threats contained in your email, I will not use letterhead for my law practice which has a District of
    Columbia address during the duration of the 90 day suspension, until I am able to resume the practice of law in the
    district. However, given that I was challenging the June 11, 2020, order I did not have any intent to suggest I was still
    practicing law in the district. In any event, the letter was written to you, Mr. Bloom and Ms. Porter about a disciplinary
    proceeding, and it was written in my pro se capacity in my own defense, which is my constitutional right. Your threat is
    however noted and it is consistent, sadly, with the way you and your very leftist, politically and gender based partisan
    office has comported itself toward me. Previously, you, Ms. Porter and former deputy bar disciplinary counsel Ms.
    Elizabeth Herman disparaged me in person, while I was in your office in good faith to try to resolve matters, stating that
    your office does not like the way I practice law. During a meeting with me, you even physically charged at me in a
    threatening manner, shouting the same thing, which event has been documented.

    And in another non-meritorious bar proceeding concerning my representation of Cliven Bundy, where the hearing
    committee could not find at the close of the hearing even "probable cause" of alleged unethical conduct, Ms. Porter
    incredibly and shamelessly called for my disbarment in her closing argument, telling the committee that I should no longer
    have the privilege of practicing law.

    I would suggest that the shoe should fit on the other foot when it comes Ms. Porter, you, and others in your office over a
    pattern of unethical misconduct that has been set forth in court pleadings and elsewhere. But instead you hide behind a
    claim of immunity, which I do not believe will hold up upon judicial review, for the compelling reasons stated in my legal
    briefs now before various courts.


https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1674594740800883739&simpl=msg-f%3A1674594740800883739   1/2
5/8/2021               Case 1:20-cv-03109-DLF Document     46YourFiled
                                                 Gmail - Fwd:    letter of 05/10/21
                                                                           August 4 Page 70 of 216
    I THEREFORE POLITELY ASK AGAIN THAT YOU AND YOUR OFFICE, AS A MATTER OF ETHICS IF NOT SIMPLE
    PROFESSIONAL COURTESY, PROVIDE THE LETTERS WHICH YOU AND YOUR OFFICE SENT TO COURTS AND
    OTHERS EX PARTE WITHOUT MY BEING COPIED ON THEM. PLEASE PROVIDE THEM BY COB MONDAY AUGUST
    10, 202O. YOU CAN SCAN THEM AND EMAIL THEM TO ME AT THIS EMAIL ADDRESS.

    Please govern yourselves accordingly.

    Larry Klayman, Esq
    Licensed in Florida and Pro Se
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1674594740800883739&simpl=msg-f%3A1674594740800883739   2/2
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 71 of 216




                            KLAYMAN LAW GROUP
                                 A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.              2020 Pennsylvania Ave. N.W., #800              Tel: 310-595-0800
                                     Washington, DC, 20006                      Fax: 202-379-9289

Via Email, Fax and Mail

August 4, 2020

Lawrence K. Bloom
Senior Staff Attorney
Office of Disciplinary Counsel
515 5th St NW
Building A, Room 117
Washington, DC, 20001
Fax: 202-638-0862

Dear Mr. Bloom:

I am attaching as Exhibit 1 a letter, previously undisclosed, which you sent to the U.S. District
Court for the Northern District of Texas informing them of the order of the District of Columbia
Court of Appeals of June 11, 2020.

Please advise immediately under what authority you took it upon yourself, obviously at the
direction of Bar Disciplinary Counsel Hamilton Fox, Deputy Bar Counsel Julia Porter and
Assistant Bar Counsel H. Clay Smith, III, to send this letter. Notably, I was not cc'ed on the letter
and only obtained it long after the fact from the Texas court.

Please also advise immediately if you have sent the same or similar letters to other courts and/or
other parties and third parties.

As you and your colleagues know, at the time that this letter to the U.S. District Court for the
Northern District of Texas was sent, I had pending before the District of Columbia Court of
Appeal petitions for rehearing before the original panel and for rehearing en banc.

PLEASE PROVIDE TO ME IMMEDIATELY BY EMAIL ANY AND ALL SUCH LETTERS
OR OTHER COMMUNICATIONS.

Thank you for your immediate compliance with my requests, and no later than by noon
tomorrow, August 5, 2020.

Sincerely,


Larry Klayman, Esq.
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 72 of 216




cc: Hamilton Fox, Bar Disciplinary Counsel (Via Email)
    Julia Porter, Deputy Bar Disciplinary Counsel (Via Email)
    H. Clay Smith, III, Assistant Bar Disciplinary Counsel (Via Email)
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 73 of 216




             EXHIBIT 1
   Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 74 of 216
Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 1 of 14 PageID 123
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 75 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 2 of 14 PageID 124



Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-BG-0100

                               IN RE LARRY KLAYMAN

                            A Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 334581)

                       On Report and Recommendation of the
                        Board on Professional Responsibility
                                   (BDN-48-08)

(Argued September 17, 2019                                  Decided June 11, 2020)

       Stephen A. Bogorad, with whom John Thorpe Richards, Jr., was on the brief,
for respondent.

      H. Clay Smith, III, Assistant Disciplinary Counsel, with whom Elizabeth A.
Herman, Deputy Disciplinary Counsel, and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsel, were on the brief, for the Office of Disciplinary Counsel.

      Before FISHER, THOMPSON, and BECKWITH, Associate Judges.

      PER CURIAM: The Board on Professional Responsibility (the “Board”) has

recommended that this court suspend respondent Larry Klayman from the practice

of law for ninety days based on his representation of three clients in violation of Rule

1.9 (conflict-of-interest) of the District of Columbia Rules of Professional Conduct

(or its Florida equivalent). In this matter, the Office of Disciplinary Counsel
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 76 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 3 of 14 PageID 125
                                         2

(“Disciplinary Counsel”) takes exception to the Board’s report and recommendation

on three grounds. First, Disciplinary Counsel challenges the Board’s rejection of the

finding by Hearing Committee Number Nine (the “Hearing Committee”) that Mr.

Klayman violated District of Columbia Rule of Professional Conduct 8.4(d).

Second, Disciplinary Counsel takes exception to the Board’s rejection of the Hearing

Committee’s finding that Mr. Klayman gave false testimony and made false

representations to the Hearing Committee. Finally, Disciplinary Counsel takes

exception to the Board’s recommendation that we impose a ninety-day suspension

without a requirement that Mr. Klayman prove his fitness before being reinstated.

For the reasons that follow, we accept the Board’s recommendations.




                                        I.




      The Board adopted most of the factual findings of the Hearing Committee,

including as to the following, a summary regarding the three matters that underlie

this disciplinary matter. Mr. Klayman founded Judicial Watch and served as its in-

house general counsel from its inception in 1994 until 2003. During Mr. Klayman’s

tenure at Judicial Watch, Sandra Cobas served as the director of Judicial Watch’s

Miami Regional Office. She complained to Judicial Watch about her employment
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 77 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 4 of 14 PageID 126
                                          3

conditions, alleging that she was subject to a hostile work environment during

several weeks in 2003. As general counsel, Mr. Klayman provided legal advice to

Judicial Watch concerning Cobas’s claims. After both Mr. Klayman and Ms. Cobas

had ended their employment with Judicial Watch, Ms. Cobas filed a complaint

against Judicial Watch in a Florida state court, making the same hostile-work-

environment allegations. The Florida trial court granted a motion to dismiss the case

(calling the complaint “‘silly and vindictive’”). Thereafter, without seeking consent

from Judicial Watch, Mr. Klayman entered an appearance on Ms. Cobas’s behalf

and filed a motion requesting that the trial court vacate its order of dismissal. When

the motion was denied, Mr. Klayman filed a notice of appeal on Ms. Cobas’s behalf

and, later, a brief in a Florida appellate court, but the appellate court affirmed the

dismissal.




      In 2002, while still employed by Judicial Watch, Mr. Klayman solicited a

donation from Louise Benson as part of a campaign to raise funds to purchase a

building for the organization. Klayman was acting as both chairman and general

counsel of Judicial Watch when he solicited this donation from Benson. Ms. Benson

committed to donate $50,000 to the building fund, and thereafter paid $15,000

towards that pledge. Judicial Watch did not purchase a building. In 2006, after Mr.

Klayman had left Judicial Watch, he and Ms. Benson filed a lawsuit against Judicial
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 78 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 5 of 14 PageID 127
                                           4

Watch in federal court, where they were represented by attorney Daniel Dugan.

Ultimately, the federal district court dismissed Ms. Benson’s claims (but not Mr.

Klayman’s claims) on jurisdictional grounds. Shortly thereafter, Ms. Benson sued

Judicial Watch in the Superior Court of the District of Columbia, alleging inter alia

unjust enrichment and seeking a return of her donation.           Initially, she was

represented in that suit by Mr. Dugan. Eventually, and without seeking consent from

Judicial Watch, Mr. Klayman entered an appearance in the case as co-counsel for

Ms. Benson. Judicial Watch requested that Klayman withdraw, stating that he

organized the fundraising effort that was at the center of Ms. Benson’s complaint

while he was Judicial Watch’s attorney, and noting that Ms. Benson had identified

him as a fact witness. When Mr. Klayman did not withdraw, Judicial Watch moved

to disqualify him. The motion for disqualification was never decided, as the parties

stipulated to the dismissal of the case.



      In 2001, while Mr. Klayman was still employed by Judicial Watch, Judicial

Watch and Peter Paul entered into a representation agreement, and a modification

thereto, under which Judicial Watch agreed to evaluate legal issues emanating from

Mr. Paul’s fundraising activities during the election campaign for the New York

State Senate in 2000 and to represent him in connection with an investigation into

alleged criminal securities law violations and possible civil litigation stemming from
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 79 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 6 of 14 PageID 128
                                         5

those fundraising activities.   Mr. Klayman drafted, edited, and approved the

representation agreement and modification and authorized the signing of both

documents as Judicial Watch’s chairman and general counsel. Judicial Watch later

represented Mr. Paul in a civil lawsuit brought in California state court. Following

Mr. Klayman’s departure from Judicial Watch, Judicial Watch withdrew from the

representation. Thereafter, Mr. Paul sued Judicial Watch in the United States

District Court for the District of Columbia alleging, among other theories, that

Judicial Watch breached its representation agreement with him. While Mr. Paul

initially was represented by Mr. Dugan, Mr. Klayman entered an appearance in the

case without seeking Judicial Watch’s consent. Judicial Watch moved to disqualify

Mr. Klayman. The district court (the Honorable Royce Lamberth) granted the

motion to disqualify, finding that Mr. Klayman’s representation of Mr. Paul violated

Rule 1.9. The court found that Mr. Klayman was representing the plaintiff “in a

matter directly arising from an agreement he signed in his capacity as [g]eneral

[c]ounsel for the current defendant” and that Mr. Klayman’s representation of Mr.

Paul was “the very type of ‘changing of sides in the matter’ forbidden by Rule 1.9.”



      The Hearing Committee found that Mr. Klayman violated Rule 1.9 (or its

Florida equivalent) in all three matters and violated Rule 8.4(d) in the Paul matter.

It also found that Mr. Klayman gave false testimony before the Hearing Committee
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 80 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 7 of 14 PageID 129
                                         6

and that his disciplinary history in Florida in connection with an unrelated matter

was another aggravating factor. On the basis of all the foregoing, the Hearing

Committee recommended that Mr. Klayman be suspended for ninety days, with

reinstatement contingent upon a showing of his fitness to practice law. The Board,

by contrast, recommended that Klayman be suspended for ninety days with no

fitness requirement. The Board disagreed with the Hearing Committee’s finding that

Disciplinary Counsel proved a violation of Rule 8.4(d) and with its finding that Mr.

Klayman provided false testimony.



      Before this court, neither Mr. Klayman nor Disciplinary Counsel takes issue

with the finding that Mr. Klayman violated Rule 1.9 or its Florida equivalent in the

matters described above, and we therefore need not address that finding. Rather, as

the Board did, we adopt the vast majority of the Hearing Committee’s thorough

analysis. However, as noted above, Disciplinary Counsel takes exception to the

Board’s findings regarding Rule 8.4(d) and false testimony, and to the Board’s

recommended sanction insofar as it omits a fitness requirement. We discuss these

matters below.



                                        II.
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 81 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 8 of 14 PageID 130
                                         7

      Disciplinary Counsel has the burden of proving a violation of the Rules of

Professional Conduct by clear and convincing evidence. In re Speights, 173 A.3d

96, 99 n.3 (D.C. 2017). “When reviewing a recommended disciplinary sanction

against an attorney, this court must accept the Board’s findings of fact if they are

supported by substantial evidence.” In re Sneed, 673 A.2d 591, 593 (D.C. 1996).

The Board “has the power to make its own factual findings” but “must accept the

Hearing Committee’s evidentiary findings, including credibility findings, if they are

supported by substantial evidence in the record.” In re Bradley, 70 A.3d 1189, 1193

(D.C. 2013) (internal quotation marks and emphasis omitted). “Substantial evidence

means enough evidence for a reasonable mind to find sufficient to support the

conclusion reached.” In re Thompson, 583 A.2d 1006, 1008 (D.C. 1990). “[T]he

Board and this court owe no deference to the Hearing Committee’s determination of

‘ultimate facts,’ which are really conclusions of law and thus are reviewed de novo.”

Bradley, 70 A.3d at 1194.       “Whether [a] respondent gave sanctionable false

testimony before the Hearing Committee is a question of ultimate legal fact that the

Board and this court review de novo.” Id. “[T]his court usually adopts the Board’s

recommended sanction ‘unless to do so would foster a tendency toward inconsistent

dispositions for comparable conduct or would otherwise be unwarranted[.]’” Sneed,

673 A.2d at 593.
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 82 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 9 of 14 PageID 131
                                          8

                                         III.



      Rule 8.4(d) establishes that it is professional misconduct for a lawyer to

“[e]ngage in conduct that seriously interferes with the administration of justice[.]”

Id. For conduct to violate Rule 8.4(d), the conduct must be improper, “bear directly

upon the judicial process,” and “taint the judicial process in more than a de minimis

way.” In re Carter, 11 A.3d 1219, 1224 (D.C. 2011) (internal quotation marks

omitted).



      Disciplinary Counsel asserts that the “Board erred by overturning the Hearing

Committee’s conclusion that Mr. Klayman violated Rule 8.4(d) when he appeared

on behalf of [Mr.] Paul with a ‘clear conflict of interest’ and litigated against

disqualification for the second time.” The Board cited a number of reasons for

rejecting the Hearing Committee’s conclusion, including its longstanding “concern[]

about the scope of Rule 8.4(d) in litigation-related disciplinary matters” and its view

that any Rule 8.4(d) violation would be “derivative of the conflict[-]of[-]interest

finding.” But the Board primarily followed this court’s lead in considering the views

of the judge who presided over the litigation in which the disqualification motion

was filed. See In re White, 11 A.3d 1226, 1232 (D.C. 2011). The Board found it

“extra significan[t]” that Judge Lamberth, though he granted the motion to disqualify
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 83 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 10 of 14 PageID 132
                                          9

Mr. Klayman, found “‘a legitimate debate about [Mr. Klayman’s] conduct’” and

further found that Mr. Paul was a needy client who could not otherwise have afforded

legal services.   In light of the “extraordinary situation” of Judge Lamberth’s

“supportive testimony” to the Hearing Committee, the Board was unable to conclude

that Mr. Klayman’s “behavior sufficiently tainted the judicial process to a degree

adequate to sustain the Rule 8.4(d) charge.” 1 We accept the Board’s reasoning and

agree that no Rule 8.4(d) violation was proven by clear and convincing evidence.



                                        IV.



      Before the Hearing Committee, Mr. Klayman testified, “I believed that Mr.

Dug[]an had given the advice of counsel that I could do this [i.e., represent Ms.

Benson], otherwise he [Dugan] wouldn’t have prepared the pleading” opposing the

motion to disqualify Mr. Klayman based on Rule 1.9.” The Hearing Committee

found that this testimony was false, as was Mr. Klayman’s testimony that Mr. Dugan

“was the one who prepared the response to that disqualification motion.”




      1
         The Board noted that in White, by contrast, Judge Lamberth concluded that
White’s conduct had tainted the proceedings; specifically, “[t]he entire litigation was
disrupted and delayed while the [d]istrict [c]ourt dealt with the motion to
disqualify[,]” and the court had to strike an entire deposition because of White’s
presence. Id. at 1232.
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 84 of 216
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 11 of 14 PageID 133
                                        10

Disciplinary Counsel contends that this court should defer to the Hearing

Committee’s false-testimony findings as supported by substantial record evidence.



      The Board found that Disciplinary Counsel failed to prove by clear and

convincing evidence that Mr. Klayman gave false testimony. The Board observed

that the Hearing Committee had relied almost entirely on Mr. Dugan’s testimony

that he did not endorse Mr. Klayman’s appearance in the Benson matter. The Board

reasoned, however, that the forcefulness of Mr. Dugan’s testimony was undercut by

his repeated inability to recall the substance of key conversations that took place

between him and Mr. Klayman eight years earlier. In addition, the Board cited prior,

“apparently inconsistent” statements that Mr. Dugan had made about the matter

(e.g., Mr. Dugan’s apparent statement to Judicial Watch’s counsel, referred to in

Judicial Watch’s memorandum in support of its motion to disqualify, that there was

“no ethical issue arising from” Mr. Klayman’s representation of Ms. Benson).



      The Board’s description of Mr. Dugan’s “diminished recollection” of his

discussions with Mr. Klayman about the latter’s entry of his appearance in the

Benson matter, and about Judicial Watch’s demand that Mr. Klayman withdraw

from the representation, is supported by the record. Further, while the Hearing

Committee reasoned that Mr. Klayman “cannot have inferred” that Mr. Dugan
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 85 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 12 of 14 PageID 134
                                         11

blessed his entry of appearance in the Benson matter from Mr. Dugan’s filing of the

opposition to the motion to disqualify since Mr. Dugan “did not write the

opposition[,]” Mr. Dugan acknowledged that his associate may have edited the draft

opposition before it was filed, acknowledged that he (Dugan) did sign the opposition,

and testified that he would not have done so if he had thought that it was frivolous

or thought it violated any ethics or pleadings rules. Additionally, Mr. Klayman’s

testimony was to the effect that the circumstances caused him to believe that Mr.

Dugan had given the advice of counsel. We agree with the Board that there was not

proof by clear and convincing evidence that Mr. Klayman testified dishonestly as to

his belief and recollection. Accordingly, we accept the Board’s conclusion rejecting

the finding that Mr. Klayman testified falsely.



                                       V.



      In explaining its sanction recommendation, the Hearing Committee found that

Mr. Klayman’s misconduct was aggravated by his prior discipline in Florida and his

denial of responsibility as to the underlying conduct. He received a public reprimand

in that jurisdiction after he failed to timely pay the full amount ($5,000) he had

agreed to repay to a former client after mediation to resolve a fee dispute. The Board

gave this matter little weight because of Mr. Klayman’s explanation that a serious
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 86 of 216
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 13 of 14 PageID 135
                                         12

car accident had rendered him unable to work at full capacity and caused him

“significant financial difficulties” that affected his ability to pay. We accept that

evaluation.



       We also accept the Board’s conclusion that Disciplinary Counsel did not show

that a fitness requirement is warranted in this case. To be sure, Disciplinary Counsel

proved that Mr. Klayman flagrantly violated Rule 1.9 on three occasions. His

misconduct was not isolated, and, it appears, he acted vindictively and “motivated

by animus toward Judicial Watch” (with which he had developed an acrimonious

relationship).   We agree with the Board and the Hearing Committee that his

misconduct was intentional rather than inadvertent or innocent. We also readily

agree with the Board that his misconduct — involving a “switch[ing of] sides” that

strikes at the integrity of the legal profession — deserves the serious sanction of a

ninety-day suspension. Nevertheless, we are not left with “[s]erious doubt” or “real

skepticism” that Mr. Klayman can practice ethically. In re Adams, 191 A.3d 1114,

1120 (D.C. 2018). Accordingly, we decline to impose a fitness requirement. We

do, however, concur with Disciplinary Counsel’s original recommendation that Mr.

Klayman be ordered to complete a continuing legal education (“CLE”) course on

conflicts of interest.
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 87 of 216
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 14 of 14 PageID 136
                                        13

      Wherefore, effective thirty days after entry of this order, Mr. Klayman is

suspended from the practice of law. The period of suspension is ninety days,

commencing after he has filed the affidavit required by D.C. Bar R. XI, § 14(g).

Before reinstatement, he must also complete a CLE course on conflicts of interest. 2



                                    So ordered.




      2
          The pending motion by his counsel to withdraw is hereby granted.
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 88 of 216
    Case 3:20-mc-00043-B Document 2 Filed 06/16/20 Page 1 of 2 PageID 28



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS



In Re: Larry Klayman

                                                            Case No.: 3:20-mc-00043-B




                   INTERIM RESPONSE TO ORDER TO SHOW CAUSE

       Larry Klayman hereby puts the Court on notice, on an interim basis, that he will file

petitions for rehearing by the division and if necessary en banc with regard to the June 11, 2020

order of the District of Columbia Court of Appeals, within 14 days and 30 days respectively. Thus,

the order of the District of Columbia Court of Appeals is not final. Mr. Klayman will at the

appropriate time, should the June 11, 2020, order become final, show cause why

reciprocal discipline should not be imposed.

       Further, Mr. Klayman respectfully requests the reason why and basis for the Court issuing

its show cause order on June 15, 2020. In this regard, an inquiry was with the Court on June 15,

2020, and Mr. Klayman left a voicemail on the answering service for chambers. Today, Mr.

Klayman received a return call from someone who identified herself as Janelle, but she advised

that she could not shed light as to why the Court issued the show cause order at this time, before

Mr. Klayman exhausts all of his legal rights.

      Mr. Klayman respectfully requests an expeditious explanation in this regard, including who

brought the June 11, 2020 order of the District of Columbia Court of Appeals to this Court’s

attention, since the District of Columbia Bar and its Disciplinary Counsel would not have so

notified this Court, especially at this time, given its established procedures.




                                                  1
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 89 of 216
    Case 3:20-mc-00043-B Document 2 Filed 06/16/20 Page 2 of 2 PageID 29



Dated: June 16, 2020                     Respectfully submitted,

                                          /s/ Larry Klayman
                                         Larry Klayman, Esq.
                                         KLAYMAN LAW GROUP P.A.
                                         7050 W. Palmetto Park Rd
                                         Boca Raton, FL, 33433
                                         Tel: 561-558-5536
                                         Email: leklayman@gmail.com




                                     2
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 90 of 216




                           KLAYMAN LAW GROUP
                               A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.                7050 W. Palmetto Park Rd                  Tel: 561-558-5336
                                    Boca Raton, FL, 33433

Via Electronic Filing and FedEx

December 10, 2020

Mathew Kaiser, Esq.
Chairman
Board of Professional Responsibility
District of Columbia Bar
901 4th Street, NW
Washington, D.C. 20001

Re: Failure by the Board of Responsibility to Remove Suspension of Larry Klayman in In
re: Klayman, 18-BG-0100; In re Klayman, 20-BG-483, 17-BD-063 (Revised)

Dear Mr. Kaiser:

After I had submitted my Petition for Reinstatement in In re Klayman, 18-BG-0100 weeks ago,
the Bar’s Disciplinary apparatus dragged its heels in reinstating me, but just now, after I
protested, I have just a short while ago today finally received notice of this reinstatement, but
not after my interests and those of my clients were prejudiced and harmed further. But
regrettably there are also other matters that are harming me and my clients which also must be
immediately remedied.

In this regard, I have also been informed that ODC has apparently been sending ex parte letters
and/or other types of communication to other courts and bars letting them know that I have other
disciplinary matters pending, and to be on the lookout for those. One of those disciplinary
matters, In Re: Klayman, 20-BG-483, 17-BD-063, involves a fatally flawed Board Report, which
you apparently wrote in whole or in large part and, when I respectfully asked you as a matter of
due process and equal protection under the law, as well as professional ethics, to correct the
glaring misstatements and false factual “findings” contained in this Board Report, you refused.
As previously also detailed in a prior letter to you, the D.C. Bar’s disciplinary apparatus also
acted in concert with Politico to defame me in the public domain, to harm me and my clients
even further. A lawsuit against the reporter Josh Gerstein and Politico, who and which quotes
D.C. Bar officials, has been filed. Klayman v. Politico LLC, et al, 502020CA011868XXXXMB
(15th Jud. Cir. Fl.). You are on notice to preserve any and all communications by you or any
of your agents in the D.C. disciplinary apparatus showing communications, including
internal notes, with Josh Gerstein and Politico and related documents concerning me and
my clients.
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 91 of 216




These concerted actions are yet a further attempt to prejudice, interfere with and damage my
standing and the interests of my clients in other courts and bars with a non-final disciplinary
matter, which ODC and the bar’s disciplinary apparatus as whole, which you oversee, has
absolutely no authority to do. This is part and parcel with the discriminatory D.C. Bar’s
disciplinary apparatus’ agenda to remove me from the practice law by using all inappropriate
measures. This is entirely improper, unethical and simply not legal. See enclosure with regard to
the Ninth Circuit.

Accordingly, and notwithstanding all of this, as Chairman of the Board of Professional
Responsibility, as the head of the District of Columbia Bar’s disciplinary apparatus, it is
incumbent upon you to immediately seek to remedy these unethical and illegal actions and thus
injustice.

I also call upon you to order that ODC cease prejudicial and damaging ex parte communications
with other courts and bars in order to try to harm me and my clients in other jurisdictions, which
ODC has absolutely no authority to do. These communications were sent ex parte and I have
asked for copies. Please insure these that these ex-parte communications are immediately
provided to me, as ODC has its pliant counsel have refused to do so. An internal review of all of
these concerted unethical and illegal actions must also be undertaken immediately. Please
confirm to me with 48 hours that this is being done.

I hope to avoid further litigation, but if this is not remedied at once I will regrettably have no
choice but to protect the interests of me and my clients. Fairness and ethics are a “two-way”
street and you and your subordinates and agents in the D.C. Bar’s disciplinary apparatus must
abide by the same ethics rules and legal strictures that are expected of other members of the Bar.
Using as an excuse to act unethically and illegally claims of absolute immunity is inappropriate
given your mission, particularly since this alleged absolute immunity has no basis in law, given
that it was not legislated by the District of Columbia City Counsel and instead was declared by
extra-legal fiat. This claim of absolute immunity is currently subject to challenge in the courts
and, if necessary, I will seek to take this meritorious and necessary legal recourse all the way to
the Supreme Court.

Please govern yourselves accordingly.


                                                            Sincerely,




                                                            Larry Klayman, Esq.

cc:    Hamilton Fox III, Esq., Office of Disciplinary Counsel
       H. Clay Smith, III, Assistant Bar Counsel
       Lawrence Bloom, Assistant Bar Counsel
       Mark MacDougall, Esq., Akin Gump Strauss Hauer & Feld LLP
            Case:
          Case    20-80112, 12/02/2020,
               1:20-cv-03109-DLF        ID: 11911826,
                                   Document   46 FiledDktEntry:
                                                      05/10/21 6,Page
                                                                  Page92
                                                                       1 of
                                                                         of 1216

                                                                              FILED
                        UNITED STATES COURT OF APPEALS                         DEC 2 2020

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




 In re:                                             No.   20-80112

 LARRY E. KLAYMAN, Esq., Admitted
 to the bar of the Ninth Circuit January 12,
 2000,                                              ORDER

                 Respondent.


Before: Peter L. Shaw, Appellate Commissioner.

          The court is informed by the Office of Disciplinary Counsel of the District

of Columbia Bar that, at the conclusion of his 90-day suspension, respondent Larry

E. Klayman was eligible to be readmitted to the bar, and the Office of Disciplinary

Counsel did not oppose his reinstatement. In view of that development, this

court’s August 3, 2020 order to show cause is discharged. This disposition is

without prejudice to the initiation of reciprocal discipline proceedings based on

unrelated attorney discipline proceedings pending at the District of Columbia

Court of Appeals.




ES/Appellate Commissioner
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 93 of 216




             EXHIBIT 4
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 94 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 95 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 96 of 216




             EXHIBIT 5
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 97 of 216




                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


LARRY KLAYMAN
7050 W. Palmetto Park Rd
Boca Raton, FL, 33433

                Plaintiff,                    COMPLAINT
v.

MATTHEW KAISER
c/o 1099 14th St NW
8th Floor West
Washington, DC, 20005

and


JULIA PORTER
515 5th St NW
Washington, DC 20001

and

HAMILTON FOX, III,
515 5th St NW
Washington, DC 20001

and

LAWRENCE K. BLOOM
515 5th St NW
Washington, DC 20001

and

JOHN DOES 1 TO 5
515 5th Street NW
Washington, D.C. 20001


                Defendants.




                                      1
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 98 of 216




                                          COMPLAINT

       Plaintiff LARRY KLAYMAN (“Plaintiff or Mr. Klayman”) hereby files this action

against MATTHEW KAISER (“Kaiser”), JULIA PORTER (“Porter”), HAMILTON FOX, III

(“Fox”), H. CLAY SMITH (“Smith”), and LAWRENCE BLOOM (“Bloom”) (collectively

“Defendants”) as joint tortfeasors acting in concert for defamation per se, defamation, and

defamation by implication.

                                   JURISDICTION AND VENUE

       1.      This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(3) in that this is a district in

which the defendants are subject to the court’s personal jurisdiction with respect to this action as

the acts and practices alleged herein occurred and caused damage in this district.

                                         THE PARTIES

       3.      Plaintiff Larry Klayman is a citizen of Florida and resident of Palm Beach

County. He is a public interest and private lawyer, an author, columnist and syndicated radio talk

show host on Radio America, who depends on his credibility and reputation for honestly to earn

a living and to present his message and further his mission to promote an honest government and

legal system. See Exhibit 1; Klayman Sworn Affidavit with Exhibits A through C incorporated

herein by reference.

       4.      Defendant Kaiser is a citizen of District of Columbia and the chairperson of the

District of Columbia Board on Professional Responsibility.




                                                 2
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 99 of 216




       5.       Defendant Porter is a citizen of District of Columbia and employed by the District

of Columbia Office of Disciplinary Counsel as Deputy Bar Disciplinary Counsel.

       6.       Defendant Fox is a citizen of District of Columbia and employed by the District

of Columbia Office of Disciplinary Counsel as the Bar Disciplinary Counsel.

       7.       Defendant Smith is a citizen of District of Columbia and employed by the District

of Columbia Office of Disciplinary Counsel as Assistant Bar Counsel.

       8.       Defendant Bloom is a citizen of District of Columbia and employed by the

District of Columbia Office of Disciplinary Counsel as Senior Staff Attorney.


                                   BACKGROUND FACTS

       9.       Defendants, working together in concert, have published malicious, false, and

defamatory statements of and concerning Mr. Klayman to Josh Gerstein (“Gerstein”), a writer

for Politco, a “prominent” leftist publication that is widely known to be anti-conservative and

pro-Democrat party in ideology.

       10.      Defendants published these malicious, false, and defamatory statements of and

concerning Mr. Klayman to Gerstein with the instruction, expectation, and direction to re-publish

them in a Politico article, which Gerstein did, on or about September 16, 2020 (the “Gerstein

Article”)

       11.      On information and belief, the entire Gerstein Article was written at the direction

of Defendants, rendering Defendants liable for all of the false, malicious, and defamatory

statements contained therein, which were calculated to severely damage Plaintiff Klayman and

are on-going.

       12.      Defendants made these false, misleading, deceptive, and defamatory statements

about Mr. Klayman with actual and constitutional malice, and intentionally and maliciously



                                                 3
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 100 of 216




intended to severely harm not just Mr. Klayman’s personal and professional reputations but also

to severely harm his public interest advocacy as the founder of both Judicial Watch, Inc. and now

Freedom Watch, Inc., both ethics organizations whose mission is to promote and protect ethics in

government and the legal system as a whole. Mr. Klayman, prior to forming both public interest

groups, was a former prosecutor in the Antitrust Division of the U.S. Department of Justice,

where he was on the trial team that broke up the AT&T monopoly during the Reagan

administration. Mr. Klayman, after years in private practice, and after he left Judicial Watch in

the fall of 2003, ran for the U.S. Senate in his home state of Florida. After the election he formed

Freedom Watch, where he is the president and general counsel today. Mr. Klayman also

practices privately with his law firm Klayman Law Group, P.A., which is a Florida professional

corporation, and the acts and practices alleged herein were intended to intentionally and

maliciously severely harm his private legal practice as well as his clients in this circuit, thus

destroying Mr. Klayman’s and his family’s livelihood and well-being. The acts of Defendants

were also maliciously designed to harm Mr. Klayman’s other endeavors. Plaintiff was at all

material times a member of the District of Columbia Bar for forty (40) years and a member

continuously in good standing of The Florida Bar for 43 years, his having been sworn in when he

as an associate of the Miami law firm of Blackwell, Walker on December 7, 1977.

       13.     Defendants are very partisan leftists and donate heavily and/or are sympathetic to

and support Democrat politicians and government officials who Klayman has sued in his public

interest capacity, as can be confirmed by political donation records of the Federal Election

Commission among other indicia of their leftist ideology. They set out to severely harm and

damag Plaintiff’s legal practices and other endeavors as set forth above, as well to negatively

influence on-going bar disciplinary proceedings and court cases in order to work prejudice




                                                 4
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 101 of 216




against Plaintiff Klayman and his mostly conservative activist clients such as Laura Loomer,

Sheriff Joe Apaio, Chief Justice Roy Moore, Cliven Bundy, Dr. Jerome Corsi, Kara Robles,

Demetrick Pennie and others, to name just a few.

       14.     On information and belief, based on objective evidence and a pattern and practice

of similar acts, the Defendants acted in concert with Michael Tigar and Anthony Fitch, both

having sat on an District of Columbia Bar Ad Hoc Hearing Committee, and then manufactured

false recommended findings that Plaintiff had acted unethically in representing a woman who

claimed, now disproven, to have been sexually harassed by another host at Voice of America

while herself an Iranian host on Voice of America’s Persian News Network. Importantly, the

subject Gerstein article references this case, but fails to disclose that both Tigar and Fitch are

radical leftists and in Tigar’s case incredibly even a proud and avowed communist (the

ideological opposite of Plaintiff Klayman) who was fired by Supreme Court Justice William

Brennan for his communist ties to Fidel Castro and his equally murderous brothers, as even

reported by famed Washington Post investigative reporter and editor in his landmark treatise on

the Supreme Court, titled “The Brethren.”

       15.     Of equal importance, as set forth below, Tigar, along with about fifteen (15) other

leftist law professors filed a frivolous ethics complaint before the District of Columbia Bar

Disciplinary Counsel against then Trump White House Counsel Kellyanne Conway, and then

unethically publicized this complaint to the media to harm both Ms. Conway and President

Trump, thus underscoring the use of leftist media, such as Gerstein and Politico, to harm

conservatives like Mr. Klayman. Thus, there is a history and thus a pattern and practice of

District of Columbia Bar officials unethically using leftist media vehicles such as Gerstein and

Politico to further their partisan agenda and harm conservatives such as Mr. Klayman. They have




                                                5
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 102 of 216




also done so again recently with regard to an article published by the National Law Journal on

March 16, 20021 which will be the subject of other litigation in the near future.

       16.     Mr. Klayman had asked Defendant Kaiser for an internal review of this unethical

public use of a bar disciplinary proceeding to defame Mr. Klayman through Defendants false and

defamatory publication, and asked him if he was a participant as well, and in a letter of October

29, 2020 from the District of Columbia Board on Professional Responsibility, he did not deny

Mr. Klayman’s allegations much less even address Mr. Klayman’s allegations, while also

refusing to conduct an internal review, but instead stated disingenuously that he would only

entertain a new request after the conclusion of the proceeding before the District of Columbia

Court of Appeals. Defendant Kaiser thus effectively admitted his and other officials of the

District of Columbia Bar disciplinary apparatus’s involvement in this unethical and defamatory

conduct in collaboration and in concert with Defendants to maliciously defame Mr. Klayman.

       17.     Specifically, the September 16, 2020, Politico article written by Gerstein directly

quoted malicious, false and defamatory statements by Defendants, as he publishes falsely and

misleadingly “D.C. Bar officials contend the famously litigious Klayman misrepresented facts,

filed meritless pleadings and brought frivolous demands for recusal and an ethics complaint

against a judge who rejected the hard-charging lawyer’s bid to join the defense team at Bundy’s

request.” In fact and truth, there has never been any finding by the District of Columbia Bar

disciplinary apparatus, or for that matter any other state bar, that Mr. Klayman has been

dishonest, among other false and misleading representations in this published statement

       18.     Furthermore, Gerstein admits, in falsely and misleadingly publishing that Mr.

Klayman will be removed from the practice of law, to the detriment of himself, his family and

his clients: “The danger for Klayman at present is not so much the Bundy related complaint but




                                                 6
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 103 of 216




the series of ethics cases he faces taken together. Bar officials say the record is mounting that

Klayman is unfit to practice law.”

         19.    This clearly shows that Defendants published false, malicious and defamatory

statements to Gerstein with the expectation, instruction, and direction to republish them in

Politico, as Defendants are quoted in these statements.

         20.    Such a public statement by the Defendants was not only unethical in and of itself,

concerning on-going disciplinary proceedings, which are not meant for public relations purposes

to further political agendas and ideologies, particularly in this age of Donald Trump where

anyone who supported his presidency and is a conservative such as Plaintiff is considered an

“enemy of the state,” but instead was calculated to severely damage Mr. Klayman whatever the

ultimate result of the disciplinary proceedings. They were the result of Defendants not being

confident that on the merits they could remove Mr. Klayman from the practice of law.

         21.    On information and belief, they therefore put up and collaborated with Gerstein

and Politico, who are of the same ideological and partisan ilk, and despise if not loathe Mr.

Klayman for his public interest advocacy in bringing lawsuits against the Clintons, Barack

Obama, and Joe Biden in particular, to do their “dirty work” by defaming Plaintiff.

         22.    This is the same group of Defendants which is currently entertaining ethics

complaints against Kellyanne Conway for remarks she made on MSNBC and Attorney General

William Barr, for his dropping charges against General Michael Flynn and for remarks he made

on cable news. Not coincidentally, all former presidents of the District of Columbia Bar signed

and filed this ethics complaint against AG Barr, as well as a former Senior Assistant Bar

Disciplinary Counsel.1 The District of Columbia Bar is singularly comprised of rabidly partisan



1   https://www.politico.com/news/2020/07/22/bill-barr-bar-association-probe-377272;

                                                7
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 104 of 216




“leadership” of the left and is pro-Democrat and vehemently anti-Trump and anti-conservative ,

as is nearly every other institution in the nation’s capital these days.

       23.     It is the same group of Defendants that engaged in selective prosecution and

turns the other cheek when ethics complaints are filed against leftist and pro-Democrat lawyers,

such as David Kendall of Williams & Connolly, who has represented and continues to represent

Bill and Hillary Clinton and who was alleged to have obstructed justice and suborned perjury for

Hillary Clinton over the destruction of 33,000 emails when she was Obama’s Secretary of State. 2

       24.     The District of Columbia Bar, much like everything else in the rabidly highly

politicized world of the nation’s capital, which many call “the swamp,” has become partisan and

severely compromised and corrupt, to put it most diplomatically.

       25.     In this regard, the allegations of this Complaint are not isolated when it comes to

District of Columbia Bar disciplinary apparatus and officialdom smearing and harming lawyers

whose politics or ideology they do not like. The same thing occurred with regard to a father and

son law firm of J.P. and John Szymkowicz, after an outrageous and unconscionable contrived

and fraudulent bar disciplinary proceeding that lasted thirteen (13) years, drove them to the brink

of bankruptcy by causing them to lose clients, and caused extreme emotional distress, and where

Bar Disciplinary Counsel, as with Mr. Klayman, unjustly sought their removal from the practice

of law. And, to add insult to severe injury, when the Bar disciplinary apparatus and officialdom

did not succeed and the Szymkowiczs where totally exonerated, they characteristically put up a

former Senior Assistant Bar Disciplinary Counsel Michael Frisch, now a leftist professor at

Georgetown Law School to defame them in his public blog postings. See Exhibit 2. Such is the



https://www.washingtonpost.com/politics/law-professors-file-misconduct-complaint-against-
kellyanne-conway/2017/02/23/442b02c8-f9e3-11e6-bf01-d47f8cf9b643_story.html.
2 https://lawflog.com/?p=1389



                                                   8
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 105 of 216




vindictive and malicious conduct of District of Columba Bar disciplinary apparatus and

officialdom, as set forth above with Mr. Klayman as well. Not coincidentally, J.P. Szymkowicz

is the only Republican official in the district’s government. And, not coincidentally, Mr. Frisch is

one of the signatories, along with four (4) former presidents of the District of Columbia Bar, in

the ethics complaint recently filed against AG Barr, which was then publicized by them, as has

unethically occurred with Mr. Klayman and Trump White House Counsel Kellyanne Conway,

and others.

       26.     Of particular enmity among Defendants is Mr. Klayman advocacy in attempting

to bring Bill and Hillary Clinton to justice, as Plaintiff has deemed them to “Bonnie and Clyde of

American politics.” And it is no surprise that even Defendant Kaiser, among others at the highest

level of the District of Columbia disciplinary apparatus and officialdom, has made substantial

political contributions to the Clintons (as well as President Obama and Hillary Clinton) while at

the same time writing columns for “Above the Law,” a leftist legal publication trashing President

Donald Trump and attesting to the “honesty” of Hillary Clinton. 3

       27.      It thus comes as no surprise that a recent Board report, written by and/or on

behalf of Defendant Kaiser effectively hinges in part on Mr. Klayman having sued Mrs. Clinton

in the past in his public interest capacity, while wholly irrelevant in the context of this case.

       28.     Defendants malicious, false and defamatory statements, republished in this district

and throughout the world through the Gerstein and Politico article thus is intended, with actual

and constitutional malice, to portray a picture to the reader that Mr. Klayman has been deemed

unfit to practice law and will soon and inevitably be removed from the practice of law, that is

disbarment is imminent.


3https://abovethelaw.com/2016/08/hillary-clinton-truthfulness-and-bias-in-white-collar-cases/
https://abovethelaw.com/2016/07/trump-and-tyranny/

                                                   9
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 106 of 216




       29.     The title to the column by the Gerstein, written in concert with and at the direction

of Defendants, sets the defamatory theme. It publishes: “A Conservative Gadfly Faces the

Music.” It then ratches up the defamation as follows in the subparagraph by publishing “ Larry

Klayman pioneered slash-and-burn legal tactics that have become the feature of American

politics. Now, he faces the prospect of his own legal demise.”

       30.     Not to be content with and to drive into the reader this lead in to the defamatory

article, Gerstein, in concert with and at the direction of Defendants, then published: “While many

on the Washington scene have been waiting for decades for Larry Klayman to get his

comeuppance in court, three different ethics cases he is now embroiled in raise questions about

how to police a legal system that generally imposes few consequences for filing marginal

lawsuits and complaints.” This defamatory publication states that Mr. Klayman files (only)

marginal cases and obviously given his many successes this is false and misleading. Exhibit 1.

       31.     Then, Gerstein, in concert with and at the direction of Defendants, falsely publish

that Mr. Klayman has predicted his own demise by writing “To hear Mr. Klayman conservative

gadfly (who Defendants despise) and attorney Larry Klayman tell it, the end of this legal career

haranguing the Washington political establishment could be nigh.” To the contrary, Plaintiff

never has said any such thing and in fact Defendants know full well that Mr. Klayman is a

fighter and will never roll over to the left and its sycophants of the District of Columbia Bar

disciplinary apparatus and officialdom..

       32.     Then, Gerstein, in concert with and at the direction of Defendants, while

unmasking their own political biases and inclinations, published: “During the 1990s, as he

headed Judicial Watch, Klayman became reviled by many in the Clinton administration for

forcing aides into bizarre, almost postmodern depositions that often led the witnesses to incur




                                                10
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 107 of 216




tens of thousands of dollars in legal bills. His antics eventually inspired the writers of “The West

Wing” to create a toxic, scandal-chasing character, Harry Klaypool of Freedom Watch. Klayman

was thrilled and – after an rancorous breakup with other leaders of Freedom Watch – adopted the

fictional name from the TV show as the name of his new organization.”

       33.     This published statement is defamatory in ways which include but are not limited

to first stating that Mr. Klayman forced Clinton aids into deposition, when in truth and fact they

were sanctioned and approved of by the Honorable Royce C. Lamberth of the U.S. District Court

for the District of Columbia, after Mr. Klayman’s deposition notices were challenged. Second,

the published statement brands Mr. Klayman’s public interest advocacy concerning seeking legal

redress the myriad of Clinton scandals, which continue to this day, as “antics,” are hardly truthful

given Mr. Klayman’s successes. Third, the published statement, among others, represents that

Mr. Klayman was thrilled by the Harry Klaypool character on “West Wing,” which was created

by Aaron Sorkin and other Clinton loyalists such as Lawrence O’Donnell and former Clinton

White House press secretary Dee Dee Myers, when in truth and fact Defendants do not know this

one way or the other.

       34.     Indeed, while admittedly communicating, plotting and colluding and acting in

concert with Defendants, Gerstein and Politico incredibly never even sought a comment from

Mr. Klayman before widely publishing this defamatory article in this circuit, nationally and

internationally. These are just a few of the false and misleading defamatory statements in this

published representation and article.

       35.     Gerstein, in concert with and at the direction of Defendants, also writes “While

many on the Washington scene having been waiting for decades for Klayman to get his

comeuppance in court, three ethics cases he is now embroiled in raise questions about how to




                                                11
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 108 of 216




police a legal system that generally imposes few consequences for filing marginal and lawsuits

and complaints.” The defamatory nature of this malicious statement speaks for itself, particularly

given Mr. Klayman’s many successes in his public interest and private practice legal advocacy.

       36.     As further evidence of the fact that Gerstein and Politico were working in concert

with and at the direction of Defendants, the article tries to paint Defendant Porter favorably: “

But she (Julia Porter, Deputy Bar Disciplinary Counsel) reserved her harshest criticism for

Klayman’s practice of targeting judges and bar officials with suits, recusal motions and ethics

complaints when he finds himself on the losing side of a legal decision. … They are consistent

with Mr. Klayman’s pattern of retaliation and intimidation of people who either act against him,

Porter said. … She should know. He’s filed at least three federal lawsuits against Porter and her

office over their actions toward him. Two of the suits have been dismissed, although appeals are

pending.”

       37.     Not mentioned was that Ms. Porter was ordered to be under an internal review

ethics investigation by the District of Columbia Bar by a prior Chairman of the Board of

Professional Responsibility, Robert Bernius, over her pattern and practice of lying and engaging

in other unethical and illegal acts with regard to the Szymkowiczs’ case, which lasted thirteen

years and resulted in their “acquittal,” but not after they were taken to the brink of bankruptcy

and severe emotional breakdown, losing clients and business in the long interim. To make

matters worse, she then put up her former colleague Michael Frisch, a then a leftist law professor

at Georgetown, to publically defame Mr. Klayman. Exhibit 2.

       38.     Then while Defendant Porter and her Office of Disciplinary Counsel presented no

witnesses in the principal disciplinary matter involving the Bundy matter mentioned in the

defamatory article, Gerstein, in concert with and at the direction of Defendants, then mock and




                                               12
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 109 of 216




disparage Mr. Klayman’s material witnesses, even mocking and belittling their race when it suits

the theme of their defamatory article. Ironic indeed, as the left has maintained its mantra that

conservatives are inherently racist.

       39.     For instance, Gerstein, in concert with and at the direction of Defendants,

publishes: “For Klayman, that meant showcasing witnesses who would testify to his character.

The result was a cavalcade of right-wing personalities, including two former presidential

candidates: ex-Rep. Bob Barr (R-Ga.) and former Ambassador Alan Keyes. … Also singing

Klayman’s praises were conservative talk show host Armstrong Williams, author and conspiracy

theorist Jerome Corsi and no fewer than four members of the Bundy family two of whom

appeared to be testifying while sitting in farm equipment.”

       40.     This published statements obviously show not just Defendants’ leftist mocking of

conservatives, and Ambassador Alan Keyes is a black conservative, but also of the Bundy

family, who Defendants characterize as hicks, the equivalent of the Beverly Hillbillies, and it is

false that they all testified while sitting in farm equipment.

       41.     Then to continue their condescension, contributing to this defamatory hit piece on

Mr. Klayman, Gerstein, in concert with and at the direction of Defendants publishes: “A key

element of Klayman’s defense before the ethics panel was to downplay his Republican ties and

emphasize instead that he has sued presidents and other political figures from both major

political parties. The second and slightly less explicit thrust of his defense was that he has many

friends and clients who are African American.” The latter reference in particular, was intended

to suggest that Mr. Klayman exploited his African American friends and clients, heightening and

compounding the “cleverly crafted” mocking, condescending, disparaging and defamatory

content and tone of the defamatory article. It is also the height of hypocrisy that Defendants




                                                  13
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 110 of 216




generally view and brand conservatives as racists, a constant theme these days in all sectors of

the left wing media, some even claiming that whites are born with a biological racist gene.

       42.     As a further example of Gerstein’s, in concert with and at the direction of

Defendants, mocking and condescension, they published: “I’ve told people that if I had won, you

would have been my choice for attorney general,” Keyes told Klayman during the hearing,

beaming in on Zoom from the anchor desk of a television studio….”

       43.     Then with regard to conservative black television and radio personality and pundit

Armstrong Williams, Gerstein, in concert with and at the direction of Defendants, continuing the

mocking, condescending, belittling, devaluing and disparaging and defamatory theme about Mr.

Klayman’s African-American witnesses much less colleagues and friends, they published: “You

and I have never had an issue when it comes to character, integrity, and your honoring your

word,” said Williams, who spoke sitting in front of a tea-shirt from Ben Carson’s (also African

American) 2016 presidential campaign…. That I can absolutely say is true, yest. You always

honor your word – even as a lawyer, yes. … Steadman Graham, you actually are partners with

him, that was Oprah’s boyfriend for a while, right?, Klayman asked Williams. … Yeah .. I don’t

know why its relevant, but it’s true, Williams said, prompting a visible eye roll and chuckle from

the lawyer overseeing the hearing, Buffy Mims.”

       44.     In fact and truth there was not such eye roll from this African American hearing

committee chair, thus furthering the defamatory theme of Defendants’ article and putting down

Mr. Klayman’s African American witnesses, colleagues and friends such as Armstrong

Williams, which Defendants conspicuously did not do to this extent with Mr. Klayman’s white

witnesses. Indeed, it is ironic, but typical, that these leftist Defendants chose to mock Mr.

Klayman’s black witnesses, colleagues and friends, as there is no limit when it comes to their




                                               14
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 111 of 216




despicable defamation and hatred of conservatives, black or white or whatever shade or color

race, ethnicity or religion, in Mr. Klayman’s case a Jew who believes in Jesus and has become

and is a Jewish Christian.

       45.     Then, Gerstein, in concert with and at the direction of Defendants, work on Mr.

Klayman’s African American policeman client and friend Demetrick Pennie, who is not

coincidentally running for Congress is Texas. They publish: “Klayman also called Dallas police

sergeant and GOP congressional candidate Tre Pennie as a character witness. He represented

Pennie in an unusual suit that sought to tie shootings of Dallas police officers to rhetoric from

Black Lives Matter, President Barack Obama, Sen. Hillary Clinton and others. … How do we

refer to each other? Klayman asked. As brothers, replied Pennie.”

       46.     Gerstein, in concert with and at the direction of Defendants, misleadingly

distorted their characterization of the Pennie lawsuit, whose primary target defendant was Louis

Farrakhan of the Nation of Islam, who just days before the Dallas police massacre, in which

Pennie was assaulted as well, called for his disciples, such as Micah Johnson, who obediently

carried out the massacre, to kill white cops in particular. By calling the suit “unusual” this

contributed to the defamatory theme of Gerstein article, which was intended maliciously to

defame any case or any endeavor Mr. Klayman had engaged into over his forty three plus

successful legal career. It was also intended as a condescending, mocking, and belittling put

down, if not devaluation, of a brave African American police officer who stuck his neck out to

obtain justice, and for so doing had his life and those of his loved ones threatened with death by

those radical leftists who Defendants support and are sympathetic with.

       47.     Then Gerstein, in concert with and at the direction of Defendants, continue this

defamatory smear and attack on Plaintiff, by publishing: “At another point, Klayman called the




                                               15
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 112 of 216




panel’s attention to a recent success: a ruling he won in Manhattan federal court earlier this year

allowing former U.S. Senate candidate Roy Moore (R-Ala.) to proceed to discovery in a

defamation suit against comedian and filmmaker Sasha Baron Cohen. .. An Obama-appointed,

African American judge allowed the case to go forward, a very fair man, Andrew Carter. A very

fine judge, Klayman told the committee. … Klayman never directly explained the relevance of

the judge’s race or Pennie’s, but two of the three members of the bar committee hearing the

ethics case are African American and the on-line biography of the panel’s chairwoman, Mims,

prominently describes her as the co-chair of the Diversity & Inclusion Committee at her law

firm.”

         48.   Again, Defendants, acting in concert with Gerstein and Politico, use race in a

despicable condescending       way to mock, belittle, and devalue, Mr. Klayman’s material

witnesses, and the Gerstein article conspicuously omits and fails to point out that Defendants

failed to present even one, repeat even one, witness in this entire disciplinary proceeding.

         49.    It is therefore Defendants who are using race to compound the defamatory nature

of the subject article, making fun of African Americans when it suits their malicious purposes to

collaborate with District of Columbia Bar disciplinary apparatus and officialdom to harm Mr.

Klayman over his conservative advocacy and credentials, and who has taken on those, such as

the Clintons, Obama and Biden, who they support.

         50.   Not to be deterred from the continuing defamatory attack, Defendants, acting in

concert with Gerstein and Politico, then mocked and belittled accolades by Mr. Klayman’s

clients and other others who admire and have appreciated his public interest and private legal

advocacy. Indeed, these references were admitted into evidence and it was not “unusual” that an

advocate like Mr. Klayman would use them to show his ethical, moral and honest character. But




                                                 16
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 113 of 216




not to be undone, Gerstein, in concert with and at the direction of Defendants published:

“Klayman’s effort to demonstrate his exemplary character took other unusual turns, as he read

from jacket blurbs of his own books and from articles written by his supporters. As always there

was no understatement.” See Exhibit 1 – Klayman Sworn Affidavit

       51.     For Defendants, everything that Mr. Klayman has done and does is either

“unusual,” unethical, frivolous, marginal, lacking merit, harassing or has some other nefarious

illegitimate purpose – you name it so long as it defames Plaintiff. These venomous and malicious

attacks on Mr. Klayman, his legal practice and his character comports with their leftist agenda,

which is to defame and harm if not destroy conservatives, libertarians and people of faith, such

as conservative Jews and African Americans in particular.

       52.     In this regard, Defendants, when it suited their false and misleading hit

defamatory hit piece, even misleadingly belittled another leftist, but unlike them a distinguished

and an ethical one, Dean Erwin Chemerinsky, of the University of California School of Law,

known as “Boalt Hall,” one of the top law schools academically in the nation, published in the

subject article: “A leading liberal constitutional law expert, University of California at Berkeley

law dean Erwin Chemerinsky also testified on Klayman’s behalf earlier in the ethics case

stemming from the Bundy prosecution. The esteemed law professor concluded there was no

ethical violation by Klayman in the Bundy case. Klayman told the panel.” Then Defendants

added gratuitously, to undercut Dean Chemerinsky’s sworn testimony as a legal expert on behalf

of Mr. Klayman, “(Chemerinsky confirmed to POLITICO Tuesday that he testified for Klayman,

but the professor said he could not recall the details.).

       53.     Not only is this representation about Dean Chemerinsky not recalling the details

misleading and false, but there was no objective or even subjective reason to make this statement




                                                  17
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 114 of 216




since the sworn hearing testimony of Dean Chemerinsky was entered into evidence and made a

hearing exhibit, referred to by Mr. Klayman at the hearing which Defendants watched by Zoom,

and was publically available to the Defendants, to which Mr. Klayman had referred to at the

hearing. This cheap shot, false as it was, attests to the actual and constitutional malice set forth in

the article which is the subject of this suit. Defendants, acting in concert with Gerstein and

Politico, themselves feel free to lie and mislead whenever it suits their malicious ends.

       54.     Then another misleading and false statement is made when Gerstein, again in

concert with and at the direction of Defendants, publishes: “While many view Klayman as an

early pioneer of a political weapon he seemed to lament that phenomenon during this week’s

session, ruling what he called ‘the age of the politics of personal destruction’ in an ironic echo of

a famous Bill Clinton line.” To the contrary, Mr. Klayman did not lament about his successful

and storied legal and other careers; only the partisan and hateful attacks of the left to try to take

him down, which he vigorously resists.

       55.     And then as a final salvo, revealing their collaboration and complicity with

Gerstein and Politico, of which they are comrades ideologically and in practice, Defendants

brazenly reveal their joint tortfeasor status: “The danger for Klayman at present is not so much

the Bundy-related complaint but the series of ethics cases he faces taken together. Bar ethics

officials say the record is mounting that Klayman is unfit to practice.”

       56.     Then to top it all off, Gerstein, in concert with and at the direction of Defendants,

maliciously and intentionally lied again by characterizing the reaction of committee panel

members in the Bundy case, when they published: “Klayman also asked for leniency by saying

he serves as a lawyer of last resort for many of his clients” and again made it appear that the

hearing panel found Mr. Klayman’s defense to be a joke.




                                                  18
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 115 of 216




        57.    Gerstein, in concert with and at the direction of Defendants, wrote: “The other

panel members (in addition to the chair Mims), former Federal Trade Commission deputy

general counsel Christian White and prison rehabilitation advocate Robin Bell, occasionally

broke out bemused smiles at some of Klayman’s antics…”

        58.    To the contrary, Plaintiff advocated that he acted ethically at all times and did not

ask for even imply leniency, as he forthrightly told the panel members that discipline was not

warranted in any of the politically motivated bar proceedings. Nor did the panel members treat

Mr. Klayman’s defense at a joke. Indeed, during the initial hearing, which preceded this one,

they could not find clear and convincing evidence that Mr. Klayman committed any ethics

violations. Thus, there logically was no need for Mr. Klayman to throw himself on the mercy of

the panel and beg for leniency – a total fabrication by Defendants, in concert with Gerstein and

Politico.

        59.    Importantly, none of the Defendants, including Defendant Mathew Kaiser, the

Chairman of the Board of Professional Responsibility who oversees and directs all of the other

Defendants here, when presented with the opportunity by Plaintiff Klayman to deny directing

and acting in concert with Gerstein and Politico to commit the acts set forth herein, would do so,

creating an admission that all indeed they did so act in concert with Gerstein and Politico with

the malicious intent to defame and harm Plaintiff in his trade and professions and personally, as

well as to negatively influence and create bias and prejudice against Plaintiff Klayman and his

clients, unethically and illegally in on-going bar and court proceedings.

                              First Cause of Action – Defamation

        60.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.




                                                 19
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 116 of 216




       61.      Plaintiff has been severely harmed and damaged by these false and misleading

statements of by Defendants because they subjected him to hatred, distrust, ridicule, contempt,

and disgrace.

       62.      These defamatory statements were published with actual and constitutional malice

as they were known by Defendants be false and misleading, as Defendants have closely followed

and is intimately familiar Plaintiff’s legal career and other endeavors, particularly since Defendants

loathe and oppose his conservative ideology.

       63.      Alternatively, Defendants’ false and misleading published statements were made

with reckless disregard for the truth. The foundation facts for this actual and constitutional malice

are set forth with specificity in previous paragraphs of this Complaint.

       64.      Plaintiff has been damaged by these false and misleading statements because they

severely injured Plaintiff Klayman in his profession and businesses, as well as severely injured

and damaged him personally, financially and in terms of his good will and reputation.

                          Second Cause of Action – Defamation Per Se

       65.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

       66.      Defamation per se gives rise to the presumption that severe harm and damage has

arisen by virtue of the malicious false and misleading statements.

       67.      These defamatory statements were published with actual and constitutional malice

as they were known by Defendants to be false and misleading , as they have closely followed and

are intimately familiar Plaintiff’s legal career and other endeavors, particularly since they loathe

and opposes his conservative ideology.




                                                 20
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 117 of 216




        68.     Alternatively, Defendants’ false and misleading published statements were made

with reckless disregard for the truth. The foundation facts for this actual and constitutional malice

are set forth with specificity in previous paragraphs of this Complaint.

        69.     These malicious false, misleading, and defamatory statements are defamatory per

se and these false and misleading statements severely harmed and damaged Plaintiff Klayman in

his trade and professions as a public interest and private advocate and litigator and as an author,

columnist and radio and internet radio talk show and syndicated host, as well as personally, and

has severely damaged Plaintiff’s reputation, good will, and financial well-being and ability to

earn a living for him and his family.

                      Third Cause of Action - Defamation by Implication

        70.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        71.     These defamatory statements were published with actual and constitutional malice

as they were known by Defendants to be false and misleading, as they have closely followed and

are intimately familiar Plaintiff’s legal career and other endeavors, particularly since they loathe

and opposes his conservative and pro-Trump ideology, and has sued the Clintons, Obama and

Biden in his public interest and personal capacities.

        72.     Alternatively, Defendants’ false and misleading published statements were made

with reckless disregard for the truth. The foundation facts for this actual and constitutional malice

are set forth with specificity in previous paragraphs of this Complaint.

        73.     Defendants have made statements which carry a strong defamatory implication as

to Plaintiff.




                                                  21
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 118 of 216




         74.      Defamation by implication stems not from what is literally stated, but from what

is implied. Nunes v. WP Co. LLC, No. 20-cv-01403 (APM), 2020 U.S. Dist. LEXIS 242227, at

*8 (D.D.C. Dec. 24, 2020). “To establish defamation by implication, the plaintiff must

demonstrate (1) that "a defamatory inference can reasonably be drawn" and (2) that "the

particular manner or language in which the true facts are conveyed" supplies "additional,

affirmative evidence suggesting that the defendant intends or endorses the defamatory

inference.” Id.

         75.      Defendants’ statements all carry a defamatory inference, which can reasonably be

drawn by the reader.

         76.      Plaintiff has been severely harmed and damaged by these false and misleading

published statements, taken as a whole as set forth in detail in the preceding paragraphs, because

they subject him to hatred, distrust, ridicule, contempt, and disgrace.

         77.      These malicious false, misleading, and defamatory statements are defamatory by

implication and these false and misleading statements severely harmed and damaged Plaintiff

Klayman in his trade and professions as a public interest and private advocate and litigator and as

an author, columnist and radio and internet radio talk show and syndicated host, as well as

personally, and has damaged Plaintiff’s reputation, good will, and financial well-being and

ability to earn a living for him and his family, as well as negatively harmed him by prejudicing

on-going disciplinary proceedings and court cases concerning him and his clients as set forth

above.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and severally

as joint tortfeasors who also acted in concert between themselves and with District of Columbia




                                                 22
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 119 of 216




Bar disciplinary apparatus and officialdom (and as yet unnamed subject to discovery “volunteer”

hearing committee members communist Michael Tigar and his ultra- leftist colleague Anthony

Fitch), as follows:

       a.      Awarding Plaintiff compensatory including actual, consequential, incidental for

malicious defamatory concerted conduct, jointly and severally, in an amount to be determined at

trial and in excess of $55,000,000.00 for the damages caused to his personal, and professional

reputations and good will and well-being in his trades and professions, as well as past and

prospective financial losses, personally and professionally.

       b.      Awarding Plaintiff punitive damages.

       c.      Awarding Plaintiff attorney fees and costs.

       d.      Granting such other relief as the Court deems appropriate and necessary.

       PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

Dated: March 19, 2021                                          Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               Florida Bar. No. 246220
                                                               7050 W. Palmetto Park Rd
                                                               Boca Raton FL 33433
                                                               Telephone: 561-558-5336
                                                               Email: leklayman@gmail.com

                                                               PLAINTIFF PRO SE




                                                23
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 120 of 216




              EXHIBIT 1
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 121 of 216




                              IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA


LARRY KLAYMAN, ESQ.



                  Plaintiff

            v.

MATTHEW KAISER, et al

                                                                    Case Number:

             Defendants
____________________________________




                              SWORN AFFIDAVIT OF LARRY KLAYMAN

           I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

swear and affirm as follows:

                              A BRIEF HISTORY OF MY BACKGROUND

           1.     I have personal knowledge of the following facts and if called upon as a witness,

could testify competently thereto.

           2.     I am a citizen of Florida and have, at all material times, done business in this judicial

circuit.

           3.     In 1973, I graduated from Duke University where I majored in political science and

French literature. I excelled academically and graduated with honors.




                                                     1
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 122 of 216




       4.      I then matriculated at Emory Law School where I excelled academically and

graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

Georgia.

       5.      I passed The Florida Bar the first time I took the exam.

       6.      I passed all bar exams on my first attempt, including the District of Columbia Bar.

       7.      I began my legal career in this circuit in Miami, Florida as an associate for Blackwell,

Walker, Gray, Roberts, Flick & Hoehl (“Blackwell”), which was then the largest and most

prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on

December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

including during the period that I was a trial attorney for the U.S. Department of Justice’s (“DOJ”)

Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit. Attached as

Exhibit A is a copy of my abbreviated biography.

       8.      I conceived of and founded Judicial Watch, Inc. (“Judicial Watch”) in 1994, a public

interest group that’s mission was to investigate and prosecute government corruption and abuse. I

was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I voluntarily

departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican primary

election.

       9.      In 1998, during the time I ran Judicial Watch, I hired Thomas J. Fitton (“Fitton”) as

my contract assistant. I later appointed him president of the organization I founded.

       10.     In September of 2003, I voluntarily departed from Judicial Watch to run for the U.S.

Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated from

college, which he had told me he had when I initially hired him.


                                                  2
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 123 of 216




       11.     I have enjoyed many successes in my career as a lawyer, many of which have been

brought to the attention of the public by complimentary newspapers, magazines, editorials and

journals.

       12.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

and Layton Mank and participating in winning product liability cases as defense counsel for

Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by

Burroughs-Wellcome, and allegedly misdiagnosed cancer victims, and other personal injury and

medical malpractice cases. Additionally, I handled lawsuits in admiralty.

       13.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

Division over misbranded, adulterated food and drug products including fruit drinks and

prophylactics for the Food & Drug Administration (“FDA”) and successful seizures and criminal

prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

(“CPSC”) such as slant-sided refuse bins, flammable children’s sleepwear, and intraocular lens

implants for cataract patients.

       14.     Importantly, I was also on the trial team that successfully broke up the AT&T

monopoly – creating competition in the telecommunications industry. I left the DOJ in late 1981.

       15.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and after

a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some


                                                 3
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 124 of 216




months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

European Communities Section (“E.C.”).

       16.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

International Trade Commission (“USITC”) concerning tennis rackets from Belgium, power tools

from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which broke

the patents of Minigrip and Dow Corning, Minigrip’s licensee. That case victory opened up

competition for zip lock bags, a multi-trillion dollar industry.

       17.     There was also an USITC patent case, pursuant to Section 337, which I litigated and

won involving motorcycle helmets and another antidumping and countervailing duty cases before

the Commerce Department and USITC concerning fire protection products and scuba diving

neoprene body suits.

       18.     I also won a Section 302 case involving paper from Brazil.

       19.     All of the Section 337 cases were judge-tried and I won every one of them.

       20.     I won a jury trial against Makita over power tools, another jury trial against a

domestic manufacture of removable swimming pools for my client Remove Pool Fence Co., and yet

another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the jury

trials I won during my early career.

       21.     Because of my work during the time I ran Judicial Watch, a court ruled that President

William Clinton committed a crime during the Filegate litigation. I also triggered the famous

Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq., which gave rise to

Judicial Watch ultimately being awarded almost a million dollars. I filed cases which ended Bill and

Hillary Clinton’s attempted illegal purchase at below market rates for their mortgage of their home

at Chappaqua, New York and ended the illegal payment of legal fees to the Clintons by State Farm,


                                                   4
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 125 of 216




which was a form of bribery. I also participated in the famous Gore v. Bush litigation in Tallahassee,

Florida that settled the 2000 presidential elections by the U.S Supreme Court. I also brought a case

under the Foreign Agents Registration Act (“FARA”) over the Cheney Energy Task Force that made

its way to the U.S. Supreme Court.

       22.     I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court, which

resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to the

Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of Fidel

Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard, I not

only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but also

lobbied and testified in both Italian and French in Italy and France, as I am fluent in both languages,

before various European parliaments to increase economic sanctions on Cuba for abuse of human

rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions on Cuba.

       23.     On December 16, 2013, Judge Richard J. Leon granted my request for a preliminary

injunction in my case against the National Security Agency (“NSA”) and the Obama administration,

when Judge Leon found for the first time in history that the collection of metadata telephony records

by the NSA was likely unconstitutional.

       24.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to end

illegal and unconstitutional mass surveillance by government intelligence agencies and the Federal

Bureau of Investigation (“FBI”).

       25.     I obtained a jury verdict in the U.S. District Court for the Southern District of Florida

against my former public interest group Judicial Watch, which was then run by Fitton, for

maliciously defaming me in the amount of $181,000, which included punitive damages.




                                                   5
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 126 of 216




       26.     My client Sheriff Joe Arpaio and I were the first to challenge former President

Obama’s unconstitutional executive amnesty for over 5 million illegal aliens and were ultimately

successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.

       27.     It was my efforts that prevented Dr. Jerome Corsi (“Dr. Corsi”) from getting indicted,

first because he told the truth and did not engage in witness tampering and threaten to kill a witness

such as Randy Credico, as Defendant Stone did, and second because of my legal skill and acumen.

Dr. Corsi is a material witness in the Russian Collusion investigation by Special Counsel Robert

Mueller (“Mueller”) and is listed as a material witness as Person 1 in Defendant Stone’s Mueller

indictment.

       28.     I have had many other successes in addition to the above-listed victories.

       29.     I myself authored a book titled “Whores: Why and How I Came to Fight the

Establishment” published in 2009. In it, I wrote about my unfortunate experience with Defendant

Stone. See Exhibit B. I authored this book myself without a ghostwriter and I came runner-up at an

International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out of

the maximum 5 stars.

       30.     Upon its publication, Jack Cashill, the author of “Ron Brown’s Body” had this to say

about me: “That Time magazine has yet to name Larry Klayman ‘Man of the Year’ is a failure of

Time, not Klayman’s. The work he and Judicial Watch did on the Brown case is stunning.” See

Exhibit B.

       31.     Joseph Farah, the founder of WorldNetDaily.com, had this to say about me: “Larry

Klayman is my hero because he has integrity – enough to prevent him from blind loyalty to party or

ideology . . . That’s because he is fearless and relentless in the pursuit of justice . . . There were

other men like Larry early in American history. Their names were Washington, Jefferson, Madison

and Henry. See Exhibit B.


                                                  6
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 127 of 216




       32.     Louis Jacobson of the National Journal said this of me: “ . . . through his challenge

of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.

       33.     Bill Moyers, of “Now” PBS, said this: “. . . his idea of fun is trying to kick down a

door some public official has marked secret . . . Larry Klayman is himself a conservative, but there’s

nothing partisan bout his indignation.”

       34.     Frank Rich, famed columnist for “The New York Times” said this: “Larry . . . I

appreciate your own maverick – if we can still use that word! – thinking and stands.” See also

Advance Praise for “It Takes a Revolution: Forget the Scandal Industry.” Exhibit B.

       35.     These are just a few of the accolades I have received over the years from

conservatives and liberals alike, who appreciate and admire my work. See my biography attached

as Exhibit A and incorporated herein by reference; see also Exhibit C, “Larry Klayman, the One

Man Tea Party” which attributes the genesis of the Tea Party to me.

       36.     I am now the founder, Chairman and General Counsel of Freedom Watch, Inc., which

has the mission of investigating and prosecuting government corruption and abuse through legal

advocacy. I also am in private practice with The Klayman Law Group, P.A. Judicial Watch, under

Fitton, who is not a lawyer, changed its mission after I left to run for the U.S. Senate. It now

primarily focuses on Freedom of Information Act requests, seeking mostly documents, but generally

does not bring hard-hitting lawsuits to mete out justice. Thus, I am unique as a public interest

advocate. I am a columnist for World Net Daily and have had about 500+ columns published over

the last 10 years. I am also a columnist for Newsmax through a blog titled “Klayman’ Court” and

in addition to my book “Whores: How and Why I Came to Fight the Establishment”, I also published

two other books: “Fatal Neglect” and “Essays of a Mad Man.” I also have my own syndicated radio

show with Radio America called “Special Prosecutor with Larry Klayman.”

                                            DAMAGES


                                                  7
       Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 128 of 216




       37.     As an attorney, I rely on my virtue and integrity, as my reputation and good will

determines the amount of clients that come to me to earn a living for their legal matters in the public

interest and privately.

       38.     Any damage done to my reputation harms my ability to practice law as a lawyer,

particularly in this circuit, which is my community. This also harms my work as an author, columnist

and syndicated radio talk show host, all of which depend on reputation and good will.

       39.     Defendants’ statements in this instance have caused harm to my reputation, good will

and well being in this circuit, throughout Florida, the United States, and globally, as I am also an

international lawyer as previously set forth in this affidavit.

       40.     Defendants acted with malice when they published all of the defamatory statements.

They knew the statements were false or had a reckless disregard for their truth. They had reason to

know his false and misleading statements were false.

       41.     I was damaged financially, as well as to my reputation and good will, and

emotionally, by the defamatory and other tortious acts of Defendants.

Affiant Sayeth Not

SWORN TO UNDER OATH THIS 19TH DAY OF MARCH OF 2021..


                                                                  _______________________
                                                                  Larry Klayman




                                                   8
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 129 of 216




           EXHIBIT A
            Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 130 of 216




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 131 of 216




            EXHIBIT B
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 132 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 133 of 216




 “Larry Klayman stood in the stead for my family and me under very
 trying circumstances. He is persistent, loyal, and a great believer in the
 Constitution, as my sons and I are as well. I respect his wisdom and
 strength and cherish his friendship.”
                                         —Cliven Bundy, Nevada Rancher

 “While others talk of corruption and injustice in our federal courts, Larry
 Klayman is a man who has done something about it. As founder of Judi-
 cial Watch and Freedom Watch, Larry Klayman became a household
 name to those of us who want to stop the runaway power of federal judges
 and restore honesty and integrity to our federal court system. Echoing
 the sentiments of our Founding Fathers like Thomas Jefferson and James
 Madison, Larry Klayman has fought for a return to the principles and
 foundation of our Constitutional Republic wherein people are the source
 of all power. With over forty years of experience in the practice of law,
 Larry Klayman has represented defendants across America in defense of
 their right to ‘life, liberty, and the pursuit of happiness.’ Larry is a valiant
 warrior for truth and justice, and a man I am proud to call my friend. I
 hope that you will enjoy his noble work, It Takes a Revolution: Forget the
 Scandal Industry!”
                                              —Chief Justice Roy Moore

 “Klayman’s work It Takes a Revolution: Forget the Scandal Industry! is bril-
 liant, however unorthodox. But Larry is always right!”
                                        —Ben Stein, Lawyer, Actor, Writer

 “As the father of Navy SEAL Ty Woods, who was killed at Benghazi, I
 highly recommend this book. Just as Ty was a warrior as a Navy SEAL,
 as a fellow lawyer and as his friend I can attest to Larry being a warrior in
 the courtroom.”
                     —Charles Woods, Father of Navy SEAL Ty Woods

 “I admire Larry, because he is first and foremost a patriot. He not only
 believes in the words of the Constitution, he practices those words in all
 of his endeavors. He was there when I needed him.”
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 134 of 216




                       —Laura Luhn, Sexual Abuse Victim of Roger Ailes

   “Larry Klayman is one of the most principled and intellectual minds in
   the world of litigation. He believes in fighting for justice at all costs to
   protect our constitutional freedoms! I am honored to be able to call him a
   friend and mentor. God brings people into your life for different reasons. I
   believe that God connected us because he wanted me to have a big brother
   to encourage me to maximize my potential and guide me in the right
   direction. Thank you, Larry!”
                                —Sergeant Demetrick Pennie, President
                                   of the Dallas Fallen Officer Foundation

   “Larry Klayman was the only attorney who had the guts to stand beside
   us and go against the government to get answers when our son, Michael,
   was killed in Afghanistan aboard Extortion 17 on 08/06/2011. Larry is
   a bulldog in the courtroom! He helped us win against the NSA, the first
   time in American history!”
                                     —Charles Strange, Gold Star Father
                                      of PO1 Michael Strange (DEVGRU)
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 135 of 216




            EXHIBIT C
                     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 136 of 216
10/28/2020                                                            Larry Klayman - The One Man TEA Party




                 FREEDOMWATCH                                            JOIN OUR FIGHT AT WWW.FWUSA.ORG



   LARRY KLAYMAN - THE ONE MAN TEA PARTY
   By Dr. Richard Swier (Scribe)
   RedCounty.com
   July 31, 2010

   Long before there was a TEA Party, Glenn Beck 912 movement, 13 Patriots and thousands of others,
   there was Larry Klayman. Larry believes it is more important to be virtuous than be liked.

   Larry believes there is an ultimate right and wrong.

   Some of you may not know Larry Klayman but you should. If you believe in the Constitution of the
   United States and that the Executive, Legislative and Judicial branches of our federal government are
   corrupt to the core then you need to read Larry's book, WHORES: Why and How I Came to Fight the
   Establishment.

   If you see our courts legislating from the bench rather than enforcing the law as in Arizona then you
   will love Larry Klayman. If you love politics and want to understand what really happens behind the
   scenes get his book. I just nished reading WHORES and could not put it down. It is a mosaic of both
   the man and his struggles against an out of control government bent on aggrandizing itself at the
   expense of the people and the law. It is about corruption on the part of both parties writ large. I found
   it particularly interesting because of Larry's insights into Florida politics. You see Larry ran for the
   very same U.S. Senate seat Marco Rubio is seeking. Larry ran against, among others, Bill McCollum
   and Mel Martinez. If you want to learn more about Florida politics and political insiders, read this
   book.

   Larry is the founder of Judicial Watch and Freedom Watch USA. Freedom Watch USA "is the only
   group that speaks through actions, rather than just words." When reading his book I found it a
   fascinating personal and professional journey that re ects the work of a real patriot. Larry has won
   my patriot award for being a thorn in the side of Iran, Hugo Chavez, Bill and Hillary Clinton, Dick
   Cheney, George W. Bush and Barack Obama. Not a bad record if I say so myself.

   I really felt a symbiotic relationship with Larry as I read his story. When you speak truth to power you
   are always attacked. The progressive model is identify the target, marginalize it and then demonize
   it. That is the cross that Larry, TEA Party members and others who are like minded bear today.

   Larry was ghting the establishment since the early 1990s and he continues to do so even today with
   the ling of a lawsuit against Elena Kagan, President Obama's nominee for the U.S. Supreme Court.

   According to the WorldNetDaily.com column, Papers prepped to disbar Elena Kagan:


https://www.freedomwatchusa.org/larry-klayman-the-one-man-tea-party                                            1/2
                     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 137 of 216
10/28/2020                                                            Larry Klayman - The One Man TEA Party

             One of Washington, D.C.'s most feared and fearless corruption watchers has told WND he
             intends to le an ethics complaint to have Supreme Court nominee Elena Kagan disbarred from
             practicing before the court she aspires to join – and possibly subjected to criminal prosecution
             – for her role in an escalating controversy over partial-birth abortion.

             As WND reported, dozens of pro-life organizations are already asking the Senate to investigate
             Kagan's 1997 amendment to an American College of Obstetricians and Gynecologists report,
             which was then used by the Supreme Court as justi cation for overturning Nebraska's partial-
             birth abortion ban in 2000.

             In her con rmation hearings, Kagan defended the amendment, saying, "My only dealings with
             (the College) were about talking with them about how to ensure that their statement expressed
             their views."

             Several analyses have concluded, however, that Kagan's amendment dramatically changed the
             meaning of the organization statement, and court records show the statement was passed off
             on the Supreme Court as o cial scienti c opinion, even though the organization's panel of
             scientists never approved Kagan's wording.

             Klayman told WND he believes Kagan's behind-the-scenes work constitutes "conspiracy to
             defraud the Supreme Court," and he intends to take the evidence that has been compiled by the
             pro-life groups to le a complaint before the clerk's o ce of the U.S. Supreme Court, seeking to
             have Kagan disbarred as a practicing lawyer infront of the Supreme Court.

   So the battle goes on for Larry, you and me. I hope you will read Larry's book and make it a point to
   learn more about the great work he is doing to stop corruption in our courts, at the White House and
   in Congress. Larry has been a one man TEA Party, now it is time for us to join with him as we
   together ght in the same cause – a grass roots revolution to save the Republic.

   http://www.redcounty.com/content/larry-klayman-one-man-tea-party




      YOUR HELP IS URGENTLY NEEDED!

      Support our cause and join our ght!

      Go to www.freedomwatchusa.org/donate

      Or call 844 FW ETHIC to contribute to Freedom
      Watch now




https://www.freedomwatchusa.org/larry-klayman-the-one-man-tea-party                                             2/2
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 138 of 216




              EXHIBIT 2
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 139 of 216




                                                                RX0791
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 140 of 216




John T. Szymkowicz, and me, that began with a bar complaint filed on May 24, 2005,
continued with Disciplinary Counsel’s filing of a Specification of Charges dated March
30, 2009,1 and ended on November 23, 2018, with the expiration of Disciplinary
Counsel’s time to file a motion for en banc review of the per curiam opinion of the
District of Columbia Court of Appeals accepting the Board on Professional
Responsibility’s conclusion that my father and I did not violate the Rules of Professional
Conduct. This case lasted for 13 years, 6 months and 30 days.

        I ask that the Board on Professional Responsibility appoint Mr. Phalen, as the
Executive Attorney, to “act as Special Disciplinary Counsel” pursuant to Rule XI, Section
7 (a) (8) of the Rules Governing the District of Columbia Bar, and investigate this matter
pursuant to Rule XI, Section 8 (a) of the Rules Governing the District of Columbia Bar in
order to avoid the conflict of interest that would result if the Office of Disciplinary
Counsel were to investigate this matter.

I.  BACKGROUND OF ACKERMAN LITIGATION AND DISCIPLINARY
COUNSEL’S SPECIFICATION OF CHARGES.

        Ms. Porter’s prosecution of my father and me was based on my law firm’s
representation of Dr. Stephen J. Ackerman, Jr. and his mother, Genevieve Ackerman,
with regard to a “Revocable Trust” established on May 21, 2002. Hearing Committee’s
Findings of Fact 8. Mrs. Ackerman and her husband, Stephen Ackerman, Sr., had two
children, Mrs. Abbott and Dr. Ackerman. Ms. Abbott, “took the lead in establishing the
trusts for her parents by engaging the services of [Tas Coroneos, an attorney who is
now working as a real estate agent in Florida], who drafted the documents and
supervised their execution.” Id. See also https://www.taspowerof2.com. “Mrs. Abbott
signed [the trust documents] on behalf of both of her parents as their attorney-in-fact
pursuant to Powers of Attorney in favor of Mrs. Abbott.” Id.

       Beginning in 2002, my law firm represented Dr. Ackerman in the District of
Columbia Superior Court in his effort to “reform the trust to [Mrs. Ackerman’s intent],”
but the Superior Court ruled against Dr. Ackerman. Id. at 10. My law firm also
represented Mrs. Ackerman by filing an action in the Superior Court “for the purpose of
revoking the trust and returning control of the trust assets to Mrs. Ackerman.” Id. at 10-
11. After the trustee’s counsel notified my father that he intended to call my father as a
witness during the trial in Mrs. Ackerman’s case, my father was forced to withdraw as
Mrs. Ackerman’s counsel pursuant to Rule 3.7 of the District of Columbia Rules of
Professional Conduct, and successor counsel, Leslie Silverman, began representing
Mrs. Ackerman. Id. at 11. My law firm continued, however, to represent Dr. Ackerman
in a proceeding brought by the trustee in the Superior Court to transfer a home on North


1      Pursuant to the Rules Governing the District of Columbia Bar, Ms. Porter verified
the Specification of Charges dated March 30, 2009 by stating “I do affirm that I verily
believe the facts stated in the Specification of Charges to be true.”


                                            2
                                                                                     RX0792
      Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 141 of 216




Carolina Avenue into Mrs. Ackerman’s trust. Id. Ultimately, Mrs. Ackerman and Dr.
Ackerman lost in all of the actions filed in the Superior Court. Id. at 11-12.

      In a 35-page Specification of Charges dated March 30, 2009, Ms. Porter charged
my father and me with several violations of the Rules of Professional Conduct, which
the Hearing Committee summarized as follows:

       Bar Counsel charges that, during their representation of Mrs. Ackerman,
       Respondents engaged in conflicts of interest, dishonesty, fraud, and other
       ethical violations . . . Bar Counsel’s prosecution rests on the contention
       that Mrs. Ackerman is ‘incompetent’ because she suffers from dementia,
       ‘cognitive impairment’ and ‘memory problems,’ and therefore was mentally
       incapable of hiring or directing a lawyer, and was unable to understand or
       process anything of a complex nature. Bar Counsel asserts that Mrs.
       Ackerman was an unknowing party to litigation that was brought in her
       name, because it was not in her interest. Instead, Bar Counsel argues
       that the litigation was intended only or primarily to benefit her son, Dr.
       Ackerman, to Mrs. Ackerman’s financial detriment. These contentions
       were initiated and are primarily supported by the testimony of Bar
       Counsel’s complaining witness, Mrs. Abbott. Hearing Committee’s
       Findings of Fact 12-13.2

       Moreover, the Hearing Committee found that there was a “close
       connection between the case Mrs. Abbott prepared for Bar Counsel to
       support Mrs. Abbott’s complaints and the case Bar Counsel actually
       presented against Respondents.” Hearing Committee’s Findings of Fact
       18-19.

II.    SUMMARY OF DISCIPLINARY PROCEEDINGS.

       A.    Proceedings Before the Hearing Committee.

      The proceedings before the Hearing Committee began on October 13, 2009, and
ended after 12 days of testimony on March 10, 2010. The Hearing Committee’s
Findings of Fact and Proposed Recommendations of Law, which were issued on
September 28, 2012, covered 161 pages, not including a 62-page appendix that cited to
evidence introduced during the proceedings. The Hearing Committee that:


2      The Hearing Committee found that “Mrs. Abbott’s anger and resulting hostility to
Respondents makes her opinion [emphasis in original] testimony against Respondents
unreliable.” Hearing Committee’s Findings of Fact 21. Moreover, the Hearing
Committee found that “Mrs. Abbott’s hostile, bitter statements and uncorroborated
testimony cannot be accepted as reliable or even relevant evidence against
Respondents.” Id.


                                           3
                                                                                    RX0793
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 142 of 216




       ¶306. The Hearing Committee has listened to arguments and testimony
       for twelve hearing days, carefully reviewed over 3,800 pages of transcript
       (including the two pre-hearing conferences) and several more thousand
       pages comprising the 228 exhibits admitted in evidence, and considered
       the arguments set forth in the approximately 300 pages of briefs submitted
       by the parties. This careful review enables us to say, with confidence, that
       there is no credible evidence, much less clear and convincing
       evidence, supporting any of Bar Counsel’s charges. [emphasis
       added].

       ...

       ¶307. It is easy to understand why Mrs. Ackerman yearned for peace in
       her family. Throughout the years described in this record, there was no
       peace in the Ackerman family. It is also easy to understand Mrs. Abbott’s
       anger at the situation with which all participants in this tragic drama were
       faced. The palpable anger and resulting hostility of Mrs. Abbott towards
       the Respondents is misplaced, however.

       ¶308. We do not contest her right to express her opinions on any topic of
       her choosing, including the behavior of Respondents. However, that anger
       should not have affected Bar Counsel’s investigation in this matter. It is
       nevertheless clear that Mrs. Abbott’s “case” against the Respondents
       became Bar Counsel’s “case” against Respondents.3 Bar Counsel asked
       Mrs. Abbott to attest to the truthfulness of her complaining letters. But Bar
       Counsel’s charges were substantially undermined by Mrs. Abbott’s
       hostility and bias against Respondents, as clearly demonstrated in Mrs.
       Abbott’s cross-examination. Further, Bar Counsel’s serious
       misunderstanding of District of Columbia law with respect to mental
       capacity and consequently her failure to show that Mrs. Ackerman lacked
       capacity to interact with Respondents requires that the charges be
       dismissed against all Respondents, [expect for the Rule 1.5 violation by
       Mrs. Ackerman’s subsequent counsel, Robert King]. Findings of Fact 155-
       56.


3       In an email dated November 8, 2008 at 10:31 p.m. from Mrs. Abbott to Ms.
Porter, Mrs. Abbott describes her filing of an ethics complaint about an accountant in
order to obtain information instead of “go[ing] to court to force the issue.” In response to
that ethics complaint, Mrs. Abbott’s counsel “very soon heard from [the accountant’s
counsel], we made our demands, and everything we requested has been provided.”
Mrs. Abbott’s email concludes by stating, “So thank you, Julia, for what I have learned.
I figure I saved over $8,000 by filing an ethical complaint as opposed to going back to
court – probably even more. Til later, thanks again – Fran.”


                                             4
                                                                                       RX0794
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 143 of 216




      B.     Proceedings Before the Board on Professional Responsibility.

       The Board on Professional Responsibility, in a 35-page opinion issued on July
25, 2014, dismissed all charges against my father and me. The Board found that
“[d]espite the quantity of evidence urged by Bar Counsel, when we account for the
Hearing Committee’s qualitative credibility determinations, we agree that Bar Counsel
has not clearly and convincingly proved the charges against Respondents.” [italics in
original]. Opinion 3. The Board also found that “[a]lthough Bar Counsel decries as
‘almost philosophical’ some of the legal issues discussed by the Hearing Committee,
there is no meaningful challenge to the germane legal reasoning contained in the
Committee’s report.” Opinion 3. The Board found that I “never interacted personally
with Mrs. Ackerman.” Opinion 16. The Board further observed that:

      Denigrating the Hearing Committee’s rejection of its evidence, Bar
      Counsel aggressively criticizes its ‘failure to consider much, if not most, of
      the evidence’ or ‘even to acknowledge it,’ and characterizes this purported
      failing as a ‘dereliction of [its] responsibility.’ (Bar Counsel’s Brief before
      the Board at 48-49). The ad hominem attack on the Hearing Committee’s
      work product is unfortunate. The Hearing Committee did consider
      countervailing evidence (see, e.g. Hearing Committee’s Findings of Fact
      at 79-93). The fact that it did not swell its report beyond 219 pages,
      further to detail evidence it found unpersuasive, does not mean the
      Committee ignored it.” Opinion 17.

The Board, with regard to me, found:

      [W]e reject Bar Counsel’s claim that J.P. Szymkowicz violated Rule 1.7 (b)
      (2) for an additional reason. Although he appeared on behalf of Mrs.
      Ackerman in the litigation, his role was entirely secondary to his father’s.
      He never spoke to Mrs. Ackerman. He had no reason to discuss any
      conflict issues with her because his father had ‘satisfied any inquiry he
      had about that. His father had a demonstrated history of being sensitive
      to, and vetting, conflicts in the past. J.P. Szymkowicz understood that his
      father would ‘not do anything on behalf of his clients unless they
      understand what’s going on, and the ramifications of what they are going
      to do. If there is a potential conflict, any potential conflict, . . . he’s very,
      very thorough and takes sometimes hours discussing these kind of issues
      with clients, and that happens in every case.’ J.P. Szymkowicz was
      entitled to rely on [John T. Szymkowicz’s] determination of Mrs.
      Ackerman’s capacity. He neither knew of, nor ratified, any improper
      conduct of his father. As a consequence, he did not have disciplinary
      liability for any failure of his father in that regard. [citing D.C. Bar Rule of
      Professional Conduct 5.1, Comment 6]. Opinion 27.



                                              5
                                                                                          RX0795
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 144 of 216




       C.     Proceedings Before the Court of Appeals.

       In a 27-page per curiam opinion issued on September 17, 2015, the Court of
Appeals dismissed all charges against my firm, except that it remanded the case to the
Board on Professional Responsibility for “further consideration of the conflict-of-interest
charges” because “the Szymkowiczes could not properly represent both Ms. Ackerman
and Dr. Ackerman without obtaining informed consent to the joint representation.
Because it concluded that informed consent was not required, the Board did not decide
whether informed consent was obtained.” Opinion 21-22, 27. The Court of Appeals
further found that:

       The Board ruled in the alternative that Mr. J.P. Szymkowicz did not violate
       the conflict-of-interest rule because he reasonably relied on Mr. J.T.
       Szymkowicz’s assurances that any conflict issues had adequately been
       addressed. Because it is possible that the Board’s assessment of that
       issue could be affected by the Board’s determinations on remand, we also
       remand as to the conflict-of-interest charge against Mr. J.P. Szymkowicz.
       Opinion 22 n.2.

       D.   Proceedings on Remand Before the Board on Professional
       Responsibility.

       On May 19, 2017, the Board on Professional Responsibility issued a 36-page
report and recommendation on remand from the Court of Appeals. This report, after a
lengthy discussion of the law on capacity and burdens of proof, found that “Disciplinary
Counsel failed to prove by clear and convincing evidence that the Szymkowiczes failed
to obtain informed consent pursuant to Rule 1.7 (c) after [John T. Szymkowicz] offered
evidence of informed consent.” Report 23. This report also finds that “[b]ased on this
conclusion, we also see no reason to revisit our previous finding that [J.P. Szymkowicz]
reasonably relied on his father’s assurances that he had obtained Mrs. Ackerman’s
informed consent under Rule 5.2 (subordinate lawyers).” Report 25. Thus, the Board
“recommends that the case against the Szymkowiczes be dismissed.” Report 35.

       E.    Proceedings in the Court of Appeals after Remand to the Board on
       Professional Responsibility.

       On November 8, 2018, the Court of Appeals held, in a 16-page opinion, that the
record supports the Board’s conclusion that Disciplinary Counsel failed to carry the
burden of proving by clear and convincing evidence that Mrs. Ackerman did not give
informed consent to my firm’s representation. With regard to me, the Court found that:

       Although John P. Szymkowicz did not personally discuss conflicts of
       interest with Ms. Ackerman, the Board concluded that John P.



                                             6
                                                                                      RX0796
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 145 of 216




       Szymkowicz reasonably relied upon assurances from his father on the
       issue. We do not understand Disciplinary Counsel to argue at this
       juncture that John P. Szymkowicz violated Rule 1.7 even if his father did
       not. Opinion 6-7.

III. MRS. ABBOTT’S COUNSEL NEVER ASKED A COURT TO IMPOSE
SANCTIONS DURING LITIGATION AND NEVER FILED A BAR COMPLAINT.

        During the litigation of the cases underlying this disciplinary proceeding, Mrs.
Abbott’s counsel, George Huckabay, never asked a court to impose sanctions for
frivolous behavior and did not file a bar complaint to Disciplinary Counsel as he was
required to do under Rule 8.3 (a) of the Rules of Professional Conduct if he believed
that my father or I committed a disciplinary violation. Rule 8.3 (a) states:

       A lawyer who knows that another lawyer has committed a violation of the
       Rules of Professional Conduct that raises a substantial question as to that
       lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects,
       shall inform the appropriate professional authority.

        Mr. Huckabay also did not testify against me or my father during the proceedings
before the Hearing Committee, even though he had numerous dealings with my father
in the various cases involving Dr. Ackerman and Mrs. Ackerman. Had he testified
before the Hearing Committee, Mr. Huckabay would have testified that he never had a
substantive discussion about the Ackerman matters with me, and that his interactions
with me were limited to such things as asking to speak with my father or
communications on non-substantive matters, such as when documents would be
produced or what days were good for scheduling purposes.

IV. MS. PORTER’S ACTIONS THAT VIOLATE THE RULES OF PROFESSIONAL
CONDUCT.

       A.    Ms. Porter’s Four Year Investigation of the Charges against My Law
       Firm.

       Ms. Porter’s initial investigation of the facts surrounding Mrs. Abbott’s bar
complaint lasted between May 24, 2005, when the complaint was made, and March 30,
2009, when she filed the Petition Instituting Formal Disciplinary Proceedings with the
Board on Professional Responsibility. During the entire time that this action was
pending, six central witnesses in this case died, including Genevieve Ackerman, who
was the key figure in the drama; Stephen J. Ackerman, Sr., her husband; Herbert
Callihan, her attorney prior to the time my law firm represented her; Kenneth Loewinger,
her court-appointed attorney after my firm’s representation of her ended; George
Huckabay, her daughter’s attorney in all of the proceedings in which my firm
represented Ms. Ackerman and her son; and finally, her son, Stephen J Ackerman, Jr.



                                             7
                                                                                      RX0797
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 146 of 216




By the time the Hearing Committee began its 12 days of hearing, Mrs. Ackerman was
unable to testify on my firm’s behalf due to injuries she suffered in a fall in 2007, and
Stephen J. Ackerman, Sr. and Mr. Callihan were dead. By the time my firm began its
defense before the Hearing Committee on December 1, 2009, Mr. Loewinger had died
as well. Melvin Bergman, the attorney for Co-Respondents Leslie Silverman and
Robert King, died prior to the final resolution in the Court of Appeals.

        The result of Ms. Porter’s almost four-year delay in filing her Petition Instituting
Formal Disciplinary Proceedings was that my firm did not have the ability to call
witnesses (including Mrs. Ackerman herself) who would have corroborated my father’s
testimony that Mrs. Ackerman possessed the capacity to enter into a legal contract, that
she had the ability to convey her wishes to my father and that she had the ability to
receive information and provide informed consent to the legal strategy employed by my
father on her behalf. Instead, the Hearing Committee was not able to hear from those
individuals, and thus, as a result of Ms. Porter’s delay, my father could defend himself
against Ms. Porter’s allegations by calling only three witnesses besides my father and
me to testify before the Hearing Committee: Dr. Richard Ratner, who evaluated Mrs.
Ackerman as a psychiatrist, and Mrs. Ackerman’s successor counsel, Leslie Silverman
and Robert King. Had proceedings before the Hearing Committee began within a few
months of Ms. Porter receiving Mrs. Abbott’s bar complaint in May 2005, the Hearing
Committee would have heard directly from Mrs. Ackerman and determined for
themselves that she possessed the capacity to enter into a legal contract, that she had
the ability to convey her wishes to my father and that she had the ability to receive
information and provide informed consent to the legal strategy employed by my father
on her behalf. If testimony from Mrs. Ackerman was not enough to exonerate my law
firm, my father would have also called Herbert Callihan, who was Mrs. Ackerman’s
previous attorney, and Kenneth Loewinger, her court-appointed counsel, to testify as to
Mrs. Ackerman’s capacity, wishes and informed consent to my father’s legal strategy.
Instead, Ms. Porter’s four-year delay in bringing this case to trial left my father with no
“third-party” witness except for Dr. Ratner to corroborate my father’s testimony.

         I believe that the evidence is clear that Ms. Porter used delay as a procedural
weapon against my law firm since she “ran out the clock” on Mrs. Ackerman’s ability to
recall facts and events (Mrs. Ackerman was almost 88 years old in May 2005, when
Mrs. Abbott first complained to the Disciplinary Counsel about my law firm) by waiting
almost four years to file her Petition Instituting Formal Disciplinary Proceedings. It is not
difficult to imagine that an 88-year-old’s memory of detailed facts related to legal
proceedings would fade after four years. In fact, by the time the Hearing Committee
heard the case in late-2009, Mrs. Ackerman had fallen (sometime in 2007), and
apparently, lost much, if not all, of her ability to remember simple day-to-day details of
her life, and thus, Mrs. Ackerman was therefore unable to testify before the Hearing
Committee. This extensive delay significantly prejudiced my firm’s defense against Ms.
Porter’s charges.




                                             8
                                                                                       RX0798
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 147 of 216




       In “Lowering the Bar: How Lawyer Discipline in New York Fails to Protect the
Public,” 17 N.Y.U. J. Legis. & Pub. Pol’y 485, 496 (2014), Professor Stephen Gillers of
the New York University Law School, states that an “[u]nacceptable delay” “undermines
the goals of discipline” and provides the following example of an “unconscionably long”
delay – “Imagine misconduct in year one, charges in year two, and suspension from
practice or disbarment in year four. A lawyer who deserves suspension will have been
able to practice for three years after the misconduct that supports the suspension or
disbarment.” It is important to again note that Ms. Porter waited almost four years to file
the Petition Instituting Formal Disciplinary Proceedings, and during this long period of
time, Mrs. Ackerman’s memory faded with advanced age and other witnesses died.

       Should Ms. Porter claim that she waited to file the Petition Instituting Formal
Disciplinary Proceedings until the conclusion of all of the proceedings involving Mrs.
Ackerman, I urge you to consider the American Bar Association Report of the
Commission on Evaluation of Disciplinary Enforcement dated September 18, 2018.
This report states in the comment section of Recommendation 12 that “A disciplinary
case should not be suspended or delayed because of a pending civil or criminal case
involving the same facts except upon a determination by the state disciplinary board
that good cause exists to do so, consistent with [the ABA Model Rules for Lawyer
Disciplinary Enforcement].”

        The Standing Committee on Professional Discipline of the American Bar
Association’s Center for Professional Responsibility, in its “2016 Survey on Lawyer
Discipline Systems,” found at https://www.americanbar.org/content/dam/aba/
administrative/professional_responsibility/2016sold_results.pdf, published a Chart,
found at Chart VI, entitled “Case Processing Times.” This chart published the number
of days it took for a particular disciplinary case to proceed through the system at
different stages of the process for most of the jurisdictions in the United States. One
chart that is relevant to my case is the “Average Time from Receipt of Complaint to
Filing of Formal Charges.” Most states accomplish this goal within a year; only six
states reported times greater than one year. Ms. Porter took almost four years to file
formal charges against my father and me.

      Ms. Porter, on page 16 of Disciplinary Counsel’s March 29, 2018 brief to the
Court of Appeals, cavalierly treats my law firm’s delay and due process arguments:

       The charges in this case were submitted in March 2009, six months before
       the Szymkowiczes stopped litigating against Ms. Ackerman’s trust.
       Disciplinary matters take time to resolve, particularly when years elapse
       over the course of the hearing, the Committee’s report, the Board report,
       and the appeal. . . . They have been permitted to practice law during the
       entire period these matters were pending and a sanction for their
       misconduct has yet to be imposed. . . . Their complaint about the expense
       also has no place in this appeal. They chose to retain counsel.



                                             9
                                                                                     RX0799
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 148 of 216




      I believe that the evidence is clear that Ms. Porter used delay as an offensive
weapon against my law firm in order to run out the clock on my firm’s ability to call Mrs.
Ackerman and others as witnesses during the proceedings before the Hearing
Committee.

              1.     Ms. Porter’s November 2005 interview with Mrs. Ackerman.

        In 2005, after receiving Ms. Porter’s request for information about Mrs.
Ackerman’s case, my father invited and encouraged Ms. Porter to meet with Mrs.
Ackerman, outside of the presence of my father and her son, Stephen J. Ackerman, Jr.,
so that Ms. Porter could hear directly from Mrs. Ackerman what the elderly woman
wanted and what information my father had provided to Mrs. Ackerman with regard to
the course of action ultimately undertaken by my law firm. Upon information and belief,
Ms. Porter and an investigator from the Office of Disciplinary Counsel met with Mrs.
Ackerman in November 2005 as suggested by my father. This meeting is significant
because one of two things occurred at that time, either: (1) Mrs. Ackerman was fully
aware of the case filed by my law firm and had received information from my father
sufficient to provide him with informed consent to the plan for litigation that my father
employed, or (2) Mrs. Ackerman lacked the capacity to understand the nature and effect
of her actions, and thus, could not provide informed consent to my father’s litigation
plan. If Mrs. Ackerman was fully aware of the case filed by my law firm and had
received information from my father sufficient to provide him with informed consent of
the plan for litigation that my father employed, Ms. Porter’s investigation should have
ended there. If Ms. Porter found that Mrs. Ackerman lacked the capacity to understand
the nature and effect of her actions, she had the duty to immediately file a Petition
Instituting Formal Disciplinary Proceedings, rather than waiting more than three years -
until March 30, 2009 - to do so, in order to protect Mrs. Ackerman from further harm and
to protect the general public from an unethical attorney.

                            a.    Ms. Porter should have recused herself from
                            prosecuting her case against my father and me based
                            on the fact that she interviewed Mrs. Ackerman.

        Once Disciplinary Counsel filed the Petition Instituting Disciplinary Proceedings,
Ms. Porter should have recused herself under Rule 3.7 of the Rules of Professional
Conduct (which requires lawyers to recuse themselves if they are likely to be a
necessary witness during trial) so that she and her investigator could have testified
against my father in the proceedings before the Hearing Committee (assuming that she
found that Mrs. Ackerman lacked the capacity to understand the nature and effect of her
actions). While Ms. Porter called many witnesses before the Hearing Committee to
testify generally about Mrs. Ackerman’s purported incapacity, she did not testify herself
or call her investigator to testify. This omission is glaring because if she or her
investigator had believed that Mrs. Ackerman lacked capacity to understand the nature



                                            10
                                                                                     RX0800
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 149 of 216




and effect of her actions, based on their November 2005 meeting with the central figure
in this case, surely Ms. Porter would have introduced this evidence during the
proceedings before the Hearing Committee. The obvious answer is that Ms. Porter and
her investigator did not find that Mrs. Ackerman lacked capacity to understand the
nature and effect of her actions during their interview, and rather, found Mrs. Ackerman
to be, as my father testified, steadfast in her desire to take the actions suggested by my
father after he provided her with information that was sufficient to allow her to provide
informed consent to this plan of action.

      B.  Ms. Porter’s Failure to Dismiss the Case Against Me after the Hearing
      Committee Issued its Report and Recommendations in September 2012.

       While Mrs. Abbott did not originally include me in her May 24, 2005 bar complaint
against my father, she later filed a separate bar complaint against me on February 12,
2007. In response to that bar complaint, I sent Ms. Porter a letter on March 28, 2007
that rebutted each and every statement in Mrs. Abbott’s February 12, 2007 complaint
against me. This letter detailed what I did - and what I did not do - with respect to the
various proceedings in the Ackerman cases. The Hearing Committee found that “JPS
had a limited role with respect to in-person meetings with both Dr. Ackerman and Mrs.
Ackerman and with respect to appearing in court in all relevant matters for those clients.
Findings of Fact 94. The Hearing Committee cited Rule 5.2 of the Rules of Professional
Responsibility in its Findings of Fact:

      ¶191. Rule 5.2 governs the responsibilities of subordinate lawyers. In its
      entirety, Rule 5.2 states:

             (a)    A lawyer is bound by the Rules of Professional Conduct
             notwithstanding that the lawyer acted at the direction of another
             person.

             (b)    A subordinate lawyer does not violate the Rules of
             Professional Conduct if that lawyer acts in accordance with a
             supervisory lawyer’s reasonable resolution of an arguable question
             of professional duty.

      Comment (2) to Rule 5.2 further provides:

             When lawyers in a supervisor-subordinate relationship encounter a
             matter involving professional judgment as to ethical duty, the
             supervisor may assume responsibility for making the judgment.
             Otherwise a consistent course of action or position could not be
             taken. If the question can reasonably be answered only one way,
             the duty of both lawyers is clear and they are equally responsible
             for fulfilling it. However, if the question is reasonably arguable,



                                            11
                                                                                     RX0801
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 150 of 216




             someone has to decide upon the course of action. That authority
             ordinarily reposes in the supervisor, and a subordinate may be
             guided accordingly. For example, if a question arises whether the
             interests of two clients conflict under Rule 1.7, the supervisor’s
             reasonable resolution of the question should protect the
             subordinate professionally if the resolution is subsequently
             challenged. [italics in original].

      ...

      ¶193. Thus, JPS was entitled to rely on the judgment of JTS as to
      whether Mrs. Ackerman had validly waived the conflict of interest with Dr.
      Ackerman, so long as JTS’ resolution of that issue was ‘reasonable’ which
      we have found to be the case. JPS was therefore entitled to rely on JTS’
      resolution of that issue. Findings of Fact 97-98.

       After the Hearing Committee issued its Findings of Fact, Ms. Porter had a duty to
dismiss me from the proceedings unless she could prove that my reliance on my
father’s resolution of the issue that Mrs. Ackerman waived the conflict of interest with
her son was “unreasonable.” Rather than dismissing me from the proceedings, Ms.
Porter filed Exceptions to the Hearing Committee’s Findings of Fact and Conclusions of
Law before the Board on Professional Responsibility, Exceptions to the Board’s Order
before the Court of Appeals, a Brief before the Board on Professional Responsibility on
remand, and finally, a brief before the Court of Appeals after remand to the Board on
Professional Responsibility.

        On pages 42 to 45 of Disciplinary Counsel’s brief before the Court of Appeals
dated December 12, 2014, pages 22 to 23 of Disciplinary Counsel’s Brief on remand to
the Board on Professional Responsibility dated November 23, 2015 and pages 15 to 16
of Disciplinary Counsel’s brief before the Court of Appeals dated March 29, 2018, Ms.
Porter attempted to address, the reasonableness of my reliance on my father’s belief
that Mrs. Ackerman had capacity to understand the nature and effect of her actions and
that my father had obtained Mrs. Ackerman’s consent to the legal strategy employed.
Instead of discussing whether my reliance on my father’s statements to me about the
Ackerman litigation was reasonable or not, Ms. Porter made arguments such as “[J.P.
Szymkowicz] took no steps to ascertain that his father had made the necessary
disclosures, or that Mrs. Ackerman understood and appreciated her risks and
alternatives” and “[w]ith access to the medical reports and Ms. Ackerman’s testimony
showing her cognitive and memory deficits, [J.P. Szymkowicz] cannot escape
responsibility for knowing of her compromised condition,” ,” Disciplinary Counsel’s
December 12, 2014 Brief to Court of Appeals 45; Disciplinary Counsel’s March 29, 2018
Brief to Court of Appeals 16.




                                           12
                                                                                   RX0802
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 151 of 216




       The transcript of the proceedings before the Hearing Committee shows that there
was extensive testimony that concerns (a) my reliance on my father’s statements that
Mrs. Ackerman was competent [See Tr. 1671, 1770-1771], (b) my reliance on my
father’s statements that Mrs. Ackerman waived any conflict of interest between her and
her son [See Tr. 1705-1706, 1910-1912] and (c) my belief of my father’s truthfulness
based on years of knowing him [See Tr. 1682-1685, 1910-1912]. Rather than address
Rule 5.2, concerning the responsibility of “subordinate lawyers,” Ms. Porter attempted to
“lump” me in with my father with regard to distinct acts in which he allegedly participated
in order to “keep me in the case.”

              1.     Ms. Porter’s false statements to the Board on Professional
              Responsibility and the Court of Appeals that were made to “keep me
              in the case.”

        Ms. Porter made false statements to the Board on Professional Responsibility
and the Court of Appeals about what I did (or did not do) that had no support in the
record whatsoever. Ms. Porter made these false statements with the purpose of
clouding the issue of what specifically I did or did not do and did so in an effort to have
the Board and Court punish me, in addition to my father, in case he was found to have
committed violations of the Rules of Professional Conduct. Ms. Porter’s actions to
“lump” me in with my father with regard to his interactions with Mrs. Ackerman did not
occur before the Hearing Committee, presumably because the Hearing Committee
would have “caught” her in her deception, but did occur during proceedings before the
Board on Professional Responsibility and the Court of Appeals (which did not have the
detailed recollection of the facts that the Hearing Committee had). For example, before
the Hearing Committee, Ms. Porter, used language that did not include me, such as
“JTS and SA Jr. induced Mrs. Ackerman to sign a new complaint against Frank Abbott
by telling her that it would end the litigation.” Disciplinary Counsel’s April 19, 2010 Brief
to the Hearing Committee 35. Ms. Porter’s choice of language in filings before the
Board on Professional Responsibility and the Court of Appeals was intentional, in the
sense that she had actual knowledge that what she wrote was misleading, at best, or
outright false, at worst, and her falsehoods were material to the proceeding, in the
sense that she wanted to “exaggerate” my involvement (or lack thereof) in the case to
keep me in the case after the Hearing Committee found in my favor. These false
statements include:

       a.     “the Szymkowiczes had promised Mrs. Ackerman that they would
       drop the litigation if she revoked the trust.” Disciplinary Counsel’s Brief
       before the Court of Appeals dated December 12, 2014 at 13. [There is no
       evidence in the record that I “promised” Mrs. Ackerman anything].

       b.    “the other Respondents, Silverman and King – even when they
       were brought in – first, they were brought in by the Szymkowiczes and the
       son.” Transcript of June 3, 2015 Oral Argument before the Court of



                                             13
                                                                                        RX0803
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 152 of 216




 Appeals 13. [There is no evidence in the record that I “brought in” Ms.
 Silverman or Mr. King].

 c.     “The Szymkowiczes and [Dr.] Ackerman persuaded Ms. Ackerman
 to sign the complaint initiating Ackerman II, by promising her that her son
 would dismiss or drop his own case and ‘end the litigation.’” Disciplinary
 Counsel’s Brief before the Board on Professional Responsibility dated
 November 23, 2015 at 12. [There is no evidence in the record that I
 “persuaded” Mrs. Ackerman to do anything].

 d.    “The POAs and other documents that the Szymkowiczes had Ms.
 Ackerman sign in favor of her son also gave rise to conflicts.” Disciplinary
 Counsel’s Brief before the Board on Professional Responsibility dated
 November 23, 2015 at 13. [There is no evidence in the record that I “had
 Mrs. Ackerman sign” anything].

 e.     “[I]n November 2005, the Szymkowiczes had Ms. Ackerman
 execute a new POA in favor of her son, as well as other documents
 including a revocation of her trust, that also benefitted her son.”
 Disciplinary Counsel’s Brief before the Board on Professional
 Responsibility dated November 23, 2015 at 14. [There is no evidence in
 the record that I “had Mrs. Ackerman execute” anything].

 f.      “The Szymkowiczes first assisted the son in filing a lawsuit, to
 dispute the trust and secure one of the properties for himself, despite the
 clause disinheriting beneficiaries who challenged the trust. Three years
 later they undertook to represent his mother at the same time, promising
 that her son would drop his suit if she litigated to under to trust herself.”
 Disciplinary Counsel’s Brief before the Court of Appeals dated January 18,
 2018 at 2-3. [There is no evidence in the record that I ever “promised”
 Mrs. Ackerman anything].

 g.     “The Szymkowiczes secured other POAs in the son’s favor on
 November 22, 2005, and then repeatedly had his mother execute new
 POAs in his favor over the next 15 months.” Disciplinary Counsel’s Brief
 before the Court of Appeals dated January 18, 2018 at 10. [There is no
 evidence in the record that I “secured” any document from Mrs.
 Ackerman].

 h.      “One or both Szymkowiczes took part in many of these
 communications [with successor counsel Leslie Silverman and Robert
 King].” Disciplinary Counsel’s Brief before the Court of Appeals dated
 January 18, 2018 at 15. [There is no evidence in the record that I “took
 part” in any substantive “communications” with Ms. Silverman or Mr. King].



                                      14
                                                                                 RX0804
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 153 of 216




 i.      “None of the lawyers discussed the documents [Mrs. Ackerman’s
 new will and an assignment of assets to Dr. Ackerman] with her, or the
 risks, alternatives, or implications of signing them. They gave them to her
 son, informing him that he could sign the Assignment for her under
 authority of a POA.” Disciplinary Counsel’s Brief before the Court of
 Appeals dated January 18, 2018 at 15. [There is no evidence in the
 record that I “gave” Dr. Ackerman a copy of Mrs. Ackerman’s will or
 assignment of assets or “informed” him that he could sign the Assignment
 to her under authority of a POA].

 j.      “in November 2007, Stephen Ackerman, Jr. tried an almost
 opposite approach – with cooperation from all four lawyers. After
 contacting the D.C. Agency on Aging, he petitioned the Probate Court for
 appointment as his mother’s guardian and conservator because she was
 incapacitated (he claimed, as a result of macular degeneration, but he
 verified that she lacked capacity to care for herself or to obtain, administer
 or dispose of property and income).” Disciplinary Counsel’s Brief before
 the Court of Appeals dated January 18, 2018 at 18-19. [There is no
 evidence in the record that I “cooperated” with Stephen Ackerman, Jr. in
 “contacting the D.C. Agency on Aging or “petitioning” the Probate Court].

 k.      “The record evidence does not support the Board’s finding that the
 Szymkowiczes ended their representation of Ms. Ackerman on March 7,
 2017 – the day JTSzymkowicz and Silverman filed a praecipe in
 Ackerman II substituting the latter for the former as Ms. Ackerman’s
 counsel in the litigation. Rather, clear record evidence demonstrated that
 the Szymkowiczes continued to act as counsel for Ms. Ackerman in their
 subsequent meetings, and when they prepared legal documents for her to
 sign that they maintained and used.” Disciplinary Counsel’s Brief before
 the Court of Appeals dated January 18, 2018 at 44. [There is no evidence
 in the record that I “prepared legal documents” for Mrs. Ackerman to sign].

 l.     “Silverman and King acted in concert with Stephen Ackerman, Jr.
 and the Szymkowiczes from whom they got their information.” Disciplinary
 Counsel’s Brief before the Court of Appeals dated January 18, 2018 at 47.
 [There is no evidence in the record that I provided “information” to Ms.
 Silverman or Mr. King].

 m.    “That the Szymkowiczes withdrew as counsel in Ackerman II
 because Mr. Szymkowicz was going to be a witness. The assignment
 was actually signed in August of 2007 which was around the time that Mr.
 Szymkowicz or the Szymkowiczes created the document.” Timestamp




                                       15
                                                                                  RX0805
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 154 of 216




      14:32 of the April 11, 2018 oral argument in the Court of Appeals. [There
      is no evidence in the record that I “created” this assignment].

      n.     “I think there’s more than clear and convincing evidence in the
      record, particularly from the perspective of Ms. Ackerman, who, while the
      Szymkowiczes may - who withdrew as counsel in the Ackerman II case,
      continued to be involved in every legal matter that she – going forward. It
      was basically a seamless, I guess, representation as far as Ms. Ackerman
      was concerned.” Timestamp 25:38 of the April 11, 2018 oral argument in
      the Court of Appeals. [There is no evidence in the record that I was
      “involved” in Stephen Ackerman, Jr.’s Petition for Guardianship of Mrs.
      Ackerman, Probate Intervention Case Number 407-07. Stephen
      Ackerman, Jr. originally filed this Petition pro se, but later retained Claude
      Roxborough, Esquire as his counsel in this proceeding].

      o.       “The power of attorney. Her daughter had been taking care of all of
      her needs, all of her financial obligations since her stroke in the late
      nineties. This was going to change things dramatically. And, again, no
      disclosure, no explanation about the risk, the alternatives, so it didn’t give
      Ms. Ackerman the information that she needed, not only with respect to
      the litigation, but with respect to the other, I guess, transactions, or
      documents that the Szymkowiczes had Ms. Ackerman sign.” Timestamp
      31:34 of the April 11, 2018 oral argument in the Court of Appeals. [There
      is no evidence in the record that I “had Mrs. Ackerman sign” anything].

      The result of Ms. Porter’s false and misleading statements to the Board on
Professional Responsibility and the Court of Appeals is that I was “kept in the case” for
six more years after the Hearing Committee found that I “reasonably rel[ied] on JTS’s
determination of Mrs. Ackerman’s capacity and her waiver of any conflict.” Hearing
Committee’s Findings of Fact and Proposed Conclusions of Law at 101.

      C.    The Investigation into Ms. Porter’s Conduct should look into whether
      Ms. Porter used her Former Colleague, Professor Michael Frisch, and his
      “Legal Profession Blog” to Tarnish my Law Firm in the Legal Community
      and Improperly Influence the Board on Professional Responsibility and
      Court of Appeals (and its Law Clerks) to Side with Disciplinary Counsel
      against my Law Firm.4

      The investigation into Ms. Porter’s conduct should look into whether Ms. Porter
used her former colleague at the Office of Disciplinary Counsel and current colleague at
Georgetown University Law Center, Professor Michael Frisch, to tarnish my law firm’s


4    Printouts of Professor Frisch’s blog posts related to this case are attached in the
Appendix attached to this letter.


                                            16
                                                                                       RX0806
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 155 of 216




reputation in the legal community and improperly influence the Board on Professional
Responsibility and Court of Appeals (and its law clerks) to side with Disciplinary
Counsel against my law firm. Professor Frisch publishes an influential “Legal
Profession Blog,” found at https://lawprofessorstypepad.com/legal_profession.
Professor Frisch and Ms. Porter are both adjunct professors of law at the Georgetown
University Law Center who teach courses in professional responsibility.
https:www.law.georgetown.edu/faculty/michael-s-
Frisch/ and https:www.law.georgetown.edu/faculty/julia-l-porter/.

       I do not recall that Professor Frisch attended any of the proceedings before the
Hearing Committee in my case; accordingly, he would not have had the personal
knowledge sufficient to provide any “color” to the reporting on my case that he provided
on his blog. The statements he published in his blog about my case provided a
“slanted” view against my firm and in favor of Mrs. Abbott and Ms. Porter, and it would
have been virtually impossible for him to have come to the conclusions that he made
based on a reading of the Hearing Committee’s Findings of Fact and Conclusions of
Law alone.

       In an article published on Professor Frisch’s blog on August 17, 2018 entitled
“D.C. Disciplinary Counsel has New Leadership,” Professor Frisch stated:

      The District of Columbia Office of Disciplinary Counsel has its top
      positions in place with the elevation of Julia Porter to Deputy Disciplinary
      Counsel. With Phil Fox and Ms. Porter at the helm, the office is blessed
      with effective leadership for the first time in decades. Thus one will likely
      see fewer of the cases that take eight or more years to investigate and a
      decade or more to go from soup to nuts. . . . Disclosure: Deputy Porter
      and I were colleagues at Bar Counsel for a decade, regularly co-
      counseled cases and have co-taught ethics courses at Georgetown Law
      for many years. I am biased in her favor. [emphasis added].

       An investigation into Ms. Porter’s conduct in my case might also consider looking
into whether Ms. Porter was connected to an article published in the Summer 2014
issue of the Georgetown Journal of Legal Ethics entitled “Clients with Diminished
Capacity Seek Attorneys with Augmented Integrity” by Georgetown Law student Liza
Magley. 27 Geo. J. Legal Ethics 705.

      1.     Professor Frisch’s October 22, 2012 Blog Post.

        The first article that Professor Frisch wrote about my case is “The Worst Hearing
Committee Report in D.C. History,” published on his blog on October 22, 2012. This
article states:




                                            17
                                                                                      RX0807
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 156 of 216




 I have been carefully reviewing a District of Columbia hearing committee
 report issued recently that exonerates four attorneys on charges of
 conflicts of interest and dishonesty in a case involving the alleged abuse
 and manipulation of an elderly woman "client."

 The evidence in the case supports a conclusion that the attorneys, in the
 course of representing the woman's son, purported to represent her as
 well and caused her to execute a series of documents giving control or
 complete ownership of her property to him. The result was the significant
 depletion of the woman's financial resources (and she paid for the ensuing
 litigation brought in her name), the withdrawal of two of the attorneys after
 a judge had raised the conflict issue and a court determination by one of
 the most respected jurists in the District of Columbia that the woman had
 not been competent to sign the documents that the attorneys had drafted
 for the benefit of the son.

 After they withdrew, the two attorneys continued to stage-manage the dual
 representation by hiring and paying successor counsel (with the woman's
 money) and drafting legal documents for the woman's signature.

 The hearing committee, throughout its report, repeatedly states that there
 was "no evidence" of any ethical violations. In fact, there was the
 testimony of twelve witnesses called by Bar Counsel and the orders of
 Superior Court judges that provided compelling evidence of the charged
 misconduct. The hearing committee simply chose to ignore it.

 In particular, the hearing committee viciously attacks the complainant (the
 woman's loving daughter) as biased and incredible.

 The reason?

 She was angry and upset with the attorneys and was not a lawyer or legal
 ethics expert herself. Thus, her entire testimony was ignored due to so-
 called "bias."
 In my opinion, she had every right to be furious with the attorneys who had
 manipulated and endangered her mother and, based on this execrable
 report, has every right to regard the self-regulated legal profession as a
 fraud on the public.

 As to the conflict, the hearing committee reasoned that the woman loved
 her son and wished for "peace in the family." Thus, there was no need to
 explore the significant conflicts in the dual representations or deal with the
 overwhelming evidence of her incompetence and inability to consent to
 the conflict when she "retained" them.



                                       18
                                                                                  RX0808
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 157 of 216




 In sum, the report reflects the most superficial reasoning and failure to
 comprehend fundamental principles of legal ethics that I've seen in nearly
 30 years of reading these reports.

 When I read the report, I wondered about the background of the
 committee chair and surprise, surprise: He's an elder care lawyer. He
 signed (and presumably authored) an opinion that makes it nearly
 impossible to prosecute lawyer elder abuse. A classic "fox guards
 henhouse" approach to bar discipline.

 And then, this from the committee chair's law partner hits my in box:

        My partner, John Quinn, chaired a Board on Professional
        Responsibility panel which decided the attached case
        against Bar Counsel and in favor of the lawyers involved.
        The case spanned several years and the opinion is 219
        pages. It is the only case known to the Hearing Committee
        that squarely deals with the difference between legal
        competency and legal capacity. I recommend reading it in
        that it involved charges of Bar Counsel of conflicts of
        interest, dishonesty, fraud and other ethical violations
        against several attorneys alleging that they represented a
        client who Bar Counsel alleged was "incompetent…suffered
        from cognitive impairment…and memory problems." The
        report cites the relevant cases and other authorities that are
        pertinent and useful to practitioners.

 I find this shocking, but at least it makes the agenda of this report crystal
 clear: protect the profession, trash the victim of misconduct (and
 discourage other victims from coming forward), make future Bar Counsel
 prosecutions virtually impossible and use the whole thing as a marketing
 tool.

 It also is noteworthy that it took the hearing committee over 2 1/2 years to
 produce this whitewash, notwithstanding a rule that requires
 that the report be filed within 120 days of the close of the hearing.

               a.    Ms. Porter referenced, without attribution, Professor
               Frisch’s allegation that the law partner of the Hearing
               Committee’s chairman, John Quinn, wrote the email that
               Professor Frisch discussed in his October 22, 2012 blog post.




                                       19
                                                                                 RX0809
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 158 of 216




       Ms. Porter referenced, without attribution, Professor Frisch’s allegation that the
law partner of the Hearing Committee’s chairman, John Quinn, wrote the email that
Professor Frisch discussed in his October 22, 2012 blog post when she stated on page
17 of Disciplinary Counsel’s Brief before the Court of Appeals dated January 18, 2018,
“The Hearing Committee touted the visibility of this case, to the rest of the bar.”

      2.     Professor Frisch’s December 24, 2012 Blog Post.

       Professor Frisch’s contact with Ms. Porter becomes more likely than not when
reading his blog post entitled, “Worst to First” published on December 24, 2012, which
stated

      Readers of this blog may recall that I recently severely criticized a District
      of Columbia hearing committee for absolving four attorneys on charges of
      elder abuse by failing to deal with the evidence and attacking the
      complainant and Bar Counsel rather than resolving the case.

      With typical understatement, I called the report the worst in D.C. bar
      history.

      Bar Counsel has appealed the case to the Board on Professional
      Responsibility. Hopefully, justice will eventually prevail.

                    a.    Notices of Appeal and Briefs filed before the Board on
                    Professional Responsibility are not found on the internet and
                    are only available by viewing the Board’s files in person or by
                    receiving them from someone intimately involved in the case –
                    such as Ms. Porter.

       The reason that it is more likely than not that Professor Frisch and Ms. Porter
were in contact about my case is the fact that Notices of Appeal and Briefs filed before
the Board on Professional Responsibility are not found on the internet and are only
available by viewing the Board’s files in person or by receiving them from someone
intimately involved in the case – such as Ms. Porter.

      3.     Professor Frisch’s July 28, 2014 Blog Post.

      Professor Frisch published another blog on Monday July 28, 2014 (just three
days after the Board on Professional Responsibility posted its order dismissing all
charges against my firm on Friday July 25, 2014). This blog post was entitled “Worst
Report Affirmed,” and stated, in relevant part:

      In October 2012, I posted a comment about a report of a District of
      Columbia hearing committee that absolved four lawyers who I believe



                                            20
                                                                                       RX0810
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 159 of 216




      were proven to have engaged in serious misconduct involving the abuse
      of an elderly woman suffering from dementia.

      The post was titled The Worst Hearing Committee Report in D.C. Bar
      History.

      ...

      Well, two years have passed and the Board on Professional Responsibility
      affirmed the findings last week.

      The majority opinion calls the case one that is resolved by the hearing
      committee's "credibility" determinations, thereby absolving themselves of
      the work of actually studying the record and evaluating the wealth of
      evidence that the hearing committee simply ignored in aid of its steadfast
      desire to find no misconduct.

      ...

      In other words, it's fine to ignore the findings of judges and the
      observations of a dozen witnesses if you accept the self-serving
      statements of the attorneys that they did not know that their so-called
      "client" was incapable of decision-making.

      ...

      [T]his is a "sad case," but not for the reasons set forth. The case sadly
      reflects the inability of the BPR to deal meaningfully with a case in which
      the hearing committee entirely failed to do its job.

      4.     Professor Frisch’s September 17, 2015 Blog Post.

     After the Court of Appeals remanded the case to the Board on Professional
Responsibility on September 17, 2015, Professor Frisch published a blog post that
same day that stated, in relevant part:

      The District of Columbia Court of Appeals has remanded the case
      involving The Worst Hearing Committee
      Report in D.C. Bar history.

      The court sustained the Board of Professional Responsibility's rejection of
      dishonesty charges and remanded for further consideration of conflict of
      interest charges.




                                           21
                                                                                    RX0811
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 160 of 216




      There are several aspects of this action that I find unfortunate in a case
      that was so poisoned by counterfactual fact findings.

      ...

      My review of the record inescapably leads to a contrary conclusion to the
      findings of a[n] obviously rogue hearing committee.

      Second, the court should never remand matters to the BPR when it clearly
      is on record that it believes no misconduct occurred.

      Well, as a judge of the court once said, I have a vote and you (loyal
      blogger) do not.

      ...

      I view this result as somewhat better than a Get Out of Jail Free Card but
      have little hope that the board will treat the matter with the seriousness it
      richly deserves.

      5.     Professor Frisch’s May 22, 2017 Blog Post.

       Professor Frisch published another blog post on May 22, 2017 entitled “The Most
Blatant Regulatory Failure in D.C. Bar History Nears A Conclusion.” This blog post
stated, in relevant part:

      The seemingly endless saga caused by The Worst Hearing Committee
      Report in D.C. Bar History continues with a report on remand from the
      District of Columbia Court of Appeals to its Board on Professional
      Responsibility that absolves four attorneys from the most horrific case of
      elder abuse conflicts of interest I have ever seen.

      ...

      In other words, it's fine to ignore the findings of multiple judges and the
      observations of a dozen witnesses if you accept the self-serving
      statements of the attorneys that they did not know that their so-called
      "client" was incapable of decision-making.

      The majority's logic would absolve an attorney of conversion if the lawyer
      denied that the money was gone, even if the bank records proved it.

      A concurring opinion would find that the attorneys were aware that their
      "client" was incapacitated and that her interests conflicted with those of



                                            22
                                                                                      RX0812
     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 161 of 216




       her son. Somehow, and for reasons that escape me, those conclusions
       did not lead to findings of serious ethical violations.

       ...

       Here, in May 2017, the board made true my prediction. Disciplinary
       Counsel can appeal this atrocity to the court, which will face the moral
       dilemma of attempting to honor its fact finding standard of review
       (deferring to a hearing committee that utterly failed to do its job and a
       board unwilling to police it) and the undeniable facts that justify the
       severest discipline. If there ever was a case in D.C. where the disciplinary
       system perpetrated a greater injustice and more fully failed in its stated
       public protection purpose, it has escaped my attention. For those of
       sufficiently strong stomach, the report in In re Szymkowicz, Szymkowicz,
       Silverman & King can be accessed through this link [. . .].

       6.     Professor Frisch’s November 8, 2018 Blog Post.

        Within a few minutes after the Court of Appeals posted its final opinion in my
firm’s case on the Court’s website on November 8, 2018, Professor Frisch published a
blog post that was updated several times over the next few days. The final post was
entitled “District of Columbia Court Absolves Attorneys of Horrific Elder Abuse Conflict.”
This blog post states:

       The District of Columbia Court of Appeals has in a per curiam decision
       affirmed the most pro-attorney, anti-public protection recommendation in
       the history of the D.C. discipline system. As a consequence, attorneys
       who clearly engaged in a gross conflict of interest get off scot-free for
       horrific elder abuse.
       A hollow tsk tsk is all the court can muster

              In sum, although we fully understand Disciplinary Counsel’s
              concerns about the Szymkowiczes’ conduct in this case, we
              accept the Board’s conclusion that the Szymkowiczes were
              not shown by clear and convincing evidence to have violated
              Rule 1.7.

       The court majority's "full understanding" offers faint if no hope to future
       victims. And does nothing to instruct the Bar and public on the ethics of
       elder care abuse. Rather, the court's discussion of burden shifting has no
       practical consequence but to tie the hands of Disciplinary Counsel in
       proving conflicts. There is no case in the history of the D.C. disciplinary
       where a hearing committee, the board and the court so studiously ignored
       the proven facts to achieve the desired result.



                                            23
                                                                                      RX0813
         Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 162 of 216




          ...

          The injustice perpetrated in these disgraceful proceedings was a direct
          result of the court and board's unwarranted deference to the agenda of the
          hearing committee chair . . .

          ...


          During the pendency of these proceedings, I reached out to respected
          members of the probate bar who uniformly expressed horror at what these
          lawyers did but were reluctant to speak out in public. This is - simply put -
          Exhibit One in anyone's indictment of the "self-regulating" District of
          Columbia legal profession.

          A very disappointing day.

V.        CONCLUSION.

          A.     Potential Charges Against Ms. Porter.

   I believe that the facts support charges that Ms. Porter violated several Rules of the
District of Columbia Rules of Professional Conduct, including:

     •    Rule 3.2 (a), entitled “Expediting Litigation,” which states, “In representing a
          client, a lawyer shall not delay a proceeding when the lawyer knows or when it is
          obvious that such action would serve solely to harass or maliciously injure
          another.”5

     •    Rule 3.1, entitled “Meritorious Claims and Contentions,” which states, in relevant
          part, “A lawyer shall not bring or defend a proceeding, or assert or controvert an
          issue therein, unless there is a basis in law and fact for doing so that is not



5       Comment 1 to Rule 3.2 states, “Dilatory practices bring the administration of
justice into disrepute. Delay should not be indulged merely for the convenience of the
advocates, or for the purpose of frustrating an opposing party’s attempt to obtain rightful
redress or repose. It is not a justification that similar conduct is often tolerated by the
bench and bar. The question is whether a competent lawyer acting in good-faith would
regard the course of action as having some substantial purpose other than delay.
Realizing financial or other benefit from otherwise improper delay in litigation is not a
legitimate interest of the client.”



                                               24
                                                                                          RX0814
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 163 of 216




         frivolous, which includes a good-faith argument for the extension, modification, or
         reversal of existing law.”6

    •    Rule 3.3 (a), entitled “Candor to Tribunal,” which states, in relevant part, “A
         lawyer shall not knowingly: (1) Make a false statement of fact or law to a tribunal
         or fail to correct a false statement of material fact or law previously made to the
         tribunal by the lawyer.” . . . (4) Offer evidence that the lawyer knows to be false.”7

    •    Rule 3.4 (e), entitled “Fairness to Opposing Party and Counsel,” which states, in
         relevant part, “A lawyer shall not: . . . (e) In trial, allude to any matter that the
         lawyer does not reasonably believe is relevant or that will not be supported by
         admissible evidence, assert personal knowledge of facts in issue except when
         testifying as a witness, or state a personal opinion as to the justness of a cause,
         the credibility of a witness, the culpability of a civil litigant, or the guilt or
         innocence of an accused.”

    •    Rule 3.5 (a), entitled “Impartiality and Decorum of the Tribunal,” which states, in
         relevant part, “A lawyer shall not: (a) Seek to influence a judge, juror, prospective
         juror, or other official by means prohibited by law.”

    •    Rule 3.7 (a), entitled “Lawyer as Witness,” which states “A lawyer shall not act as
         advocate at a trial in which the lawyer is likely to be a necessary witness except
         where: (1) The testimony relates to an uncontested issue; (2) The testimony



6      Comment 1 to Rule 3.1 states, in relevant part, “The advocate has a duty to use
legal procedure for the fullest benefit of the client’s cause, but also a duty not to abuse
legal procedure.” Comment 2 to Rule 3.1 states, in relevant part, that lawyers “are
required to inform themselves about the facts of their clients’ cases and the applicable
law and determine that they can make good faith arguments in support of their clients’
positions.”

7       Comment 2 to Rule 3.3 states, in relevant part, “An assertion purported to be
made by the lawyer, as in an affidavit by the lawyer or in a statement in open court, may
properly be made only when the lawyer knows the assertion is true or believes it to be
true on the basis of a reasonably diligent inquiry. There may be circumstances where
failure to make a disclosure is the equivalent of an affirmative misrepresentation. If the
lawyer comes to know that a statement of material fact or law that the lawyer previously
made to a tribunal is false, the lawyer has a duty to correct the statement.” Comment 3
to Rule 3.3 states, in relevant part, “Legal argument based on a knowingly false
representation of law constitutes dishonesty toward the tribunal. A lawyer is not
required to make a disinterested exposition of the law, but must recognize the existence
of pertinent legal authorities. . . . The underlying concept is that legal argument is a
discussion seeking to determine the legal premises properly applicable to the case.”


                                               25
                                                                                         RX0815
        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 164 of 216




         relates to the nature and value of legal services rendered in the case; or (3)
         Disqualification of the lawyer would work substantial hardship on the client.”

    •    Rule 3.8, entitled “Special Responsibilities of a Prosecutor,” which states, in
         relevant part, “The prosecutor in a criminal case shall not: . . . (b) File in court or
         maintain a charge that the prosecutor knows is not supported by probable cause;
         (c) Prosecute to trial a charge that the prosecutor knows is not supported by
         evidence sufficient to establish a prima facie showing of guilt; (d) Intentionally
         avoid pursuit of evidence or information because it may damage the
         prosecution’s case or aid the defense; (e) Intentionally fail to disclose to the
         defense, upon request and at a time when use by the defense is reasonably
         feasible, any evidence or information that the prosecutor knows or reasonably
         should know tends to negate the guilt of the accused or to mitigate the offense,
         or in connection with sentencing, intentionally fail to disclose to the defense upon
         request any unprivileged mitigating information known to the prosecutor and not
         reasonably available to the defense, except when the prosecutor is relieved of
         this responsibility by a protective order of the tribunal; [and] (f) Except for
         statements which are necessary to inform the public of the nature and extent of
         the prosecutor’s action and which serve a legitimate law enforcement purpose,
         make extrajudicial comments which serve to heighten condemnation of the
         accused.”8

    •    Rule 8.4, entitled “Misconduct,” which states, in relevant part, “It is professional
         misconduct for a lawyer to: . . . (c) Engage in conduct involving dishonesty, fraud,
         deceit, or misrepresentation; [and] (d) Engage in conduct that seriously interferes
         with the administration of justice.”

         B.     Information to Seek in an Investigation of Ms. Porter.

   I believe that the following information may be relevant in determining whether Ms.
Porter violated any Rules of the District of Columbia Rules of Professional Conduct
during her prosecution of my case:

    •    Information concerning the November 2005 meeting between Mrs. Ackerman, on
         the one hand, and Ms. Porter and her investigator, on the other hand.

    •    All communications between the Office of Disciplinary Counsel and Mary
         Frances Abbott



8     Comment 1 to Rule 3.8 states, in relevant part, “A prosecutor has the
responsibility of a minister of justice and not simply that of an advocate. This
responsibility carries with it specific obligations to see that the defendant is accorded
procedural justice and that guilt is decided upon the basis of sufficient evidence.”


                                               26
                                                                                          RX0816
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 165 of 216




                                                                RX0817
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 166 of 216




                         APPENDIX

      PROFESSOR FRISCH’S BLOG POSTS




                                                                RX0818
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 167 of 216




          Professor Frisch’s Blog Post
      “The Worst Hearing Committee Report
              in D.C. Bar History”
                October 22, 2012




                                                                RX0819
                    Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 168 of 216


Legal Profession Blog
Monday, October 22, 2012

The Worst Hearing Committee Report In D.C. Bar History
By Legal Profession Prof

I have been carefully reviewing a District of Columbia hearing committee report issued recently that exonerates four attorneys on charges
of conflicts of interest and dishonesty in a case involving the alleged abuse and manipulation of an elderly woman "client."

The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son, purported to represent
her as well and caused her to execute a series of documents giving control or complete ownership of her property to him. The result was
the significant depletion of the woman's financial resources (and she paid for the ensuing litigation brought in her name), the withdrawal
of two of the attorneys after a judge had raised the conflict issue and a court determination by one of the most respected jurists in the
District of Columbia that the woman had not been competent to sign the documents that the attorneys had drafted for the benefit of the
son.

After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying successor counsel (with
the woman's money) and drafting legal documents for the woman's signature.

The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations. In fact, there was
the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges that provided compelling evidence of
the charged misconduct. The hearing committee simply chose to ignore it.

In particular, the hearing committee viciously attacks the complainant (the woman's loving daughter) as biased and incredible.

The reason?

She was angry and upset with the attorneys and was not a lawyer or legal ethics expert herself. Thus, her entire testimony was ignored
due to so-called "bias."

In my opinion, she had every right to be furious with the attorneys who had manipulated and endangered her mother and, based on this
execrable report, has every right to regard the self-regulated legal profession as a fraud on the public.

As to the conflict, the hearing committee reasoned that the woman loved her son and wished for "peace in the family." Thus, there was
no need to explore the significant conflicts in the dual representations or deal with the overwhelming evidence of her incompetence and
inability to consent to the conflict when she "retained" them.

In sum, the report reflects the most superficial reasoning and failure to comprehend fundamental principles of legal ethics that I've seen in
nearly 30 years of reading these reports.

When I read the report, I wondered about the background of the committee chair and surprise, surprise: He's an elder care lawyer. He
signed (and presumably authored) an opinion that makes it nearly impossible to prosecute lawyer elder abuse. A classic "fox guards
henhouse" approach to bar discipline.

And then, this from the committee chair's law partner hits my in box:

    My partner, John Quinn, chaired a Board on Professional Responsibility panel which decided the attached case against Bar Counsel
    and in favor of the lawyers involved.The case spanned several years and the opinion is 219 pages. It is the only case known to the
    Hearing Committee that squarely deals with the diﬀerence between legal compentency and legal capacity. I recommend reading it in
    that it involved charges of Bar Counsel of conflicts of interest, dishonesty, fraud and other ethical violations against several attorneys
    alleging that they represented a client who Bar Counsel alleged was "incompetent…suﬀered from cognitive impairment..and memory
    problems." The report cites the relevant cases and other authorities that are pertinent and useful to practitioners.

    https://www.dropbox.com/s/iyu7z002yfm1q5r/Ackerman__Hearing_Committee's_Final_Decision_Order_dated_September_28_2012.pdf

I find this shocking, but at least it makes the agenda of this report crystal clear: protect the profession, trash the victim of misconduct
(and discourage other victims from coming forward), make future Bar Counsel prosecutions virtually impossible and use the whole thing
as a marketing tool.

 It also is noteworthy that it took the hearing committee over 2 1/2 years to produce this whitewash, notwithstanding a rule that requires
                                                                                                                               RX0820
that the report be filed within 120 days of the close of the hearing.
                     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 169 of 216
The title to this post reflects my opinion. It calls to mind one of my favorite Seinfeld lines from Elaine to Jerry: "Just when I think you are
the shallowest man I've ever met, you manage to drain a little more out of the pool."

Just when I think these reports can't possibly get any worse, one like this one shows up. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2012/10/the-worst-hearing-committee-report-in-dc-bar-history.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.




                                                                                                                                    RX0821
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 170 of 216




            Professor Frisch’s Blog Post
                  “Worst to First”
                 December 24, 2012




                                                                RX0822
                        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 171 of 216
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM




                                 Legal Profession Blog
                                        A Member of the Law Professor Blogs Network


 Blog Editors                                 « The Trouble With Tribble | Main | No Higher
 S. Alan Childress                            Power »
 Conrad Meyer III Professor of Law
 Tulane Univ. Law School
                                              December 24, 2012
 • achildr[at]tulane.edu
 • Website
                                              Worst To First
                                              Readers of this blog may recall that I recently severely
 Michael S. Frisch                            criticized a District of Columbia hearing committee for
 Ethics Counsel
                                              absolving four attorneys on charges of elder abuse by
 Georgetown Law Center
                                              failing to deal with the evidence and attacking the
 •frischm[at]law.georgetown.edu
                                              complainant and Bar Counsel rather than resolving
 • Profile
                                              the case.

 Jeffrey M. Lipshaw                           With typical understatement, I called the report the
 Associate Professor of Law                   worst in D.C. bar history.
 Suffolk Law School
 • jlipshaw[at]suffolk.edu                    Bar Counsel has appealed the case to the Board on
 • Profile                                    Professional Responsibility. Hopefully, justice will
 • SSRN Author Page                           eventually prevail.

                                              Well, I have just read another hearing committee
 Contributing Editor
                                              report that is the exact opposite -- a thoroughly                 Archives
 Nancy B. Rapoport                            professional, 201 page analysis of the charges in two
 Gordon Silver Professor of Law                                                                                 Recent Posts
                                              matters with a well-reasoned and appropriate
 William S. Boyd School of Law, UNLV          recommendation of disbarment.                                     From Insider Trader To Inside Prison
 • nancy.rapoport[at]unlv.edu
 • Profile                                    The main charges involve the attorney's                           Bill Henderson is the 2d Most
 • SSRN Author Page                           representation of a plaintiff in a sex harassment case.           Influential Person in Legal Education -
                                                                                                                National Jurist Magazine
 News Readers & Feeds                         When the client became concerned about the
                                              attorney's behavior (in particular, his disrespect for a          South Of The Border
    FeedBurner Subscription Service           Superior Court judge), she discharged him.
                                                                                                                Stand By Me
                                              He retaliated with a campaign to destroy her with
                                                                                                                Letters from Jail
                                              court process that must be read to be believed. He
  Enter your Email
                                              instituted frivolous litigation, breached confidentiality,        The Wrong Way
                                              made false statements and created false evidence. As
     Subscribe me!                            the client testified, the attorney 's conduct turned her          An Unscheduled Landing Leads To A
                                              life upside down.                                                 Legal Malpractice Claim
  Powered by FeedBlitz
  View Recent Posts from Network              The hearing committee's report may be found at this               Attorney Not Crucified For
  Blog Feeds                                  link by inserting the attorney's name --Ellis S. Frison.          Unprofessional Remark

                                                                                                                Illinois Battle Over Breach of
                                              Comment from Stephen Williams:
 Search This Blog                                                                                               Fiduciary Duty Charges

                            Search                  The Court of Appeals is exclusively charged with
                                                                                                                An Inappropriate Colloquy Gets A
                                                    regulating the practice of law in the District of
                                                                                                                Judge Admonished


http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 1 of 4

                                                                                                                                    RX0823
                        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 172 of 216
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM



 Resources                                          Columbia. Short of Congress removing this                   Topical Archive
                                                    authority from the Court, the Court is the only
 About Legal Profession                             entity that is able to fix this problem. And yet,           Abstracts Highlights - Academic
 Blog                                               you repeatedly refuse to lay these shortcomings             Articles on the Legal Profession
 • Comments & Content to:
                                                    at the feet of the Court which is where it really
 jlipshaw[at]suffolk.edu                                                                                        Associates
                                                    belongs.
                                                                                                                Bar Discipline & Process
 Find Legal Profession Profs                        Stephen
 • Google Scholar                                                                                               Billable Hours
 • Law Schools                                UPDATE: I respectfully disagree with the above
 • SSRN                                       comment. My article No Stone Left Unturned is                     Blogging
                                              premised on the proposition that the D.C. Court of
                                                                                                                Books
 Ethics                                       appeals made a fundamental error in creating and
 • ABA Center for Professional                deferring to a board dominated by volunteer lawyers.              Childress
 Responsibility
                                              When the court issues an opinion that I disagree with,            CLE
 • ABA Ethics Search
                                              I say so --here's an example. (Mike Frisch)
 • ABA Links to State Ethics and                                                                                Clients
 Professional Responsibility Sites            December 24, 2012 in Bar Discipline & Process | Permalink
 • ABA Model Rules of Professional                                                                              Comparative Professions
 Conduct
                                                                                                                Conferences & Symposia
 • American Legal Ethics Library,             TrackBack
 Cornell Law School                                                                                             Current Affairs
 • Louis Stein Center for Law and             TrackBack URL for this entry:
 Ethics (Fordham Law School)                                                                        Economics
                                              http://www.typepad.com/services/trackback/6a00d8341bfae553ef017d3f233483970c
 • Miller-Becker Center for Professional                                                                        Ethics
 Responsibility (Akron Law)                   Listed below are links to weblogs that reference
 • SSRN: Legal Ethics and Professional        Worst To First:                                                   Film
 Responsibility
 • The Georgetown Journal of Legal            Comments                                                          Food and Drink

 Ethics                                                                                                         Frisch
                                              Post a comment
 Bar Admission and                                                                                              Games
 Discipline                                   Verify your Comment                                               General Counsel
 • NOBC, National Organization of Bar
 Counsel                                      Previewing your Comment                                           Guest Bloggers from the Academy
 • APRL, The Association of
                                              Posted by: |                                                      Highlights from bepress and Law &
 Professional Responsibility Lawyers
 • National Conference of Bar                                                                                   Society Review
                                              This is only a preview. Your comment has not yet
 Examiners                                    been posted.                                                      Hiring
 • Halt
                                                 Post        Edit                                               Hot Topics
 Firm Management                              Your comment could not be posted. Error type:
                                                                                                                In-House
 • Centre for Professional Service Firm       Your comment has been saved. Comments are
 Management, Univ. of Alberta                 moderated and will not appear until approved by the               Interviewing
 • Clifford Chance Centre for the             author. Post another comment
 Management of Professional Service                                                                             Judicial Ethics and the Courts
 Firms, Univ.of Oxford                        The letters and numbers you entered did not match
                                              the image. Please try again.                                      Law & Business

 The Profession                                                                                                 Law & Society
                                              As a final step before posting your comment, enter the
 • Harvard Law School Program on the
                                              letters and numbers you see in the image below. This              Law Firms
 Legal Profession
                                              prevents automated programs from posting
 • Law.com                                                                                                      Lawyers & Popular Culture
                                              comments.
 • Mondaq
                                                                                                                Lipshaw

http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 2 of 4

                                                                                                                                    RX0824
                        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 173 of 216
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM


 • National Law Journal                       Having trouble reading this image? View an
                                                                                                                Monday Calendar of Programs and
 • SSRN: Law & Society: The Legal             alternate.
                                                                                                                Events
 Profession
                                                 Continue                                                       Partners
 Other Blogs
 • LawBizBlog                                                                                 Remember          Privilege
                                              Name:
 • Legal Ethics Forum                                                                      personal info?
                                                                                                                Pro Bono
 • My Shingle
 • Robert Ambrogi’s LawSites                                                                                    Professional Responsibility
                                              Email Address:
 Free Legal Web Sites                                                                                           Rapoport
 • Findlaw
                                                                                                                Religion
 • JURIST                                     URL:
                                                                                                                Science
 Recent Comments
                                                                                                                Straddling the Fence
 Ashley Casas on Stand By Me                  Comments:
                                                                                                                Teaching & Curriculum
 Stephen Williams on Illinois Battle
                                                                                                                Television
 Over Breach of Fiduciary Duty
 Charges                                                                                                        The Practice

 Stephen Williams on The Worst                                                                                  Travel
 Hearing Committee Report In D.C.
 Bar History                                                                                                    Web/Tech

 Lavelle Coleman on Buying Into                                                                                 Weblogs
 License Revocation                                                Preview        Post                          Weekly Top Ten: SSRN Legal Ethics
 Stephen Williams on With God As My                                                                             & Professional Responsibility
 Witness
                                                                                                                The Archives
 Steve on Till Death Do Us Disinherit

 Robert Gould on Loyalty Trumps                                                                                 Weekly Archives
 Mobility In New Mexico Decision
                                                                                                                December 30, 2012 - January 5, 2013
 Rick Underwood on What I Did For
 Love                                                                                                           December 23, 2012 - December 29,
                                                                                                                2012
 Rick Underwood on What I Did For
 Love                                                                                                           December 16, 2012 - December 22,
                                                                                                                2012
 Peter Gulia on What I Did For Love
                                                                                                                December 9, 2012 - December 15,
                                                                                                                2012
 Blog Traffic
                                                                                                                December 2, 2012 - December 8,
                                                                                                                2012

                                                                                                                November 25, 2012 - December 1,
        Since September 18, 2006
                                                                                                                2012

 Blogware                                                                                                       November 18, 2012 - November 24,
 Powered by TypePad                                                                                             2012

                                                                                                                November 11, 2012 - November 17,
 Notices                                                                                                        2012



http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 3 of 4

                                                                                                                                    RX0825
                        Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 174 of 216
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM


 © Copyright All Rights Reserved                                                                                November 4, 2012 - November 10,
 Contact post author for permissions                                                                            2012

                                                                                                                October 28, 2012 - November 3, 2012



                                                                                                                More...




http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 4 of 4

                                                                                                                                    RX0826
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 175 of 216




            Professor Frisch’s Blog Post
              “Worst Report Affirmed”
                   July 28, 2014




                                                                RX0827
                           Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 176 of 216
Legal Profession Blog                                                                                                                7/29/14, 11:23 AM




Legal Profession Blog


A Member of the Law Professor Blogs Network
Sponsored by Wolters Kluwer

Monday, July 28, 2014

Worst Report Aﬃrmed
By Legal Profession Prof

In October 2012, I posted a comment about a report of a District of Columbia hearing committee that absolved four
lawyers who I believe were proven to have engaged in serious misconduct involving the abuse of an elderly woman
suﬀering from dementia.

The post was titled The Worst Hearing Committee Report in D.C. Bar History.

My take

     The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son,
     purported to represent her as well and caused her to execute a series of documents giving control or complete
     ownership of her property to him. The result was the significant depletion of the woman's financial resources (and she
     paid for the ensuing litigation brought in her name), the withdrawal of two of the attorneys after a judge had raised the
     conflict issue and a court determination by one of the most respected jurists in the District of Columbia that the
     woman had not been competent to sign the documents that the attorneys had drafted for the benefit of the son.

     After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying
     successor counsel (with the woman's money) and drafting legal documents for the woman's signature.

     The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations.
     In fact, there was the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges
     that provided compelling evidence of the charged misconduct. The hearing committee simply chose to ignore it.

Well, two years have passed and the Board on Professional Responsibility aﬃrmed the findings last week.

The majority opinion calls the case one that is resolved by the hearing committee's "credibility" determinations, thereby
absolving themselves of the work of actually studying the record and evaluating the wealth of evidence that the hearing
committee simply ignored in aid of its steadfast desire to find no misconduct.

From the BPR majority opinion

     We adopt the Hearing Committee’s findings of fact because we agree that they are supported by substantial evidence.
     Despite the quantity of evidence urged by Bar Counsel, when we account for the Hearing Committee’s qualitative
     credibility determinations, we agree that Bar Counsel has not clearly and convincingly proved the charges against
     Respondents. The facts argued by Bar Counsel certainly do not “produce … a firm belief or conviction” that the
     Hearing Committee got it wrong.

In other words, it's fine to ignore the findings of judges and the observations of a dozen witnessess if you accept the self-
serving statements of the attorneys that they did not know that their so-called "client" was incapable of decision-making.

The concurring opinion would find that the attorneys were aware that their "client" was incapacitated and that her interests
conflicted with those of her son. Somehow, those conclusions did not lead to findings of serious ethical violations.

The concurrence concludes

     This is a sad case. It involves an unnecessary and bitter dispute between a brother and sister, neither of whom
     distinguished him or herself, over the financial aﬀairs of their mother. Mrs. Ackerman was visually impaired, suﬀered
     from dementia, and was distressed by the dispute between her children. The dispute resulted in extensive litigation
     that was funded by the trust established to provide for Mrs. Ackerman in her later years. The costs of that litigation
     contributed to the depletion of the trust assets such that questions were raised as to the suﬃciency of the trust to
     support Mrs. Ackerman.

     It is also a diﬃcult case. Attorneys retained to handle matters in situations such as this face diﬃcult decisions
     concerning the capacity of elderly clients to make informed and educated decisions. As noted, the Rules of
     Professional Conduct provide little guidance for when a lawyer must decline the representation, or withdraw from the
     representation of a client, who is suﬀering from dementia and other disabilities that impair her ability to function. That
     is particularly true in situations such as this where the client retains social graces, has an outward appearance of
     understanding, at some level, of what is happening, and where, as here, the client is relatively clear as to her wishes,
     even if she does not fully appreciate the consequences of her actions.

I agree that this is a "sad case," but not for the reasons set forth. The case sadly reflects the inability of the BPR to deal
meaningfully with a case in which the hearing committee entirely failed to do its job.




http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-a!rmed.html#comments                                                 Page 1 of 2

                                                                                                                                  RX0828
                          Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 177 of 216
Legal Profession Blog                                                                                                             7/29/14, 11:23 AM


The disingenuous suggestion of the concurrence that the lawyers acted in a good-faith belief as to the mother's
competence is belied by an overwhelming amount of record evidence.

And the false equivalence between brother and sister --the brother who tried (with the help of four lawyers) to loot his
mother's estate and the sister who tried to protect her -- is deeply oﬀensive to anyone who bothered to study the record of
this sorry aﬀair.

It's as if the BPR would find that the person who defends frivolous litigation is as blameworthy as the person who initiates
it.

I expect Bar Counsel to appeal these dismissals to the Court of Appeals.

Regardless of the eventual outcome (and I have no optimism at this point) , the story of this case is Exhibit One to prove
the failure of the volunteer disciplinary system in the District of Columbia.

In particular, this outcome serves as a warning to victims --don't bother to bring your concerns to the D.C.Bar, as you will
only get attacked for your trouble.

To be fair, the hearing committee's gross and inexcusable failure to deal with the evidence put the BPR in a diﬃcult
position. One approach would have been to apply due diligence to study and learn the record; the other is the approach
taken here --blow the whole thing oﬀ as a credibility contest and simply fail to deal with the evidence in a meaningful way.

These so-called guardians of the public trust should be thoroughly ashamed of themselves. In a just world, what happened
to Fran Abbott (the complaining daughter) would happen to them.

The BPR report can be found at this link under the names Szykmowicz, Szymkowicz, Silverman and King. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-aﬃrmed.html

© Copyright 2004-2013 by Law Professor Blogs, LLC. All rights reserved.




http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-a!rmed.html#comments                                              Page 2 of 2

                                                                                                                               RX0829
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 178 of 216




            Professor Frisch’s Blog Post
             “Worst Report Remanded”
                September 17, 2015




                                                                RX0830
                Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 179 of 216



Legal Profession Blog
Thursday, September 17, 2015

Worst Report Remanded
By Legal Profession Prof

The District of Columbia Court of Appeals has remanded the case involving The Worst Hearing Committee
Report in D.C. Bar history.

The court sustained the Board of Professional Responsibility's rejection of dishonesty charges and
remanded for further consideration of conflict of interest charges.

There are several aspects of this action that I find unfortunate in a case that was so poisoned by counter-
factual fact findings.

First, the court accepts the hearing committee's findings that the elderly victim of the gross misconduct was
legally competent.

    We take as a given for these purposes the Board’s conclusions that Ms. Ackerman had the legal
    capacity to make the decisions at issue; wanted to transfer her assets to Dr. Ackerman’s control;
    wanted to provide for Dr. Ackerman, even to her financial detriment; did not want the trust to continue;
    did not want Mr. Abbott to continue as trustee; was willing to pursue litigation to achieve these
    objectives; and was aware of the risks and costs of litigation. Nevertheless, there was evidence (largely
    if not entirely undisputed) of numerous other circumstances indicating a risk of conflicting interests
    requiring informed consent to joint representation.

My review of the record inescapably leads to a contrary conclusion to the findings of a obviously rogue
hearing committee.

Second, the court should never remand matters to the BPR when it clearly is on record that it believes no
misconduct occurred.

Well, as a judge of the court once said, I have a vote and you (loyal blogger) do not.

The remand requires an exploration of informed consent

    In the circumstances of this case, we conclude that the Szymkowiczes could not properly represent
    both Ms. Ackerman and Dr. Ackerman without obtaining informed consent to the joint representation.
    Because it concluded that informed consent was not required, the Board did not decide whether
    informed consent was obtained. The Hearing Committee did conclude that Mr. J.T. Szymkowicz
    obtained Ms. Ackerman’s informed consent. Nevertheless, “[r]ather than deciding [that] issue without
    the benefit of the Board’s judgment, we leave [the issue] for the Board to consider on remand . . . .” In re
    Hopkins, 677 A.2d 55, 63 n.17 (D.C. 1996). We do, however, note several issues that may merit the
    Board’s consideration: (1) whether, as Bar Counsel contends, respondents bear the burden of
    establishing that they obtained informed consent or whether instead Bar Counsel bears the burden in
    disciplinary proceedings of establishing the absence of informed consent; (2) whether, as the Hearing
                                                                                                RX0831

    Committee appears to have assumed, the determination whether Ms. Ackerman gave informed consent
                Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 180 of 216
    should be made under the standard applicable to the determination whether a party had capacity to
    engage in a transaction; (3) whether Rule 1.7 (b)(2) is violated whenever the requisite informed consent
    is not in fact obtained, or whether instead it is a defense under the Rule that the attorney reasonably but
    mistakenly believed that informed consent had been obtained; (4) the implications of Rule 1.14,
    which addresses the obligations of a lawyer representing a client with diminished capacity, a topic we
    discuss infra with respect to the conflict-of-interest charges against Ms. Silverman and Mr. King; and (5)
    the date on which the Szymkowiczes ended their representation of Ms. Ackerman.

The court concludes that "Ms. Ackerman’s mental capacity was indisputably diminished to a degree" and
asks that the implications of Rule 1.14 be addressed on remand.

I view this result as somewhat better than a Get Out of Jail Free Card but have little hope that the board will
treat the matter with the seriousness it richly deserves. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2015/09/the-district-of-columbia-court-of-appeals-has-
remanded-the-case-involving-the-worst-hearing-committee-report-in-dc-bar-hist.html

© Copyright 2004-2015 by Law Professor Blogs, LLC. All rights reserved.




                                                                                                   RX0832
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 181 of 216




        Professor Frisch’s Blog Post
“The Most Blatant Regulatory Failure in D.C. Bar
        History Nears a Conclusion”
                 May 22, 2017




                                                                RX0833
                Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 182 of 216



Legal Profession Blog
Monday, May 22, 2017

The Most Blatant Regulatory Failure In D.C. Bar History Nears A
Conclusion
By Legal Profession Prof

The seemingly endless saga caused by The Worst Hearing Committee Report In D.C. Bar History continues
with a report on remand from the District of Columbia Court of Appeals to its Board on Professional
Responsibility that absolves four attorneys from the most horrific case of elder abuse conflicts of interest I
have ever seen.

From my summary of the hearing committee report

     The evidence in the case supports a conclusion that the attorneys, in the course of representing the
     woman's son, purported to represent her as well and caused her to execute a series of documents
     giving control or complete ownership of her property to him. The result was the significant depletion of
     the woman's financial resources (and she paid for the ensuing litigation brought in her name),
     the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court
     determination by one of the most respected jurists in the District of Columbia that the woman had not
     been competent to sign the documents that the attorneys had drafted for the benefit of the son.

     After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and
     paying successor counsel (with the woman's money) and drafting legal documents for the woman's
     signature.

     The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any
     ethical violations. In fact, there was the testimony of twelve witnesses called by Bar Counsel and the
     orders of Superior Court judges that provided compelling evidence of the charged misconduct. The
     hearing committee simply chose to ignore it.

The hearing committee report was filed in October 2012.

Nearly two years later, the board filed its first report as we reported

     From the BPR majority opinion

          We adopt the Hearing Committee’s findings of fact because we agree that they are supported by
          substantial evidence. Despite the quantity of evidence urged by Bar Counsel, when we account for
          the Hearing Committee’s qualitative credibility determinations, we agree that Bar Counsel has not
          clearly and convincingly proved the charges against Respondents. The facts argued by Bar
          Counsel certainly do not “produce … a firm belief or conviction” that the Hearing Committee got it
          wrong.

     In other words, it's fine to ignore the findings of multiple judges and the observations of a dozen
     witnesses if you accept the self-serving statements of the attorneys that they did not know RX0834
                                                                                                    that their so-
     called "client" was incapable of decision-making.
               Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 183 of 216
    The majority's logic would absolve an attorney of conversion if the lawyer denied that the money was
    gone, even if the bank records proved it.

    A concurring opinion would find that the attorneys were aware that their "client" was incapacitated and
    that her interests conflicted with those of her son. Somehow, and for reasons that escape me, those
    conclusions did not lead to findings of serious ethical violations.

We noted the concurring board opinion and expressed some views about it

    The concurrence concludes

         This is a sad case. It involves an unnecessary and bitter dispute between a brother and sister,
         neither of whom distinguished him or herself, over the financial aﬀairs of their mother. Mrs.
         Ackerman was visually impaired, suﬀered from dementia, and was distressed by the dispute
         between her children. The dispute resulted in extensive litigation that was funded by the trust
         established to provide for Mrs. Ackerman in her later years. The costs of that litigation contributed
         to the depletion of the trust assets such that questions were raised as to the suﬃciency of the trust
         to support Mrs. Ackerman.

         It is also a diﬃcult case. Attorneys retained to handle matters in situations such as this face diﬃcult
         decisions concerning the capacity of elderly clients to make informed and educated decisions. As
         noted, the Rules of Professional Conduct provide little guidance for when a lawyer must decline the
         representation, or withdraw from the representation of a client, who is suﬀering from dementia and
         other disabilities that impair her ability to function. That is particularly true in situations such as this
         where the client retains social graces, has an outward appearance of understanding, at some level,
         of what is happening, and where, as here, the client is relatively clear as to her wishes, even if she
         does not fully appreciate the consequences of her actions.

    I agree that this is a "sad case," but not for the reasons set forth. The case sadly reflects the inability of
    the BPR to deal meaningfully with a case in which the hearing committee entirely failed to do its job.

    The disingenuous suggestion of the concurrence that the lawyers acted in a good-faith belief as to the
    mother's competence is belied by an overwhelming amount of record evidence.

    And the false equivalence between brother and sister --the brother who tried (with the help of four
    lawyers) to loot his mother's estate and the sister who tried to protect her -- is deeply oﬀensive to
    anyone who bothered to study the record of this sorry aﬀair.

    It's as if the BPR would find that the person who defends frivolous litigation is as blameworthy as the
    person who initiates it.

    I expect Bar Counsel to appeal these dismissals to the Court of Appeals.

    Regardless of the eventual outcome (and I have no optimism at this point) , the story of this case is
    Exhibit One to prove the failure of the volunteer disciplinary system in the District of Columbia.

    In particular, this outcome serves as a warning to victims --don't bother to bring your concerns to the
    D.C.Bar, as you will only get attacked for your trouble.

    To be fair, the hearing committee's gross and inexcusable failure to deal with the evidence put the BPR
    in a diﬃcult position. One approach would have been to apply due diligence to study and learnRX0835the

    record; the other is the approach taken here --blow the whole thing oﬀ as a credibility contest and
                 Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 184 of 216
     simply fail to deal with the evidence in a meaningful way.

     These so-called guardians of the public trust should be thoroughly ashamed of themselves. In a just
     world, what happened to Fran Abbott (the complaining daughter) would happen to them.

The court remanded the case back to the board in September 2015.

I said at the time

     I view this result as somewhat better than a Get Out of Jail Free Card but have little hope that the board
     will treat the matter with the seriousness it richly deserves.

Here, in May 2017, the board made true my prediction.

Disciplinary Counsel can appeal this atrocity to the court, which will face the moral dilemma of attempting to
honor its fact finding standard of review (deferring to a hearing committee that utterly failed to do its job and
a board unwilling to police it) and the undeniable facts that justify the severest discipline.

If there ever was a case in D.C. where the disciplinary system perpetrated a greater injustice and more fully
failed in its stated public protection purpose, it has escaped my attention.

For those of suﬃciently strong stomach, the report in In re Szymkovicz, Szymkovicz, Silverman & King can
be accessed through this link. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2017/05/the-seemingly-endless-saga-caused-by-the-
worst-hearing-committee-report-in-dc-bar-history.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.




                                                                                                    RX0836
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 185 of 216




          Professor Frisch’s Blog Post
“D.C. Disciplinary Counsel Has New Leadership”
                 August 17, 2018




                                                                RX0837
                Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 186 of 216



Legal Profession Blog
Friday, August 17, 2018

D.C. Disciplinary Counsel Has New Leadership
By Legal Profession Prof

The District of Columbia Oﬃce of Disciplinary Counsel has its top positions in place with the elevation of
Julia Porter to Deputy Disciplinary Counsel.

With Phil Fox and Ms. Porter at the helm, the oﬃce is blessed with eﬀective leadership for the first time in
decades.

Thus one will likely see fewer of the cases that take eight or more years to investigate and a decade or more
to go from soup to nuts.

A case docketed for investigation in 2010 has resulted in a hearing committee report proposing a 30-day
suspension with fitness and the usual "no harm, no foul" approach to the delay.

     Respondent also asserts that Disciplinary Counsel’s delays during the investigation should be
     considered in mitigating sanction. Delay may be considered a mitigating factor in determining an
     appropriate sanction. In re Williams, 513 A.2d 793, 798 (D.C. 1986) (per curiam). But, the Court has
     clarified that the circumstances must be “suﬃciently unique and compelling to justify lessening what
     would otherwise be the sanction necessary to protect the public interest.” In re Fowler, 642 A.2d 1327,
     1331 (D.C. 1994). Delays that are necessary to the decision-making process or the result of a
     respondent’s own actions or inaction do not qualify. Id.

The wrong approach of the accused attorney did not help him

     the Hearing Committee has concluded that, at times, Respondent was evasive and was non-responsive
     to questions posed by the Hearing Committee members concerning his conduct. Respondent avoided
     responding to questions that might elicit acknowledgment of his wrongful conduct.

As to fitness

     Here, Respondent admitted during the disciplinary hearing that he purposefully left earned fees in his
     IOLTA (FF 41-43, 47), that he lacked an accounting system to track funds despite having a total of six
     bank accounts for his various business entities (FF 15, 41; DX 2 at Bates 7), and that he had failed to
     exercise supervision over his non-lawyer employees’ access to his signature stamp for the IOLTA (FF
     38). Respondent failed to acknowledge the wrongfulness of this misconduct, and his testimony
     reflected his failure to appreciate his fiduciary responsibilities for the clients’ entrusted funds. Thus,
     Respondent’s conduct during the disciplinary hearing raises a serious doubt that he will act ethically
     and competently in the future when handling entrusted funds. The Hearing Committee recommends
     that Respondent be suspended from the practice of law for 30 standards, and (2) he has taken a
     continuing legal education class on law practice days. As part of his proof establishing his fitness,
     Respondent should show that (1) he has suﬃcient accounting mechanisms in place to comply with Bar
                                                                                                       RX0838
     Rules and fiduciary management and accounting.
                Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 187 of 216
The case is In re Luis Salgado and can be found here.

Disclosure: Deputy Porter and I were colleagues at Bar Counsel for a decade, regularly co-counseled cases
(see, e.g. here, here and here) and have co-taught ethics courses at Georgetown Law for many years.

I am biased in her favor. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2018/08/the-district-of-columbia-oﬃce-of-disciplinary-
counsel-has-its-top-positions-in-place-with-the-elevation-of-julia-porter-to.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.




                                                                                             RX0839
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 188 of 216




          Professor Frisch’s Blog Post
“District of Columbia Court Absolves Attorneys
        of Horrific Elder Abuse Conflict”
                November 8, 2018

                     ORIGINAL POST




                                                                RX0840
               Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 189 of 216



Legal Profession Blog
Thursday, November 8, 2018

DIstrict Of Columbia Court Absolves Attorneys Of Horrific Elder Abuse
Conflict
By Legal Profession Prof

The District of Columbia Court of Appeals has essentially aﬃrmed the most pro-attorney, anti-public
protection recommendation in the history of the D.C. discipline system .

As a consequence, attorney s who clearly engaged in a gross conflict of interest get oﬀ scot-free for horrific
elder abuse.

There is no case in the history of the D.C. disciplinary where a hearing committee, the board and the court
so studiously ignored the proven facts to achieve the desired result.

A lone voice of integrity can be found in the dissent of Senior Judge John Steadman.

From my earlier post on this case

    The evidence in the case supports a conclusion that the attorneys, in the course of representing the
    woman's son, purported to represent her as well and caused her to execute a series of documents
    giving control or complete ownership of her property to him. The result was the significant depletion of
    the woman's financial resources (and she paid for the ensuing litigation brought in her name),
    the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court
    determination by one of the most respected jurists in the District of Columbia that the woman had not
    been competent to sign the documents that the attorneys had drafted for the benefit of the son.

    After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and
    paying successor counsel (with the woman's money) and drafting legal documents for the woman's
    signature.

    The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any
    ethical violations. In fact, there was the testimony of twelve witnesses called by Bar Counsel and the
    orders of Superior Court judges that provided compelling evidence of the charged misconduct. The
    hearing committee simply chose to ignore it.

I will have much more to say. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2018/11/district-of-columbia-court-absolves-elder-
abuse-conflict.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.




                                                                                                 RX0841
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 190 of 216




          Professor Frisch’s Blog Post
“District of Columbia Court Absolves Attorneys
        of Horrific Elder Abuse Conflict”
                November 8, 2018

                     UPDATED POST




                                                                RX0842
                     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 191 of 216


Legal Profession Blog
Thursday, November 8, 2018

District Of Columbia Court Absolves Attorneys Of Horrific Elder Abuse Conflict
By Legal Profession Prof

The District of Columbia Court of Appeals has in a per curiam decision aﬃrmed the most pro-attorney, anti-public protection
recommendation in the history of the D.C. discipline system .

As a consequence, attorneys who clearly engaged in a gross conflict of interest get oﬀ scot-free for horrific elder abuse.

A hollow tsk tsk is all the court can muster

    In sum, although we fully understand Disciplinary Counsel’s concerns about the Szymkowiczes’ conduct in this case, we
    accept the Board’s conclusion that the Szymkowiczes were not shown by clear and convincing evidence to have violated
    Rule 1.7.
The court majority's "full understanding" oﬀers faint if no hope to future victims. And does nothing to instruct the Bar and public
on the ethics of elder care abuse.

Rather, the court's discussion of burden shifting has no practical consequence but to tie the hands of Disciplinary Counsel in
proving conflicts.

There is no case in the history of the D.C. disciplinary where a hearing committee, the board and the court so studiously ignored the
proven facts to achieve the desired result

The lone voice of concern can be found in the dissent of Senior Judge John Steadman

    I disagree that the structure of criminal law presents a fair analogy. Bar discipline proceedings are designed to ensure that attorneys
    abide by the rules of professional conduct that their license demands and to protect the public accordingly.

Not today.

From my earlier post on this case

    The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son, purported to
    represent her as well and caused her to execute a series of documents giving control or complete ownership of her property to him.
    The result was the significant depletion of the woman's financial resources (and she paid for the ensuing litigation brought in her
    name), the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court determination by one of the
    most respected jurists in the District of Columbia that the woman had not been competent to sign the documents that the attorneys
    had drafted for the benefit of the son.

    After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying successor counsel
    (with the woman's money) and drafting legal documents for the woman's signature.

    The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations. In fact, there
    was the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges that provided compelling
    evidence of the charged misconduct. The hearing committee simply chose to ignore it.

The injustice perpetrated in these disgraceful proceedings was a direct result of the court and board's unwarranted deference to the
agenda of the hearing committee chair as I blogged

    When I read the report, I wondered about the background of the committee chair and surprise, surprise: He's an elder care lawyer.
    He signed (and presumably authored) an opinion that makes it nearly impossible to prosecute lawyer elder abuse. A classic "fox
    guards henhouse" approach to bar discipline.

    And then, this from the committee chair's law partner hits my in box:

         My partner, John Quinn, chaired a Board on Professional Responsibility panel which decided the attached case against Bar
         Counsel and in favor of the lawyers involved.The case spanned several years and the opinion is 219 pages. It is the only case
         known to the Hearing Committee that squarely deals with the diﬀerence between legal compentency and legal capacity. I
                                                                                                                               RX0843
         recommend reading it in that it involved charges of Bar Counsel of conflicts of interest, dishonesty, fraud and other ethical
                     Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 192 of 216
         violations against several attorneys alleging that they represented a client who Bar Counsel alleged was "incompetent…suﬀered
         from cognitive impairment..and memory problems." The report cites the relevant cases and other authorities that are pertinent
         and useful to practitioners.

    https://www.dropbox.com/s/iyu7z002yfm1q5r/Ackerman__Hearing_Committee's_Final_Decision_Order_dated_September_28_2012.pdf

    I find this shocking, but at least it makes the agenda of this report crystal clear: protect the profession, trash the victim of
    misconduct (and discourage other victims from coming forward), make future Bar Counsel prosecutions virtually impossible and use
    the whole thing as a marketing tool.

     It also is noteworthy that it took the hearing committee over 2 1/2 years to produce this whitewash, notwithstanding a rule that
    requires that the report be filed within 120 days of the close of the hearing.

In its wisdom, the board refused to consider the above email. Ignoring it was more convenient.

During the pendency of these proceedings, I reached out to respected members of the probate bar who uniformly expressed horror at
what these lawyers did but were reluctant to speak out in public.

This is - simply put - Exhibit One in anyone's indictment of the "self-regulating" District of Columbia legal profession.

A very disappointing day. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2018/11/district-of-columbia-court-absolves-elder-abuse-conflict.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.




                                                                                                                             RX0844
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 193 of 216




                                                                RX0845
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 194 of 216




                                                                RX0846
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 195 of 216




                                                                RX0847
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 196 of 216




                                                               RX0848
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 197 of 216




              EXHIBIT 6
     Case
  Case     1:20-cv-03109-DLF Document
       2:16-cr-00046-GMN-PAL  Document46229-1
                                          Filed Filed
                                                05/10/21   PagePage
                                                      04/07/16  198 of
                                                                     76216
                                                                        of 129




                                                                    http://www1.chapman.edu/~rrotunda/

                                       2 June 2014


Board on Professional Responsibility
430 E Street, NW
Suite 138
Washington, DC 20001


       RE: In the matter of Larry Klayman, Esq. (Bar Docket No. 2008-D048)

       My name is Ronald D. Rotunda. I am the Doy & Dee Henley Chair and Distinguished
Professor of Jurisprudence at Chapman University, The Dale E. Fowler School of Law, located
in Orange, California, where I teach Professional Responsibility and Constitutional Law. I am a
magna cum laude graduate of Harvard Law School, where I served as a member of the Harvard
Law Review. I later clerked for Judge Walter R. Mansfield of the United States Court of
Appeals for the Second Circuit.

       During the course of my legal career, I have practiced law in Washington, D.C., and
served as assistant majority counsel for the Senate Watergate Committee. I am the co-author of
Problems and Materials on Professional Responsibility (Foundation Press, Westbury, N.Y., 12th
ed. 2014), the most widely used legal ethics course book in the United States. It has been the
most widely used since I coauthored the first edition in 1976. In addition, I have authored or
coauthored several other books on legal ethics, including Rotunda & Dzienkowski, Legal Ethics:
The Lawyer’s Deskbook on Professional Responsibility (ABA/Thompson, 11th ed. 2013).

        In addition to these books, I have written numerous articles on legal ethics, as well as
several books and articles on Constitutional Law, as indicated in the attached resume. State and
federal courts at every level have cited my treatises and articles over 1000 times. From 1980 to
1987, I was a member of the Multistate Professional Examination Committee of the National
Conference of Bar Examiners.

        I have reviewed the facts of the above referenced bar complaint against Larry Klayman.
It is my expert opinion that in the present situation Mr. Klayman has not committed any offense
that merits discipline. In fact, he, to the best of his ability, simply pursued an obligation that he
knew that he owed to Sandra Cobas, Peter Paul, and Louise Benson.




                                                 1
     Case
  Case     1:20-cv-03109-DLF Document
       2:16-cr-00046-GMN-PAL  Document46229-1
                                          Filed Filed
                                                05/10/21   PagePage
                                                      04/07/16  199 of
                                                                     77216
                                                                        of 129



        Mr. Klayman, whose organization, Judicial Watch, was once engaged as attorneys for
Paul (it never was engaged for Benson or Cobas), reasonably believed he had an ethical
obligation to represent them, and chose to uphold his duty to these clients. District of Columbia
Rule of Professional Conduct 1.3 states that, “(a) A lawyer shall represent a client zealously and
diligently within the bounds of the law.” Further, Rule 1.3(a) (comment 1) provides guidance on
this issue and the duties of an attorney. “This duty requires the lawyer to pursue a matter on
behalf of a client despite opposition, obstruction, or personal inconvenience to the lawyer, and to
take whatever lawful and ethical measures are required to vindicate a client’s cause or
endeavor.”

        Recall Maples v. Thomas, 132 S.Ct. 912 (2012). In that case, two lawyers working in the
firm of Sullivan & Cromwell entered an appearance for a client. These two associates worked
pro bono and sought state habeas corpus for a defendant sentenced to death. A local Alabama
lawyer moved their admission pro hac vice. Later, the two associates left the firm and their “new
employment disabled them from representing” the defendant (one became a prosecutor and one
moved abroad). Neither associate sought the trial court’s leave to withdraw (which Alabama law
required), nor found anyone else to assume the representation. Moreover, no other Sullivan &
Cromwell lawyer entered an appearance, moved to substitute counsel, or otherwise notified the
court of a need to change the defendant’s representation. When Mr. Klayman left Judicial
Watch, no other lawyer for Judicial Watch stepped up to the plate, because in fact Judicial Watch
had taken actions adverse and harmful to Paul, Benson and Cobas. No lawyer stepped up to the
plate in Maples v. Thomas.

        The issue before the U.S. Supreme Court was whether the defendant showed sufficient
“cause” to excuse his procedural default. Justice Ginsburg, for the Court, acknowledged that the
usual rule is that even a negligent lawyer-agent binds the defendant. Here, however, the lawyers
“abandoned” the client without notice and took actions which in fact harmed them thus severing
the lawyer-client relationship and ending the agency relationship. This made the failure to appeal
an “extraordinary circumstance” beyond the client’s control and excused the procedural default.
In the view of Mr. Klayman, he could not abandon the clients.

        In applying these principles, it is reasonable and understandable that Mr. Klayman
believed that had an ethical obligation, in accordance with perhaps the most important principle
of this profession, to zealously and diligently represent his clients. More importantly, comment 7
observes that “[n]eglect of client matters is a serious violation of the obligation of diligence.”
Note that there is no credible claim that he used any confidence of Judicial Watch against
Judicial Watch.

        One should also consider Mr. Klayman's actions in light of the doctrine of necessity. We
know that judges can decide cases even if they are otherwise disqualified if there is no other
judge available to decide the case. For example, the Court of Claims applied the “rule of
necessity” and held that, under that rule, its judges could hear the case involving their own
salaries. Otherwise, no judge would be available to decide some important legal questions. The
court then turned to the judges’ substantive claim and denied it. Atkins v. United States, 556 F.2d
1028 (Ct.Cl.1977) (per curiam), cert. denied, 434 U.S. 1009 (1978). See also, United States v.
Will, 449 U.S. 200 (1980). The Will Court explained: “The Rule of Necessity had its genesis at



                                                2
      Case
   Case     1:20-cv-03109-DLF Document
        2:16-cr-00046-GMN-PAL  Document46229-1
                                           Filed Filed
                                                 05/10/21   PagePage
                                                       04/07/16  200 of
                                                                      78216
                                                                         of 129



least five-and-a-half centuries ago. Its earliest recorded invocation was in 1430, when it was held
that the Chancellor of Oxford could act as judge of a case in which he was a party when there
was no provision for appointment of another judge.”

        Faced with the dilemma of either representing Cobra, Paul, and Benson, or allowing them
to lose their legal rights, Mr. Klayman sided with the rights of the clients, in accordance with
Rule 1.3, and thus, justifiably, chose to represent them. Judicial Watch attempted, and succeeded,
at disqualifying Mr. Klayman from the lawsuits because it knew no one else would be able to
represent Cobas, Paul, and Benson, and that Judicial Watch would escape liability for the wrongs
that they had caused. The trial judge did disqualify Mr. Klayman in representing Paul in a new
case after Paul’s previous lawyers withdrew representation because he could not pay them, but
note that the trial judge did not refer this case to the disciplinary authorities for further discipline.
It appears reasonable to believe that the trial judge imposed all the discipline (in the form of a
disqualification) that he believed should be imposed. The situation involving these particular
clients provided a unique set of circumstances, one that the D.C. Rules of Professional Conduct
do not expressly take into account. Given this unprecedented situation, Mr. Klayman, out of
necessity, attempted to correct the wrongs caused by Judicial Watch, so that he would not violate
D.C. RPC Rule 1.3. Further establishing Mr. Klayman’s ethical intentions is the fact that he
represented these aggrieved individuals pro bono and paid court and other costs out of his own
pocket simply to protect the rights of Cobas, Paul, and Benson.

        There has been an unusual delay in instituting these proceedings against Mr. Klayman. If
this were civil litigation, Bar Counsel’s Petition would obviously not pass muster under the
District of Columbia statute of limitations. The general statute of limitations for most civil causes
of actions in the District of Columbia is three (3) years. D.C. Code § 12-301 et seq. “The
purpose of statutes of limitation is ‘to bring repose and to bar efforts to enforce stale claims as to
which evidence might be lost or destroyed.’” Medhin v. Hailu, 26 A.3d 307, 313 n.7 (D.C. 2011)
citing Hobson v. District of Columbia, 686 A.2d 194, 198 (D.C. 1996). “By precluding stale
claims, statutes of limitations not only protect against ‘major evidentiary problems which can
seriously undermine the courts’ ability to determine the facts,’ but also protect[] a potential
defendant’s ‘interest in security . . . and in planning for the future without the uncertainty
inherent in potential liability,’ and ‘increase the likelihood that courts will resolve factual issues
fairly and accurately.’” Id. Granted, the D.C. Rules of Professional Conduct do not expressly
create a statute of limitations, the indisputable fact remains however that these proceedings — if
they should have been brought at all — should have been brought years ago.

        That brings up the problem of laches. The doctrine of laches bars untimely claims not
otherwise barred by the statute of limitations. As held by the District of Columbia Court of
Appeals, laches is the principle that “equity will not aid a plaintiff whose unexcused delay, if the
suit were allowed, would be prejudicial to the defendant. It was developed to promote diligence
and accordingly to prevent the enforcement of stale claims.” Beins v. District of Columbia Bd. of
Zoning Adjustment, 572 A.2d 122, 126 (D.C. 1990). Laches applies to bar a claim when a
plaintiff has unreasonably delayed in asserting a claim and there was undue prejudice to the
defendant as a result of the delay. Jeanblanc v. Oliver Carr Co., 1995 U.S. App. LEXIS 19995,
*9 (D.C. Cir. June 21, 1995). Among the inequities that the doctrine of laches protects against is
the loss of or difficulty in resurrecting pertinent evidence. Id.



                                                   3
     Case
  Case     1:20-cv-03109-DLF Document
       2:16-cr-00046-GMN-PAL  Document46229-1
                                          Filed Filed
                                                05/10/21   PagePage
                                                      04/07/16  201 of
                                                                     79216
                                                                        of 129



         Note that Mr. Klayman left Judicial Watch on September 19, 2003. He filed his
appearance on behalf of Ms. Cobas on August 7, 2006 — long after he left Judicial Watch. There
is no claim that he violated any confidences of Judicial Watch or that he earlier represented
Judicial Watch against Ms. Cobas. This Bar Complaint was filed on May 1, 2014. The delay in
filing the complaint was nearly 8 years.

        The conduct alleged by Bar Counsel occurred between seven and eight years ago. Given
the substantial delay in bringing the present Petition before the Board, Mr. Klayman’s ability to
defend this case has been detrimentally prejudiced, particularly as recollection and memory fade
over the course of approximately seven to eight years and witnesses and the individuals involved
may be unavailable in support of Mr. Klayman’s defense. In Paul’s case, for instance, he is in
federal prison in Texas. Ms. Cobas has health problems and Ms. Benson is now an 83-year-old
woman. The Bar should not use this unique factual situation to discipline Mr. Klayman given
the equitable doctrine of laches. Such discipline, if the courts uphold it, can ruin his career.

       This Petition also raises issues regarding the application of Mr. Klayman's Fifth
Amendment due process rights. Lawyers in attorney discipline cases are entitled to procedural
due process. In Ruffalo, the respondent appealed his disbarment after records of his employments
were brought up into his disciplinary proceedings at a late stage in the proceedings without
giving him the opportunity to respond. In reversing, the U.S. Supreme Court held that the
attorney’s lack of notice that his full employment record would be used in the proceedings
caused a violation of procedural due process that “would never pass muster in any normal civil
or criminal litigation.” In the Matter of John Ruffalo, Jr., 390 U.S. 544, 550 (1968).

        In Kelson, the Supreme Court of California similarly held that it was a violation of
procedural due process for the State Bar of California to amend its charges on the basis of Mr.
Kelson’s testimony without having given Mr. Kelson notice of the charge and an opportunity to
respond. Kelson v. State Bar, 17 Cal. 3d. 1, 6 (Cal. 1976). Kelson is directly on point. Judicial
Watch submitted boxes full of voluminous documents to the Bar Counsel’s office in secret, none
of which were ever served to Mr. Klayman until the Petition was filed and then served. It
appears that Judicial Watch and Mr. Klayman have had a parting of the ways that has not been
amicable. One can understand why, even after all these years, a former employer who is very
upset might wish to use the discipline process to punish a former employee, but that does not
mean that the discipline authorities should aid and abet (even unintentionally) what appears to be
a vendetta by one private group against its former lawyer. Discipline, after all, exists to protect
future clients and the public; it does not exist for one party to wreak punishment against another.

        Further, these alleged ethical violations have already been dealt with by the Honorable
Royce C. Lamberth in his Memorandum Opinion and Order in Paul v. Judicial Watch, et al., No.
1:07-CV-00279 (D.D.C. filed Feb. 5, 2007). In his Memorandum Opinion, Judge Lamberth
specifically addressed the issue of D.C. Bar Rule 1.9 in regard to disqualifying Mr. Klayman
from continuing to represent Paul in the lawsuit. Judge Lamberth, in his ruling, found that “A
survey of relevant case law in this and other circuits reveals some ambiguity with respect to the
standard for disqualification in the face of a violation of Rule 1.9 (or its equivalent).” Id. at 6.
Indeed, given the circumstances, and the harm that would be caused to Paul, it was ambiguous
whether Rule 1.9 required Mr. Klayman's disqualification. Judge Lamberth took “note of Paul’s



                                                 4
     Case
  Case     1:20-cv-03109-DLF Document
       2:16-cr-00046-GMN-PAL  Document46229-1
                                          Filed Filed
                                                05/10/21   PagePage
                                                      04/07/16  202 of
                                                                     80216
                                                                        of 129



argument that he will suffer prejudice if Mr. Klayman is disqualified.” Id. at 14. Judge Lamberth
emphasized that “[t]he essence of the hardship that Paul asserts will result from disqualification
of Mr. Klayman is an inability to obtain alternate counsel for lack of financial resources” and
ultimately apologetically found that “[t]he Court is not unsympathetic to this concern.” Id at 14.

       Immediately following Judge Lamberth’s order, Mr. Klayman ceased all legal
representation of Mr. Paul. No harm was caused by the limited and short-term representation that
Mr. Klayman had provided. In fact, the harm was only done when Judicial Watch ceased
representation of Paul, who as a result has been convicted of the alleged crimes and has since
been incarcerated. Judge Lamberth did not sanction Mr. Klayman, or even report his actions to
the Bar Counsel or the Board. Judge Lamberth recognized that the D.C. RPC was not clear when
disqualification was necessary under Rule 1.9 and thus took no further action.

        Given the delay in instituting these proceedings, it appears that Judicial Watch has
targeted Mr. Klayman for selective prosecution. Seldom in the history of the District of
Columbia Bar has someone been the subject of such an investigation for such a technical
violation. To prevail on a defense of selective prosecution, one must simply prove that he was
singled out for prosecution among others similarly situated and that the decision to prosecute was
improperly motivated. See, e.g. United States v. Mangieri, 694 F.2d 1270, 1273 (D.C. Cir. 1982).
Here, Mr. Klayman is being investigated, and even charged, with an alleged ethical violation that
otherwise would have been resolved as a result of Judge’s Lamberth's decision to disqualify Mr.
Klayman from the case.

        For the foregoing reasons, it is my expert opinion that this bar complaint should not be
pursued. Mr. Klayman, faced with what Judge Lamberth concluded was an “ambiguous” rule,
understood that Mr. Klayman did not take on a case for personal profit but simply to protect the
rights of those who could otherwise not pursue justice in the court system. Further justifying
dismissal of this bar complaint is the unreasonably delay by the Office of Bar Counsel in
bringing these allegations against Mr. Klayman. Mr. Klayman's defense of these alleged ethical
violations has been severely prejudiced by the length of time that has passed since the events
leading up to the bar complaint took place.

        In sum, Mr. Klayman should not be disciplined. He did what he believed he had an
ethical obligation to do by protecting his clients, at his expense.



                                     Sincerely,



                                     Ronald D. Rotunda
                                     Doy & Dee Henley Chair and Distinguished Professor of
                                     Jurisprudence




                                                  5
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 203 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 204 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 205 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 206 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 207 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 208 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 209 of 216
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 210 of 216




              EXHIBIT 7
   Case
     Case
        1:20-cv-03109-DLF
           1:20-cv-01014-LY Document
                             Document46
                                      1 Filed 10/02/20
                                              05/10/21 Page 23
                                                            211ofof95
                                                                    216
                                                      In Re: Larry E. Klayman
                                                            July 18, 2019

                                                    Page 770                                                              Page 772
  1    ask the court to sanction him, and it's very rare for        1             And even his claim, which disciplinary
  2    a court to do it sua sponte, but that does not mean          2    counsel doesn't claim was illegitimate or wasn't made
  3    that the statements that he made to the court were           3    in good faith, that Mr. Bundy should have been given,
  4    not false as the court found, including the 9th              4    you know, his right to counsel of choice
  5    Circuit, or that these claims that he made against           5    notwithstanding the disciplinary matters. That's a
  6    Judge Navarro, Judge Bybee and others had any merit          6    legitimate argument, but it's not okay to raise it
  7    -- they didn't.                                              7    in at least 15 -- at least 15 separate pleadings,
  8            No reasonable lawyer could think that the            8    over and over and over again, which he did, and I can
  9    claims that he made against Judge Navarro and later          9    cite to all of them in our post-hearing brief.
  10   Judge Bybee had any merit or any chance of success.         10             So, I think the evidence shows both
  11   You know, and again legally they were without basis         11    clearly and convincingly that Mr. Klayman engaged in
  12   -- judges are absolutely immune, so are Presidents.         12    misconduct. And I confirmed that the record of the
  13           The allegations of this vast conspiracy             13    pre-hearing motions and -- which include the
  14   between Judge Navarro and others -- as Judge Navarro        14    disciplinary complaints that Mr. Klayman filed
  15   found, displayed a lack of respect for the judiciary        15    against disciplinary counsel, are already part of the
  16   and a complete lack of ignorance of the independent         16    record.
  17   jury. And as the 9th Circuit found, they were for           17            And I'd say his conduct in this proceeding
  18   intimidation and retaliation because she had denied         18    confirms that he should not continue to have the
  19   his pro hac vice.                                           19    privilege of being a lawyer because he cannot conform
  20           And I'll get finally to the last issue and          20    himself to the ethical rules.
  21   that is kind of the repetitive nature of the claims.        21             CHAIRPERSON MIMS: Before you step down, I
  22   Yes, in some of the petitions Mr. Klayman said they         22    don't know if anyone else has any questions. I do


                                                    Page 771                                                              Page 773
  1    were changed circumstances, but if you go back and           1    have one question and maybe you've answered it, but I
  2    look at the second 9th Circuit decision denying his          2    want to be sure I'm clear. Under Rule 8.1, which is
  3    second petition, which I believe is 79, you'll see           3    one, it's in the specification of charges and you've
  4    that those changed circumstances -- the IG's report,         4    discussed a little bit. Rule 8.1 is, you say, "In
  5    or alleged government misconduct.                            5    his application and supplemental application for
  6            They had nothing to do with whether or not           6    admission to the District Court, Respondent
  7    the pro hac vice application should have been granted        7    knowingly made false statements of fact or material
  8    or that Judge Navarro had a basis to deny it. And            8    fact, and he failed to disclose a fact necessary to
  9    indeed, these claims have changed circumstances for          9    correct a misapprehension known by the applicant."
  10   procedural, completely inappropriate because they           10              I just want to be clear on what that
  11   were being raised for the first time on appeal. But         11    misapprehension is that you're referring to?
  12   it was the -- it wasn't just these changed                  12       A       Well, and I think I've kind of gone over
  13   circumstances, but a lot of the allegations that            13    it with Judge Navarro understanding what was going on
  14   I've already gone over -- that Mr. Whipple was              14    with respect to the disciplinary proceedings and also
  15   threatened with contempt, that Mr. Bundy was ordered        15    with respect to the two judges who had banned him and
  16   in solitary confinement.                                    16    kind of the basis for that decision, and everything
  17           That Mr. Klayman had been completely                17    else.
  18   honest on his pro hac vice, that Judge Bybee lacked         18              CHAIRPERSON MIMS: Alright, alright, thank
  19   appreciation and sensitivity because his prior              19    you.
  20   rulings or involvement in the drafting of a memo.           20              MR. KLAYMAN: May I take two minutes and
  21   These were repeated, sometimes verbatim, over and           21    go to the restroom?
  22   over and over again.                                        22              CHAIRPERSON MIMS: Yes, sure. Let's go


                                                                                                 33 (Pages 770 to 773)
202-347-3700                                        Ace-Federal Reporters, Inc.                                            866-928-6509
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 212 of 216




              EXHIBIT 8
             Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 213 of 216




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
Case 1:20-cv-03109-DLF Document 46 Filed 05/10/21 Page 214 of 216




              EXHIBIT 9
5/10/2021            Case 1:20-cv-03109-DLF Document     46 Filed
                                                Gmail - Klayman v Porter05/10/21
                                                                        (Sup. Ct.) Page 215 of 216


                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



  Klayman v Porter (Sup. Ct.)
  Larry Klayman <klaymanlaw@gmail.com>                                                                     Mon, May 10, 2021 at 9:35 AM
  To: Oliver Peer <oliverpeerfw@gmail.com>



    ---------- Forwarded message ---------
    From: MacDougall, Mark <mmacdougall@akingump.com>
    Date: Wed, Apr 8, 2020 at 1:43 PM
    Subject: RE: Klayman v Porter (Sup. Ct.)
    To: Larry Klayman <klaymanlaw@gmail.com>
    Cc: Oliver Peer <oliver.peerfw@gmail.com>, McNaughton, Abbey <amcnaughton@akingump.com>



    Dear Mr. Klayman,



    I am not entirely sure what you are trying to communicate or accomplish but, from what I can discern we – of course – do
    not consent to any of it.



    Mark J. MacDougall

    AKIN GUMP STRAUSS HAUER & FELD                     LLP


    Direct: +1 202.887.4510 | Internal: 24510




    From: Larry Klayman <klaymanlaw@gmail.com>
    Sent: Wednesday, April 8, 2020 4:05 PM
    To: MacDougall, Mark <mmacdougall@AKINGUMP.COM>
    Cc: Oliver Peer <oliver.peerfw@gmail.com>
    Subject: Klayman v Porter (Sup. Ct.)



    **EXTERNAL Email**

    We will be moving for cross sanctions and criminal referral to the U.S. Attorney for the District of Columbia for
    participating, furthering and instigating the fraud of Montgomery, including the myriad of false statements to government
    authorities. Notwithstanding the lack of absolute immunity with regard to abuse of process, there is no immunity at all for
    participating in criminal conduct, which is what Ms. Porter has been engaged in.



    Please provide your consent by cob today.



    Larry Klayman, Esq.

    The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
    named above. If you have received this communication in error, please notify us immediately by e-mail, and delete the
    original message.

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1699389940813338448&dsqt=1&simpl=msg-f%3A1699389940813…   1/2
5/10/2021           Case 1:20-cv-03109-DLF Document     46 Filed
                                               Gmail - Klayman v Porter05/10/21
                                                                       (Sup. Ct.) Page 216 of 216




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1699389940813338448&dsqt=1&simpl=msg-f%3A1699389940813…   2/2
